Name: Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 1614) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  international trade;  economic geography
 Date Published: 2017-03-09

 9.3.2017 EN Official Journal of the European Union L 63/177 COMMISSION IMPLEMENTING DECISION (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 1614) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in holdings where poultry or other captive birds are kept in Bulgaria, the Czech Republic, Germany, Greece, France, Croatia, Italy, Hungary, Austria, Poland, Romania, Slovakia, Sweden and the United Kingdom (the concerned Member States) and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. (3) Since the date of adoption of Implementing Decision (EU) 2017/247, Bulgaria, the Czech Republic, Germany, Greece, France, Croatia, Italy, Hungary, Poland, Romania, Slovakia and the United Kingdom have notified the Commission of further outbreaks of avian influenza of subtype H5 in holdings outside the areas listed in the Annex to that Implementing Decision where poultry or other captive birds are kept and they have taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those new outbreaks. (4) In addition, Spain has now notified the Commission of outbreaks of avian influenza of subtype H5 in holdings on its territory where poultry or other captive birds are kept and it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around those outbreaks. This Member State is not currently listed in the Annex to Implementing Decision (EU) 2017/247. (5) Furthermore, Austria has established surveillance zones in accordance with Directive 2005/94/EC in relation to outbreaks confirmed in the Czech Republic and Slovakia, as well as Bulgaria that has established a surveillance zone in relation to an outbreak in Romania. Poland has also established a surveillance zone in relation to outbreaks in the Czech Republic. (6) In all cases, the Commission has examined the measures taken by Bulgaria, the Czech Republic, Germany, Greece, Spain, France, Croatia, Italy, Hungary, Austria, Poland, Romania, Slovakia and the United Kingdom in accordance with Directive 2005/94/EC and has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authorities of those Member States, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Bulgaria, the Czech Republic, Germany, Greece, Spain, France, Croatia, Italy, Hungary, Austria, Poland, Romania, Slovakia and the United Kingdom, the new protection and surveillance zones established in those Member States in accordance with Directive 2005/94/EC. Therefore, the areas listed for those Member States in the Annex to Implementing Decision (EU) 2017/247 should be amended. (8) Accordingly, the Annex to Implementing Decision (EU) 2017/247 should be amended to update regionalisation at Union level to include the new protection and surveillance zones established in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (9) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 March 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) Part A is amended as follows: (a) the entries for Bulgaria, the Czech Republic, Germany and Greece are replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC HASKOVO Municipality of Stambolovo  Balkan 16.3.2017 KARDZHALI Municipality of Kardzhali  Krin  Tatkovo  Zvinitsa 16.3.2017 Member State: the Czech Republic Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC 646164 HoÃ ¡tice u VolynÃ , 704636 NiÃ ¡ovice, 646181 PÃ echovice, 784958 VolynÃ , 784966 Zechovice, 704521 NÃ mÃ tice  jihovÃ ½chodnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­, pÃ iÃ emÃ ¾ severozÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodnÃ ­ tok Peklov k soutoku s VolyÃ kou a dÃ ¡le na sever vodnÃ ­ tok VolyÃ ka, 704539 NihoÃ ¡ovice  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­, pÃ iÃ emÃ ¾ severnÃ ­ hranici tvoÃ Ã ­ vodnÃ ­ tok potok Peklov 8.3.2017 682438 KateÃ inky u Liberce, 682039 Liberec, 682161 NovÃ © Pavlovice, 673650 RadÃ ice u KrÃ ¡snÃ © StudÃ ¡nky, 682314 Rochlice u Liberce, 682446 Rudolfov, 682144 Ruprechtice, 682209 RÃ ¯Ã ¾odol I, 682179 StarÃ © Pavlovice, 682390 StarÃ ½ Harcov, 785644 Vratislavice nad Nisou 10.3.2017 617954 CtÃ tÃ ­n  severnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ silnicÃ ­ Ã . 33770, 622605 Ã eskÃ © Lhotice, 622613 HodonÃ ­n u Nasavrk, 701637 Nasavrky, 709395 Ochoz u Nasavrk, 724009 PodlÃ ­Ã ¡Ã ¥any, 764680 Ã vihov, 724025 VÃ ­Ã ¾ky a 797839 Ã ½umberk  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ vodnÃ ­m tokem LeÃ ¾Ã ¡k 10.3.2017 607533 Borek u DaÃ ic, 624403 DaÃ ice, 604381 DobrohoÃ ¡Ã ¥, 651770 HradiÃ ¡Ã ¥ko u DaÃ ic, 651788 Chlumec u DaÃ ic, 718734 UrbaneÃ ; 604372 BÃ ­lkov  jihovÃ ½chodnÃ ­ Ã Ã ¡st katastru, pÃ iÃ emÃ ¾ hranici na severozÃ ¡padÃ  tvoÃ Ã ­ potok VÃ ¡povka 21.3.2017 671908 Bohy, 671924 Brodeslavy, 615722 Bujesily, 654531 Hlince, 648973 HÃ eÃ ¡ihlavy, 671941 Rakolusky, 770884 TÃ Ã ­many, 787027 VÃ ¡ehrdy u Kralovic 16.3.2017 DÃ tmarovice (625965), Doubrava u OrlovÃ © (631167), HornÃ ­ LutynÃ  (712531)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. 17. listopadu a ul. DÃ tmarovickÃ ¡, KarvinÃ ¡-Doly (664103)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 59, OstravskÃ ¡, KoukolnÃ ¡ (625973)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 67, OrlovÃ ¡ (712361)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. Doktora Miroslava TyrÃ ¡e, ul. FrantiÃ ¡ka PalackÃ ©ho a ul. HoÃ ovskÃ ©ho, StarÃ © MÃ sto u KarvinÃ © (664197) 21.3.2017 602744 BeÃ kov, 602752 Bernartice, 602761 KrÃ ¡lovec, 602779 KÃ enov u Ã ½aclÃ ©Ã e, 602787 Lampertice, 793094, ZlatÃ ¡ OleÃ ¡nice 17.3.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC BADEN-WÃ RTTEMBERG Landkreis Karlsruhe Gemarkung Eggenstein 24.3.2017 Stadtkreis Karlsruhe Nach Norden begrenzt durch die Stadtgrenze Ortsteile Neureut, Nordweststadt, Nordstadt und Hardtwaldsiedlung nach Osten begrenzt durch die L604 in VerlÃ ¤ngerung die Grabener Allee, die Rintheimer Querallee, die Linkenheimer Allee bis zum Adenauerring diesen Entlang bis zur Moltkestr. Nach SÃ ¼den begrenzt durch die Moltkestr., in VerlÃ ¤ngerung die Siemensallee, die Eggensteiner Str. nach SÃ ¼den bis zur RheinbrÃ ¼ckenstr. dann nach Norden die Rheinbergstr. Ã ¼bergehend in die Jakob-DÃ ¶rr-Str. in VerlÃ ¤ngerung dieser Richtung Raffinerie Ã ¼bergehend bis zur Dea-Scholven-Str. bis zum Rhein Nach Westen begrenzt durch den Rhein 24.3.2017 BAYERN Landkreis Straubing-Bogen Gemeinde GeiselhÃ ¶ring, Ortsteile GeiselhÃ ¶ring, GreiÃ ing, HaagmÃ ¼hl, Haindling, Haindlingberg, Helmbrechting, Kolbach, Kraburg, LohmÃ ¼hle, Schelmenloh, SchieglmÃ ¼hle, Dettenkofen, GroÃ aich, Hart, Hirschling, Sallach und Weingarten 11.3.2017 Landkreis Kitzingen Gemeinde Schwarzach am Main, Ortsteile DÃ ¼llstadt, Schwarzach am Main, Gerlachshausen, Schwarzenau, HÃ ¶rblach, Stadtschwarzach, MÃ ¼nsterschwarzach Gemeinde Kleinlangheim Ortsteile Haidt, Stephansberg 16.3.2017 BRANDENBURG Landkreis MÃ ¤rkisch-Oderland ab sÃ ¼dlichem Ortseingang der Ortschaft Neu Mahlisch, die Dorfstr. querend, in sÃ ¼dlicher Richtung, weiter bis zum Seeweg , diesen folgend bis sÃ ¼dl. Abzweig Feldweg vor dem Judensee , die Alt Mahlischer Dorfstr.  querend, entlang dem westl. Ufer Pechsee  in Verbindung mit zu den westl. Ufern Kleiner Bartelsee , GroÃ er Bartelsee  bis zur E.-ThÃ ¤lmann-Str.  (K 6401), dieser folgend durch DÃ ¶bberin (Lietzener Weg) bis Abzweig Waldweg Richtung Falkenhagen, diesen folgend bis zur L 37, dieser folgend durch DÃ ¶bberin ( Lietzener Weg ) bis Abzweig Waldweg Richtung Falkenhagen, diesem folgend bis zur L 37, dieser folgend bis HÃ ¶he nÃ ¶rdl. Ufer Burgsee , diesem folgend bis zum sÃ ¼dl. Ufer MÃ ¼hlenteich  in Verbindung zur Kreuzung A.-Bebel-Str. / Str. der Republik der Ortschaft Falkenhagen , der A.-Bebel-Str.  folgend in Verbindung zum Falkenhagener Weg (zwischen Lietzen und Regenmantel), diesen querend bis zur sÃ ¼dwestl. Gemeindegrenze von Lietzen, dieser folgend Ã ¼ber die westl. und nÃ ¶rdl. Gemeindegrenze von Lietzen bis zum sÃ ¼d-westl. Ortseingang der Ortschaft Dolgelin, weiter der Dorfstr. Richtung Neu Mahlisch folgend durch die Ortschaft Neu Mahlisch bis zum sÃ ¼dl. Ortseingang der Ortschaft Neu Mahlisch 9.3.2017 Landkreis MÃ ¤rkisch-Oderland in nÃ ¶rdl. Richtung in HÃ ¶he nÃ ¶rdl. Ortseingang von Neu MÃ ¤dewitz weiter Ã ¼ber Acker bis zum Alten Damm , diesen querend bis zum westl. Ortsausgang der Ortschaft Eichwerder, die L33 in Eichwerder querend Ã ¼ber Acker bis zur Volzine , diese querend Ã ¼ber Acker westl. von Bochows Loos  bis zur Str. Am Anger  in HÃ ¶he Ã ¶stl. Ortseingang der Ortschaft Bliesdorf, weiter Ã ¶stl. von Bliesdorf Ã ¼ber Acker bis zur B167 in HÃ ¶he Kreuzung Bliesdorfer Str. , von dort weiter Ã ¼ber Acker bis zur L33/Querung Bliesdorfer FlieÃ  , weiter in westl. Richtung Ã ¼ber Acker bis zum GewÃ ¤sser westl. von Landhof , dem Ã ¶stl. Ufer des GewÃ ¤ssers folgend bis zur anschlieÃ enden Waldkante, der westl. Waldkante folgend bis Kreuzung Altgaul/K6436, weiter in nord-Ã ¶stl. Richtung, die B167 querend, bis zum Landgraben  sÃ ¼dl. von Neugaul, diesen querend Ã ¼ber die Wriezener Alte Oder  bis zum Alten Deich , diesem folgend bis zur sÃ ¼dl. Grenze von MÃ ¤dewitz ( Bad ), weiter sÃ ¼dl. von MÃ ¤dewitz bis zum nÃ ¶rdl. Ortseingang von Neu MÃ ¤dewitz 11.3.2017 Landkreis MÃ ¤rkisch-Oderland ab Bahnhof Gorgast der Alten Oder in sÃ ¼dl. Richtung folgend bis Anschluss Stromweg , diesem folgend zum Anschluss L 331, dieser folgend bis zum Anschluss B 112, dieser folgend bis HÃ ¶he Hathenower Nebengraben, diesem folgend bis Anschluss Eichenweg , diesem folgend bis zur Str. des Friedens  der Ortschaft Sachsendorf, dieser in sÃ ¼dwestl. Richtung folgend bis zum Anschluss Ernst-ThÃ ¤lmann-Str.  Ã ¼ber Dorfplatz  zur Seelower Str. , dieser folgend durch Hackenow bis zum Anschluss B1, der B1 bis zum Birkengraben folgend, abbiegend in den Feldweg am Birkengraben in nÃ ¶rdlicher Richtung bis zur Bahnstrecke, dieser in Ã ¶stlicher Richtung folgend bis zur Seelower StraÃ e  der Ortschaft Golzow, dieser folgend bis zum Anschluss Bahnhofstr. L 331, weiter in nÃ ¶rdlicher Richtung bis zur L 33, dieser folgend bis Neuhof, von dort weiter in den Feldweg Richtung Ernst-ThÃ ¤lmann-Str.  der Ortschaft Gorgast bis zum Bahnhof 11.3.2017 MECKLENBURG-VORPOMMERN Landkreis Rostock In der Gemeinde KrÃ ¶pelin  GroÃ  Siemen  Klein Siemen  Schmadebeck  Einhusen  Altenhagen In Gemeinde Satow  LÃ ¼ningshagen  Rederank In der Gemeinde Retschow  Retschow 9.3.2017 NIEDERSACHSEN Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Im Paarberger Wald auf die ThÃ ¼ler StraÃ e (B72) entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Tegeler Tange, entlang dieser bis zum Querdamm, diesem in sÃ ¼dwestlicher Richtung folgend bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dwestliche Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e in sÃ ¼dÃ ¶stlicher Richtung bis zur Robert-GlaÃ -StraÃ e, dieser nach Nordosten folgend bis zur GlaÃ dorfer StraÃ e, entlang der GlaÃ dorfer StraÃ e und der Bahnlinie nach SÃ ¼dosten bis zum Varrelbuscher Graben II, entlang dem Varrelbuscher Graben II in sÃ ¼dlicher Richtung bis zur Petersfelder StraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Verwuld, von dort in westliche Richtung bis zur Friesoyther StraÃ e in Petersfeld, der Friesoyther StraÃ e nach SÃ ¼den folgend bis zum Drei-BrÃ ¼cken-Weg, entlang diesem bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem sowie der Dwergter StraÃ e nach Norden folgend bis zum Bernhardsweg, entlang des Bernhardswegs bis zur ThÃ ¼lsfelder StraÃ e, dieser nach Nordwesten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e nach Norden bis zur StraÃ e Zum Herrensand, dieser sowie der StraÃ e Am Herrensand nach Westen folgend bis zur MittelthÃ ¼ler StraÃ e, entlang der MittelthÃ ¼ler StraÃ e und dem Markhauser Weg nach Osten bis zum Wasserzug Igelriede, entlang der Igelriede und der Soeste nach Norden bis zum GrundstÃ ¼ck Im Paarberger Wald 2, von dort nach Nordosten bis zum Ausgangspunkt. 20.3.2017 NORDRHEIN-WESTFALEN Kreis Paderborn Im Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh ab VennstraÃ e bis zur Westerloher StraÃ e Im Osten: Westerloher StraÃ e ab Kreisgrenze Paderborn-GÃ ¼tersloh bis Giptenweg, Giptenweg ab EinmÃ ¼ndung Westerloher StraÃ e bis GrafhÃ ¶rster Weg, GrafhÃ ¶rster Weg ab EinmÃ ¼ndung Giptenweg bis Entenweg, Entenweg ab EinmÃ ¼ndung GrafhÃ ¶rster Weg bis Klosweg, Klosweg ab EinmÃ ¼ndung Entenweg bis EinmÃ ¼ndung Hoppenmeer, Hoppenmeer ab Klosweg bis Brockweg, Brockweg bis zur EinmÃ ¼ndung in die Rietberger StraÃ e (B64), Rietberger StraÃ e (B64) ab EinmÃ ¼ndung Brockweg bis EinmÃ ¼ndung der StraÃ e Am Sporkhof, VerlÃ ¤ngerung der StraÃ e Am Sporkhof ab EinmÃ ¼ndung in die Rietberger StraÃ e bis Norhagener StraÃ e, Norhagener StraÃ e ab EinmÃ ¼ndung der VerlÃ ¤ngerung der StraÃ e Am Sporkhof bis EinmÃ ¼ndung des Verbindungsweges mit der StraÃ e Brinkweg, Brinkweg ab EinmÃ ¼ndung des Verbindungsweges mit der Nordhagener StraÃ e bis zur EinmÃ ¼ndung der StraÃ e Verbindungsweg, Verbindungsweg ab EinmÃ ¼ndung der Nordhagener StraÃ e bis zur EinmÃ ¼ndung Obernheideweg, Obernheideweg ab EinmÃ ¼ndung Verbindungsweg bis zur EinmÃ ¼ndung Rohlingsweg, Rohlingsweg ab EinmÃ ¼ndung Obernheideweg bis zur Kreuzung mit dem Haustenbach Im SÃ ¼den: Haustenbach ab Kreuzung mit dem Rohlingsweg bis zur Kreuzung mit dem BrÃ ¼ckenweg Im Westen: BrÃ ¼ckenweg ab Kreuzung mit dem Haustenbach in nÃ ¶rdlicher Richtung bis zur EinmÃ ¼ndung des Verbindungsweges zur MÃ ¼hlenheider StraÃ e, Verbindungsweg zwischen BrÃ ¼ckenweg und MÃ ¼hlenheider StraÃ e in westlicher Richtung bis zur Kreuzung mit dem EntwÃ ¤sserungsgraben, dem EntwÃ ¤sserungsgraben in nord-westlicher Richtung folgend bis zur Kreuzung mit der MÃ ¼hlenheider StraÃ e, MÃ ¼hlenheider StraÃ e in nÃ ¶rdlicher Richtung bis zur EinmÃ ¼ndung des Verbindungsweges mit der Mastholter StraÃ e, Verbindungsweg zwischen MÃ ¼hlenheider StraÃ e und Mastholter StraÃ e bis zur Mastholter StraÃ e, Mastholter StraÃ e ab EinmÃ ¼ndung des Verbindungsweges zur MÃ ¼hlenheider StraÃ e bis zur EinmÃ ¼ndung Moorlake, Moorlaake ab Mastholter StraÃ e bis Vennegosse, Vennegosse ab Moorlake bis Randweg, Randweg ab EinmÃ ¼ndung Vennegosse bis EinmÃ ¼ndung VennstraÃ e, VennstraÃ e ab Randweg bis zur Kreisgrenze Paderborn-GÃ ¼tersloh 8.3.2017 Kreis GÃ ¼tersloh Mastholter See westliche Kreisgrenze zu Paderborn, nÃ ¶rdlich bis HaselhorststraÃ e , westliche Richtung bis Alte LandstraÃ e , nÃ ¶rdliche Richtung bis auf Rietberger StraÃ e , nÃ ¶rdliche Richtung bis auf LÃ ¶fkenfeld , nord-/westliche Richtung auf GlÃ ¼pkerheide , nÃ ¶rdliche Richtung auf TriftstraÃ e , Ã ¶stliche Richtung am Hauptkanal entlang bis auf Mastholter StraÃ e , dann nÃ ¶rdliche Richtung Ã ¼ber UmgehungsstraÃ e, Ã ¶stlich in die IndustriestraÃ e  bis auf DelbrÃ ¼cker StraÃ e  nÃ ¶rdliche Richtung, Ã ¶stliche Richtung in BruchstraÃ e , nord-Ã ¶stliche Richtung auf Torfweg , entlang am Markengraben in Ã ¶stliche Richtung bis auf Im ThÃ ¼le  sÃ ¼dliche Richtung bis zur Ems (Kreisgrenze Paderborn) 8.3.2017 THÃ RINGEN Landkreis Greiz  Teichwitz  Clodra  Steinsdorf, nur die Wohnbebauung am Kuhberg  Neuhof  GrÃ ¤fenbrÃ ¼ck  Weida, Wohnbebauung zwischen Greizer StraÃ e ab EinmÃ ¼ndung TurmstraÃ e bis zur Fortuna  und Teichwitz  NattermÃ ¼hle  Dittersdorf  Horngrund  NeudÃ ¶rfel  HohenÃ ¶lsen  Wittchendorf  Wildetaube  Lunzig  Loitsch  Kauern, an der Talsperre Hohenleuben 14.3.2017 Landkreis SÃ ¶mmerda  Stadt SÃ ¶mmerda mit den Ortsteilen Orlishausen und Frohndorf 20.3.2017 Member State: Greece Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC The municipal district of Nestani and the entire wider area of Nestani in the municipality of Tripoli, regional unit of Arkadia, defined as follows: in the north up to the point which lies at a latitude of 37.634891 and a longitude of 22.452786 in the south up to the point which lies at a latitude of 37.582105 and a longitude of 22.451462 in the east up to the point which lies at a latitude of 37.609236 and a longitude of 22.480079 and in the west up to the point which lies at a latitude of 37.57074 and a longitude of 22.3796 9.3.2017 The municipal districts of Pelargos and Antigonos in the regional unit of Florina 9.3.2017 (b) the following entry for Spain is inserted between the entries for Greece and France: Member State: Spain Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC In the province of Girona the municipalities of  Saus Camallera Llampaies  Colomers  Fontanilles  Garrigoles  Gualta  Jafre  ParlavÃ  Serra De DarÃ ²  UllÃ  Ullestret  Vilopriu  Sant Aniol De Finestres  BescanÃ ³  Salt  Sant Gregori  Sant Jordi Desvalls  Sant Marti de LlÃ ©mena  Viladesens  Amer  AnglÃ ¨s  La Cellera De Ter  Osor  Sant Julia Del Llor I Bonmati  Llanars  Vilallonga De Ter 23.3.2017 In the province of Barcelona the municipalities of  Canovelles  L'ametlla Del VallÃ ¨s  LliÃ §a D'amunt  Santa EulÃ lia De RonÃ §ana 23.3.2017 (c) the entry for France, Italy, Hungary, Poland, Romania and Slovakia is replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de HAUTE-GARONNE BOULOGNE-SUR-GESSE LUNAX MONDILHAN MONTBERNARD PEGUILHAN 13.3.2017 Les communes suivantes dans le dÃ ©partement du GERS ARROUEDE AUSSOS BEZUES-BAJON CABAS-LOUMASSES ESCLASSAN-LABASTIDE LABARTHE LALANNE-ARQUE LOURTIES-MONBRUN MANENT-MONTANE MASSEUBE PANASSAC SABAILLAN SAINT-ARROMAN SAINT-BLANCARD SIMORRE TOURNAN 13.3.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AUX-AUSSAT AVERON-BERGELLE BARCELONNE-DU-GERS BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BELMONT BERDOUES BERNEDE BETOUS BLOUSSON-SERIAN BOURROUILLAN BOUZON-GELLENAVE CAMPAGNE-D'ARMAGNAC CASTELNAU-D'ANGLES CASTELNAVET CASTEX CASTEX-D'ARMAGNAC CASTILLON-DEBATS CAUMONT CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CRAVENCERES CUELAS DEMU DUFFORT EAUZE ESPAS ESTANG ESTIPOUY FUSTEROUAU GEE-RIVIERE IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHETE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LAMAZERE LANNE-SOUBIRAN LANNEMAIGNAN LANNUX LAUJUZAN LE BROUILH-MONBERT LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUBERSAN LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MANAS-BASTANOUS MANCIET MARSEILLAN MAULEON-D'ARMAGNAC MAULICHERES MAUMUSSON-LAGUIAN MAUPAS MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONGUILHEM MONLEZUN MONLEZUN-D'ARMAGNAC MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MORMES MOUCHES NOGARO PALLANNE PERCHEDE PONSAMPERE PONSAN-SOUBIRAN POUYDRAGUIN POUYLEBON PRENERON PROJAN REANS RICOURT RIGUEPEU RISCLE SABAZAN SADEILLAN SAINT-ARAILLES SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-GERME SAINT-GRIEDE SAINT-JUSTIN SAINT-MARTIN SAINT-MARTIN-D'ARMAGNAC SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-MONT SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-CHRISTIE-D'ARMAGNAC SAINTE-DODE SALLES-D'ARMAGNAC SARRAGACHIES SARRAGUZANSAUVIAC SEAILLES SEGOS SION SORBETS TARSAC TERMES-D'ARMAGNAC TILLAC TOUJOUSE TRONCENS URGOSSE VERGOIGNAN VERLUS VIELLA VIOZAN 20.3.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES IBOS OROIX SERON 8.3.2017 BORDES CLARAC COUSSAN GONEZ GOUDON HOURC LASLADES LHEZ MARQUERIE MOULEDOUS OLEAC-DESSUS OUEILLOUX OZON PEYRAUBE POUMAROUS POUYASTRUC SINZOS SOUYEAUX TOURNA 13.3.2017 ANTIN BERNADETS-DEBAT BONNEFONT BOUILH-DEVANT CAMPUZAN ESTAMPURES FONTRAILLES FRECHEDE GALAN GALEZ GAUSSAN GUIZERIX HAGEDET LALANNE-TRIE LAPEYRE LARROQUE LASCAZERES LIBAROS LUBRET-SAINT-LUC LUBY-BETMONT LUSTAR MADIRAN MAZEROLLES MONLONG OSMETS PUNTOUS PUYDARRIEUX RECURT SABARROS SADOURNIN SENTOUS SOUBLECAUSE TOURNOUS-DARRE TRIE-SUR-BAISE TROULEY-LABARTHE VIDOU VIDOUZE VILLEMBITS 20.3.2017 Les communes suivantes dans le dÃ ©partement des LANDES AIRE-SUR-L'ADOUR AMOU ARBOUCAVE ARGELOS ARSAGUE ARTASSENX AUBAGNAN AUDIGNON AUDON AURIS BAHUS-SOUBIRAN BAIGTS BANOS BAS-MAUCO BASCONS BASSERCLES BASTENNES BATS BEGAAR BELUS BENESSE-LES-DAX BENQUET BERGOUEY BEYRIES BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRASSEMPOUY BRETAGNE-DE-MARSAN BUANES CAGNOTTE CAMPAGNE CANDRESSE CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTANDET CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTELNAU-TURSAN CASTELNER CAUNA CAUPENNE CAZERES-SUR-L'ADOUR CLASSUN CLEDES CLERMONT COUDURES DOAZIT DONZACQ DUHORT-BACHEN DUMES ESTIBEAUX EUGENIE-LES-BAINS EYRES-MONCUBE FARGUES GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GEAUNE GIBRET GOOS GOUBERA GOUSSE GOUTS GRENADE-SUR-L'ADOUR HABAS HAURIET HAUT-MAUCO HERM HEUGAS HINX HONTANX HORSARRIEU LABASTIDE-D'ARMAGNAC LABATUT LACAJUNTE LAGLORIEUSE LAHOSSE LAMOTHE LARBEY LARRIVIERE-SAINT-SAVIN LATRILLE LAUREDE LAURET LE FRECHE LE LEUY LE VIGNAU LESGOR LOUER LOURQUEN LUSSAGNET MAGESQ MANT MAURIES MAURRIN MAYLIS MEILHAN MIMBASTE MIRAMONT-SENSACQ MISSON MONGET MONSEGUR MONTAUT MONTEGUT MONFORT-EN-CHALOSSE MONTGAILLARD MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE ONARD ORTHEVIELLE OSSAGES OUSEE-UZAN OZOURT PAYROS-CAZAUTETS PECORADE PREQUIE PEYRE PEYREHORADE PHILONDENX PIMBO POMAREZ PONTONX-SUR-L'ADOUR POUDENX POUILLON POYANNE POYARTIN PRECHACQ_LES_BAINS PUJO-LE-PLAN PUYOL-CAZALETRENUNG RIVIERE-SAAS-ET-GOURBY SAINT-AGNET SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-LON-LES-MINES SAINT-LOUBOUER SAINT-MAURICE-SUR-ADOUR SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-PERDON SAINT-SEVER SAINT-VINCENT-DE-PAUL SAINT-YAGUEN SAMADET SARRAZIET SARRON SERRES-GASTON SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SOLFERINO SORBETS SORT-EN-CHALOSSE SOUPROSSE TARTAS THETIEU TILH TOULOUZETTE URGONS VICQ-D'AURIBAT VIELLE-TURSAN YGOSSE-SAINT-SATURNIN YZOSSE 20.3.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES AAST BARZUN ESPOEY GER GOMER HOURS LIVRON LUCGARIER PONSON-DEBAT-POUTS PONSON-DESSUS 8.3.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BENESSE_MAREMNE BASSIlLON-VAUZE BETRACQ BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CAPBRETON CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ CORBERE-ABERES COSLEDAA-LUBE-BOAST COUBLUCQ CROUSEILLES DIUSSE GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LASSERRE LEMBEYE LEME LUC-ARMAU MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCAUP MONCLA MONPEZAT MOUHOUS ORX PORTET POULIACQ POURSIUGUES-BOUCOUE PUYOO RAMOUS RIBARROUY SAINT-GIRONS-EN-BEARN SAINT-MEDARD SAMSONS-LION SAULT-DE-NAVAILLES SEMEACQ-BLACHON SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES VIVEN 20.3.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE CANCON LOUGRATTE MONBAHUS MONVIEL MOULINET PUCH-D'AGENAIS RAZIMET SAINT-MAURICE-DE-LESTAPEL VILLEFRANCHE-DU-QUEYRAN 20.3.2017 Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Comune di Cavriana (MN): a est di SP18, Cascina Primavera e Cascina Sternera  Comune di Pozzolengo (MN): a sud-est di torrente Redone e cascina Vagriolo  Comune di Ponti sul Mincio (MN): a sud di SP106, a sud di via Zigagnolo, di SP19, a sud-ovest di Cascina La Valle, di Monte Casale, di Cascina Marchino e di Campuzzo 13.3.2017  Comune di Gazzo Veronese (VR): a sud di via Frassino, via Olmo Maccari, via Dante, via FrescÃ , via Bocche, via Belvedere, Piazza Pradelle, via Rossini, a est di via San Pietro, via Piazza, via Chiesone, a sud via Selici, a est SP79  Comune di Ostiglia (MN): a nord di SP80, SP482  Comune di Casaleone (VR): a ovest del fiume Tregnone 14.3.2017  Comune di Ponti sul Mincio (MN): a sud di SP106, SP20, a est e a sud di SP19, a sud di Cascina Marchino e di Zona Campuzzo e Centrale termoelettrica  Comune di Pozzolengo (BS): a sud SP106, via Martiti Pozzolenghesi, a ovest e a sud di via Sirmione, a est di LocalitÃ Mondotella, a sud-est di SP13  Comune di Cavriana (MN): a est di SP8, via Georgiche, via Madonna della Porta, a nord est della SP12, a nord di via Monte Pagano, strada Colli 20.3.2017  Comune di Monzambano (MN)  Comune di Volta Mantovana (MN): a nord dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Valeggio sul Mincio (VR): a ovest del Monte Magrino 20.3.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC BÃ ¡cs-Kiskun Ã ©s Tolna megyÃ ©nek az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼lete 14.3.2017 Somogy megyÃ ©nek az N46.2391 Ã ©s az E17.5382 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 10.3.2017 JÃ ¡sz-Nagykun-Szolnok megyÃ ©nek az N47.45979 Ã ©s az E20.61417 Ã ©s az N47.44069 Ã ©s az E 20.61595 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pontok kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 20.3.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14 w miejscowoÃ ci KoszÃcin linia granicy biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 18, 23 (NadleÃ nictwo Lubniewice), po czym skrÃca w kierunku wschodnim i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 17, 22, 23. W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie od skrzyÃ ¼owania ulicy Platynowej z drogÃ polnÃ , przy posesji nr 3B w miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo  wschodnim, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 23 i 25 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy dalej biegnie w tym samym kierunku, do drogi gminnej 001321F, przy posesji nr 89 w miejscowoÃ ci Bolemin, po czym zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1397F, do punktu przesuniÃcia oddziaÃ u leÃ nego nr 49, 50, 72, 73 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy biegnie w kierunki zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 55, 78, 79 (NadleÃ nictwo Lubniewice), po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, omija od pÃ ³Ã nocy miejscowoÃ Ã  Rudnica i biegnie do skrzyÃ ¼owania drogi kolejowej z ulicÃ LubuskÃ w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 39 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 173, 201, 202, po czym dalej w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ, biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 142/4, 142/5 w miejscowoÃ ci ChwaÃ owice. Po czym dalej na pÃ ³Ã noc do skrzyÃ ¼owania drÃ ³g gminnych nr 000416F i 000414F, a nastÃpnie zmienia swÃ ³j kierunek na wschodni i biegnie do punktu poczÃ tkowego, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, linia granicy biegnie w kierunku wschodnim, przecinajÃ c rzekÃ NoteÃ , do punktu przeciÃcia dziaÃ ki katastralnej nr 9, 11/1, 11/2 w miejscowoÃ ci Stare Polichno. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci MaÃ e Polichno. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 20, 21, 48, 49 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 146, 147 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 336, 288, 289 w miejscowoÃ ci GoÃ cinowo, po czym biegnie dalej w tym samym kierunku, po Ã uku, do punktu przeciÃcia dziaÃ ki katastralnej nr 202, 194/6, 195/7 w miejscowoÃ ci Warcin. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi gminnej nr 001328F z droga prowadzÃ cÃ do posesji nr 85, 83a, 83 w miejscowoÃ ci Borek, po czym zmienia kierunek na pÃ ³Ã nocny, i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 212, 213, 200 w miejscowoÃ ci Santok, po czym biegnie, przecinajÃ c rzekÃ WartÃ i drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, granica obszaru biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 13, 14, 20, 21 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22 oraz drogÃ powiatowÃ nr 1395F miÃdzy posesjami nr 6 i 4 w miejscowoÃ ci BiaÃ obÃ ocie, do skrzyÃ ¼owania drÃ ³g na wysokoÃ ci posesji nr 44 w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie linia granicy zaÃ amuje siÃ i dalej biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 22, drogÃ powiatowÃ nr 1397F, KanaÃ  KieÃ piÃ ski, omijajÃ c od strony pÃ ³Ã nocnej zabudowania miejscowoÃ ci KieÃ pin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 77, 78 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno-zachodnim do punktu przeciÃcia dziaÃ ki katastralnej nr 77/1, 88/1, 80 w miejscowoÃ ci Ã Ã kÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c KanaÃ  Bema, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z drogÃ prowadzÃ cÃ do posesji nr 80 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy biegnie po Ã uku dalej w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ przebiegajÃ cÃ obok posesji nr 75 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie, przecinajÃ c rzekÃ WartÃ, w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 310, 299, 205 w miejscowoÃ ci Ulim przy drodze gminnej nr 001349F. Tutaj linia granicy zmienia swÃ ³j kierunek na kierunek wschodni i biegnie do skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od 52-go kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, linia granicy obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania drogi gminnej nr 001320F z drogÃ prowadzÃ cÃ do drogi gminnej nr 001318F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi powiatowej nr 1397F z drogÃ gminnÃ nr 001318F. NastÃpnie, po Ã uku, linia granicy biegnie omijajÃ c od strony zachodniej wiÃkszoÃ Ã  zabudowaÃ  miejscowoÃ ci Orzelec, do punktu przeciÃcia nr 101, 102, 123, 124 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zaÃ amuje siÃ i biegnie dalej w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 221, 222, 253, 254 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, do punktu przeciÃcia oddziaÃ u leÃ nego nr 115, 116, 138, 139 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14A w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ powiatowÃ nr 1397F w miejscowoÃ ci PÃ onica. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 48 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie do 52-go kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, skÃ d rozpoczÃto opis. 7.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: z miejscowoÃ ci GolÃdzinÃ ³w drogÃ gminnÃ do miejscowoÃ ci Wilczyn. Z Wilczyna drogÃ wojewÃ ³dzkÃ 340 do miejscowoÃ ci Trzebnica; od wschodu: z miejscowoÃ ci Kryniczno drogÃ krajowÃ nr 5 do miejscowoÃ ci Wisznia MaÃ a do (terenÃ ³w podmokÃ ych)  rzeczka Ã awa, nastÃpnie wzdÃ uÃ ¼ rzeczki i nastÃpnie drogÃ gminnÃ do miejscowoÃ ci PierwoszÃ ³w (MiÃ ocin) i dalej wzdÃ uÃ ¼ torÃ ³w kolejowych do miejscowoÃ ci Trzebnica; od strony poÃ udniowej: z miejscowoÃ ci Szewce przez miejscowoÃ Ã  RogoÃ ¼ do Kryniczna drogÃ gminnÃ ; od strony zachodniej: od miejscowoÃ ci GolÃdzinÃ ³w droga nr 342 poprzez miejscowoÃ ci PÃgÃ ³w, ZajÃ czkÃ ³w do miejscowoÃ ci Szewce. 7.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od poÃ udniowego zachodu: od drogi krajowej nr S8 na zachÃ ³d do granicy lasu, wschodniÃ granicÃ lasu na pÃ ³Ã noc, po granicy lasu do drogi krajowej nr 25, wÃ Ã czajÃ c przysiÃ ³Ã ek Katiusza na poÃ udnie drogÃ DK 25 i granicÃ lasu na wschÃ ³d do drogi krajowej nr S8, przekraczajÃ c drogÃ krajowÃ nr S8 w kierunku wschodnim wÃ Ã czajÃ c miejscowoÃ Ã  CieÃ le do torÃ ³w kolejowych, torami kolejowymi na poÃ udnie do drogi powiatowej BogusÃ awice-OleÃ nica, tÃ drogÃ do miasta OleÃ nica do ulicy Warszawskiej na zachÃ ³d. UlicÃ WarszawskÃ w OleÃ nicy do ulicy Boguszyckiej, ulicÃ BoguszyckÃ , drogÃ powiatowÃ na Boguszyce, wÃ Ã czajÃ c miejscowoÃ Ã  Boguszyce w kierunku pÃ ³Ã nocnym do drogi krajowej nr S8. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: SokoÃ owice, CieÃ le, Spalice. 7.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od ul. 28 grudnia w StÃszewie, przez dziaÃ kÃ nr 60/5 dalej przez Jezioro DÃbno, Ã ukiem do poczÃ tku dziaÃ ki nr 279, dalej przez dziaÃ kÃ nr 281 do ul. PowstaÃ cÃ ³w Wielkopolskich, w DÃbienku, przez dziaÃ kÃ nr 374/4, Ã ukiem do dziaÃ ki nr 376, dalej do ul. PodgÃ ³rnej i CzereÃ niowej w DÃbnie, przez posesjÃ nr 5 przy ul. CzereÃ niowej, dalej ukosem do ul. Nowej do dziaÃ ki nr 71/5, Ã ukiem do ul. GeneraÃ a Sikorskiego przez dziaÃ kÃ nr 227/1, po Ã uku przez las do dziaÃ ki nr 414/2, przez dziaÃ kÃ nr 438/2; od wschodu: od dziaÃ ki nr 438/2 Ã ukiem przez pola i za miejscowoÃ ciÃ Trzebaw przecinajÃ c dziaÃ kÃ nr 77/1, przechodzÃ c przez ul. KoÃ cielnÃ i dalej przez ul. MosiÃ skÃ Ã ukiem przez las, przez dziaÃ kÃ nr 407, przez dziaÃ kÃ nr 218, przechodzÃ c za miejscowoÃ ciÃ Ã Ã ³dÃ º, przez dziaÃ kÃ nr 392, przez Jezioro Dymaczewskie, przecinajÃ c drogÃ nr 306, na dziaÃ ce nr 292; od poÃ udnia: od drogi nr 306, przez ul. PodgÃ ³rnÃ na dziaÃ ce nr 252/3, wzdÃ uÃ ¼ dziaÃ ki nr 225, przez pola miejscowoÃ ci BÃdlewo, przecinajÃ c Ã ukiem do drogi nr 5 PoznaÃ   WrocÃ aw; od zachodu: od drogi 5, przy dziaÃ ce nr 466  Ã ukiem przez las, przez dziaÃ kÃ nr 463, przecinajÃ c ul. TwardowskÃ w ZamysÃ owie, przez dziaÃ ki nr 385/2, 342/2, Ã ukiem do ul. Moderskiej przez dziaÃ kÃ nr 340/3, Ã ukiem przez pola i dziaÃ kÃ nr 158/2, przecinajÃ c ul. GrodziskÃ przez dziaÃ ki nr 116/5 i 117/5, dalej Ã ukiem przez dziaÃ ki nr 118/2, 87/11, 80/4 i dalej Ã ukiem przez dziaÃ kÃ nr 76/5, przecinajÃ c ul. SadowÃ na wysokoÃ ci dziaÃ ki nr 33/4 i dalej Ã ukiem przez ul. BukowskÃ wzdÃ uÃ ¼ dziaÃ ki nr 56/4, wzdÃ uÃ ¼ dziaÃ ki nr 218/2 i dalej wzdÃ uÃ ¼ 295/5 przecinajÃ c ul. KanaÃ owÃ i dochodzÃ c do Jeziora DÃbno. 7.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od pÃ ³Ã nocy na wschÃ ³d: od kÃ adki przy drodze krajowej nr 941 przez rzekÃ przy przystanku autobusowym UstroÃ -SpÃ ³Ã dzielnia wzdÃ uÃ ¼ drogi na Krzywaniec do skrzyÃ ¼owania z ulicÃ Bernadka i dalej wzdÃ uÃ ¼ tej ulicy. NastÃpnie wzdÃ uÃ ¼ Ã ¼Ã ³Ã tego szlaku turystycznego pieszego do granicy lasu na wzgÃ ³rzu Ã »arnowiec. Od wschodu: wzdÃ uÃ ¼ drogi leÃ nej do skrzyÃ ¼owania z Ã ¼Ã ³Ã tym szlakiem turystycznym pieszym w kierunku poÃ udniowym do jej skrzyÃ ¼owania z ulicÃ Ã ¹rÃ ³dlanÃ . NastÃpnie wzdÃ uÃ ¼ ulic Leczniczej, Ubocznej, Szpitalnej i GraÃ ¼yÃ skiego do ronda im. GraÃ ¼yÃ skiego. Od poÃ udnia: z ronda im. GraÃ ¼yÃ skiego idÃ c ulicÃ 3-go Maja do ulicy PartyzantÃ ³w i po przejÃ ciu przez drogÃ krajowÃ nr 941 ulicÃ Jelenica do przysiÃ ³Ã ka Kympa. Od zachodu: od przysiÃ ³Ã ka Kympa wzdÃ uÃ ¼ granicy lasu do potoku Czantoria i dalej wzdÃ uÃ ¼ potoku w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ Ã Ã czÃ cego siÃ z nim potoku RadoÃ , aÃ ¼ do drogi GodziszÃ ³w  BÃ adnice GÃ ³rne. Od pÃ ³Ã nocy: drogÃ lokalnÃ do skrzyÃ ¼owania z ulicÃ BÃ adnickÃ , a nastÃpnie ulicami SzkolnÃ i WiejskÃ w kierunku drogi krajowej nr 941. 7.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: od granicy paÃ stwa z RepublikÃ FederalnÃ Niemiec od wiaduktu kolejowego Zgorzelec Ujazd wzdÃ uÃ ¼ torÃ ³w przebiegajÃ cych przez Zgorzelec (linia kolejowa Ã Ã czÃ ca Zgorzelec Ujazd  LubaÃ ) przecinajÃ ca ulice: PowstaÃ cÃ ³w Ã lÃ skich, Ã uÃ ¼ycka, Andersa, Cmentarna przy obwodnicy Zgorzelca. Od wschodu: linia kolejowa relacji Zgorzelec  LubaÃ  ciÃ gnÃ ca siÃ na wschÃ ³d w odlegÃ oÃ ci okoÃ o 800 m od miejscowoÃ ci Jerzmanki, prowadzÃ ca nastÃpnie do wiaduktu nad drogÃ Ã Ã czÃ cÃ Studniska Dolne ze Studniskami GÃ ³rnymi, nastÃpnie od wiaduktu drogÃ na zachÃ ³d do Studnisk Dolnych. Od poÃ udnia: ze Studnisk Dolnych drogÃ do Kunowa, nastÃpnie z Kunowa drogÃ przy zabudowaniach nr 22 w kierunku MaÃ ej Wsi Dolnej do zabudowaÃ  nr 8 i 9 w MaÃ ej Wsi Dolnej, nastÃpnie drogÃ gminnÃ z MaÃ ej Wsi Dolnej w kierunku Zgorzelca do skrzyÃ ¼owania drogi KunÃ ³w-KoÃ ºmin i nastÃpnie na zachÃ ³d do drogi nr 352 do KoÃ ºmina. Od zachodu: nastÃpnie drogÃ nr 352 do skrzyÃ ¼owania z drogÃ nr 355, od tego skrzyÃ ¼owania na zachÃ ³d drogÃ polnÃ koÃ o elektrowni wiatrowych w kierunku Osieka Ã uÃ ¼yckiego, nastÃpnie na pÃ ³Ã noc drogÃ do KoÃ ºlic i wzdÃ uÃ ¼ rzeki Nysa Ã uÃ ¼ycka (granica paÃ stwa), do kolejowego przejÃ cia granicznego Zgorzelec  Goerlitz. W obszarze zapowietrzonym znajdujÃ siÃ miejscowoÃ ci: Tylice, Zgorzelec Ujazd, KoÃ ºlice, Osiek Ã uÃ ¼ycki, KunÃ ³w, KoÃ ºmin, Studniska Dolne. 9.3.2017 W wojewÃ ³dztwie podlaskim, obszar ograniczony, od pÃ ³Ã nocy  wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy miejscowoÃ ci Krypno KoÃ cielne Ã ukiem w kierunku poÃ udniowo  wschodnim do drogi Ã Ã czÃ cej miejscowoÃ Ã  Krypno KoÃ cielne z miejscowoÃ ciÃ Ruda przecinajÃ c drogÃ od zachodniej strony miejscowoÃ ci Ruda; od wschodu  od drogi Ã Ã czÃ cej miejscowoÃ Ã  Krypno KoÃ cielne z miejscowoÃ ciÃ Ruda wzdÃ uÃ ¼ linii prostej w kierunku poÃ udniowym po wschodniej stronie brzegÃ ³w rzeki Jaskranki do pÃ ³Ã nocnej granicy miejscowoÃ ci GÃ ³ra; od poÃ udnia  od pÃ ³Ã nocnej granicy miejscowoÃ ci GÃ ³ra Ã ukiem w kierunku pÃ ³Ã nocno  zachodnim do drogi nr 671 przecinajÃ c drogÃ na poÃ udnie od miejscowoÃ ci Zygmunty; od zachodu  od drogi nr 671 w linii prostej w kierunku pÃ ³Ã nocnym do wschodniej granicy miejscowoÃ ci DÃ ugoÃ Ãka i nastÃpnie w kierunku wschodnim do miejscowoÃ ci Krypno KoÃ cielne. 15.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od posesji nr 57 we wsi Chojnik w kierunku poÃ udniowo wschodnim do jazu na rzece Polska Woda koÃ o jazu, ktÃ ³ry znajduje siÃ na dziaÃ ce ewidencyjnej nr 346, nastÃpnie do drogi polnej na wysokoÃ ci poÃ owy dziaÃ ki ewidencyjnej nr 223 (KuÃ ºnica KÃ cka, gmina SoÃ nie), dalej podÃ Ã ¼ajÃ c na poÃ udnie do granic powiatu ostrowskiego z ostrzeszowskim przy zbiegu granic dziaÃ ek nr 257, 258 oraz dziaÃ ki nr 2 w powiecie oleÃ nickim, nastÃpnie od granicy powiatu ostrowskiego na styku dziaÃ ek nr 307, 3/1 oraz 313, kolejno linia przebiega do zabudowaÃ  we wsi Kocina dziaÃ ka ewidencyjnej nr 86, kolejno do skrzyÃ ¼owania duktÃ ³w leÃ nych na Ã rodku dziaÃ ki nr 282 (obrÃb Kocina), nastÃpnie do zabudowaÃ  we wsi Chojniki numer posesji nr 77A, dziaÃ ka ewidencyjna nr 742, dalej do punktu poczÃ tkowego (Chojnik posesja nr 57). 15.3.2017 W wojewÃ ³dztwie mazowieckim, w powiecie biaÃ obrzeskim, w gminie Promna miejscowoÃ ci: Promna, AdamÃ ³w, Biejkowska Wola, FalÃcice, FalÃcice Wola, GÃ ³ry, FalÃcice Parcela, Kolonia Promna, StansÃ awÃ ³w. 16.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony od strony pÃ ³Ã nocnej: od punktu na drodze przy posesji nr 91 Biskupice Zabaryczne na dziaÃ ce ewidencyjnej. nr 395 (obrÃb ewidencyjny Biskupice Zabaryczne) linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze na granicy powiatÃ ³w ostrzeszowskiego i ostrowskiego przy dziaÃ ce ewidencyjnej nr 64 przy posesji nr 135 Biskupice Zabaryczne i dalej przez punkt na drodze przy dziaÃ ce ewidencyjnej nr 55 miÃdzy posesjami nr 132 a 133 (Biskupice Zabaryczne) do punktu na drodze przy granicy dziaÃ ek nr 12 i 13 (obrÃb ewidencyjny Kaliszkowice OÃ obockie), a nastÃpnie po Ã uku do punktu na drodze przy granicy dziaÃ ek ewidencyjnych nr 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie). Od strony wschodniej: od punktu na drodze przy granicy dziaÃ ek ewidencyjnych nr 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie) linia obszaru biegnie w kierunku poÃ udniowym do punktu na drodze przy granicy dziaÃ ek nr 136 i 137 obrÃb Kaliszkowice Kaliskie i dalej do punktu na drodze przy posesji nr 134 (Kaliszkowice Kaliskie), a nastÃpnie do punktu na drodze wojewÃ ³dzkiej nr 447 przy na granicy lasu z dziaÃ kÃ ewidencyjnÃ nr 265/2 (obrÃb ewidencyjny PrzedborÃ ³w), dalej Ã ukiem do punktu na drodze przy granicy z dziaÃ kÃ ewidencyjnÃ nr 89 (obrÃb ewidencyjny KomorÃ ³w) przy granicy z lasem. Od strony poÃ udniowej: od punktu na drodze przy granicy z dziaÃ kÃ ewidencyjnÃ nr 89 (obrÃb ewidencyjny KomorÃ ³w) po Ã uku w kierunku zachodnim do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowej z gminnÃ przy posesjach nr 66 i 66A (KomorÃ ³w), nastÃpnie do punktu na drodze wojewÃ ³dzkiej nr 447 w km 7+700 przy granicy dziaÃ ek ewidencyjnych 805 i 807 (obrÃb ewidencyjny Mikstat-Pustkowie) i dalej do punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ewidencyjnej nr 981 (obrÃb ewidencyjny Mikstat-Pustkowie). Od strony zachodniej: od punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ewidencyjnej nr 981 (obrÃb ewidencyjny Mikstat-Pustkowie) po Ã uku w kierunku pÃ ³Ã nocnym przez punkt na drodze powiatowej przy posesji nr 120 (KotÃ Ã ³w) do punktu na drodze przy posesji nr 7 (Stara WieÃ  powiat ostrowski) i dalej po Ã uku do punktu poczÃ tkowego. 16.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od posesji nr 57 we wsi Chojnik w kierunku poÃ udniowo wschodnim do jazu na rzece Polska Woda koÃ o jazu, ktÃ ³ry znajduje siÃ na dziaÃ ce ewidencyjnej nr 346, nastÃpnie do drogi polnej na wysokoÃ ci poÃ owy dziaÃ ki ewidencyjnej nr 223 (KuÃ ºnica KÃ cka, gmina SoÃ nie), dalej podÃ Ã ¼ajÃ c na poÃ udnie do granic powiatu ostrowskiego z ostrzeszowskim przy zbiegu granic dziaÃ ek nr 257, 258 oraz dziaÃ ki nr 2 w powiecie oleÃ nickim, nastÃpnie od granicy powiatu ostrowskiego na styku dziaÃ ki nr 307, 3/1 oraz 313, kolejno linia przebiega do zabudowaÃ  we wsi Kocina dziaÃ ka ewidencyjna nr 86, kolejno do skrzyÃ ¼owania duktÃ ³w leÃ nych na Ã rodku dziaÃ ki nr 282 (obrÃb Kocina), nastÃpnie do zabudowaÃ  we wsi Chojniki numer posesji nr 77A, dziaÃ ka ewidencyjna nr 742, dalej do punktu poczÃ tkowego (Chojnik posesja nr 57). 17.3.2017 W wojewÃ ³dztwie kujawsko-pomorskim, obszar ograniczony, od wschodu  wzdÃ uÃ ¼ wschodniej granicy miejscowoÃ ci BrÃ ³dzki, do drogi krajowej nr 62 Ã Ã czÃ cej KruszwicÃ z Radziejowem; od poÃ udnia  od drogi krajowej nr 62 w kierunku zachodnim przez Jezioro GopÃ o do drogi Ã Ã czÃ cej Baranowo z miejscowoÃ ciÃ Kruszwica; od poÃ udniowego zachodu  od drogi powiatowej Ã Ã czÃ cej KruszwicÃ z miejscowoÃ ciÃ Baranowo dalej wzdÃ uÃ ¼ poÃ udniowo  zachodnich granic miejscowoÃ Ã  Ã agiewniki do skrzyÃ ¼owania z drogÃ krajowÃ nr 62, nastÃpnie wzdÃ uÃ ¼ zachodniej granicy miejscowoÃ ci Kobylniki w kierunku pÃ ³Ã nocnym do Jeziora GopÃ o; od pÃ ³Ã nocy  od Jeziora GopÃ o w kierunku wschodnim do drogi Ã Ã czÃ cej KruszwicÃ z Ã ojewem, dalej wzdÃ uÃ ¼ poÃ udniowej granicy miejscowoÃ ci Karczyn, dalej w kierunku poÃ udniowo-wschodnim do miejscowoÃ ci BrÃ ³dzki. 16.3.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od pÃ ³Ã nocy od przeciÃcia linii energetycznej z granicÃ gminy KoÃ ¼uchÃ ³w, dalej na poÃ udniowy  wschÃ ³d wzdÃ uÃ ¼ linii energetycznej przecinajÃ c drogÃ nr 297 do przeciÃcia linii energetycznej z nieczynnÃ liniÃ kolejowÃ KoÃ ¼uchÃ ³w  Nowa SÃ ³l, dalej w linii prostej na poÃ udnie do rozwidlenia drÃ ³g Czciradz- KoÃ ¼uchÃ ³w SokoÃ Ã ³w, nastÃpnie na poÃ udniowy  zachÃ ³d wyÃ Ã czajÃ c wieÃ  Czciradz do przeciÃcia z drogÃ nr 283 i dalej w linii prostej na poÃ udniowy  zachÃ ³d do drogi nr 297 wzdÃ uÃ ¼ granicy miasta KoÃ ¼uchÃ ³w (wyÃ Ã czajÃ c wieÃ  Podbrzezie GÃ ³rne) przecinajÃ c drogÃ nr 296, potem w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drÃ ³g Mirocin GÃ ³rny  Bulin  KoÃ ¼uchÃ ³w, nastÃpnie w linii prostej w kierunku pÃ ³Ã nocnym do drogi nr 283, potem na pÃ ³Ã nocny-wschÃ ³d obejmujÃ c wieÃ  SÃ ocina w obszarze zapowietrzonym od strony pÃ ³Ã nocnej. W obszarze zapowietrzonym znajdujÃ siÃ miejscowoÃ ci poÃ oÃ ¼one w gminie KoÃ ¼uchÃ ³w: KoÃ ¼uchÃ ³w, Podbrzezie Dolne, SÃ ocina. 17.3.2017 Member State: Romania Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Municipiul GIURGIU, judeÃ £ul GIURGIU. Localitatea CETATEA, comuna Fratesti, judeÃ £ul GIURGIU. Localitatea REMUS, comuna FRATESTI, judeÃ £ul GIURGIU. Localitatea OINACU, comuna Oinacu, judeÃ £ul GIURGIU. Localitatea FRATESTI, comuna FRATESTI, judeÃ £ul GIURGIU. 10.3.2017 Localitatea ALMALAU, comuna OSTROV, judeÃ £ul ConstanÃ £a. 14.3.2017 Localitatea Sulina, comuna Sulina, judeÃ £ul Tulcea. 14.3.2017 Localitatea FURNICOSI, comuna MIHAESTI, judeÃ ul Arges. Localitatea MIHAESTI, comuna MIHAESTI, judeÃ ul Arges. Localitatea RUDENI, comuna MIHAESTI, judeÃ ul Arges. Localitatea VALEA BRADULUI, comuna MIHAESTI, judeÃ ul Arges. Localitatea DRAGHICI, comuna MIHAESTI, judeÃ ul Arges. Localitatea VALEA POPII, comuna MIHAESTI, judeÃ ul Arges. Localitatea PRIBOAIA, comuna BALILESTI, judeÃ ul Arges. 24.3.2017 Member State: Slovakia Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC Okres Malacky Obce:  VysokÃ ¡ pri Morave 11.3.2017 (d) the entry for the United Kingdom is replaced by the following: Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.9325 and W2.9503 7.3.2017 Those parts of Suffolk and Norfolk County (ADNS code 00162 and 00154 ) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N52.3669 and E0.9819 11.3.2017 Those parts of Northumberland County (ADNS code 00169 ) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N54.6625 and E2.5069 18.3.2017 (2) Part B is amended as follows: (a) the entries for Bulgaria, the Czech Republic, Germany and Greece are replaced by the following: Member State: Bulgaria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC PLOVDIV Municipality of Rakovski:  Momino selo  Rakovski  Stryama 14.3.2017 Municipality of Brezovo:  Choba  Brezovo  Padarsko  Streltzi  Sarnegor  Drangovo  Varben  Zlatosel  Zelenikovo  Brezovo  Choba  Boretz  Babek  Zelenikavo  Rozovets  Turkmen 14.3.2017 Municipality of Brezovo:  Otetz Kirilovo 6.3.2017 to 14.3.2017 Municipality of Kaloyanovo:  Otetz Paisievo  Razhevo Konare  Gorna Mahala  Pesnopoy  Ivan Vazovo  Chernozemen  Razhevo  Glavatar  Dalgo pole  Zhitnitsa  Duvanlii 14.3.2017 Municipality of Kaloyanovo:  Begovo  Suhozem 6.3.2017 to 14.3.2017 Municipality of Hisarya  Chernichevo 14.3.2017 STARA ZAGORA Municipality of Bratya Daskalovi:  Saedinenie  Pravoslav  Bratya Daskolovi  Gorno Belevo  Kolyu Marinovo  Dolno Novo selo  Malko Dryanovo  Naydenovo  Sarnavets  Slavyani 14.3.2017 Municipality of Bratya Daskalovi:  Veren  Malak dol  Markovo  Medovo  Golyam dol 1.3.2017 to 9.3.2017 Municipality of Chirpan:  Sredno gradishte  Izvorovo  Zlatna livada  Spasowo  Stoyan Zaimovo 14.3.2017 HASKOVO Municipality of Haskovo:  Klokotnitza 9.3.2017 Municipality of Mineralni bani:  Susam  Tatarevo 9.3.2017 Municipality of Dimitrovgrad:  Gorski izvor 1.3.2017 to 9.3.2017 Municipality of Dimitrovgrad:  Kasnakovo  Dobrich  Krum  Svetlina  Bodrovo  Varbitza  Skobelevo  Yabalkovo  Velikan 9.3.2017 Municipality of Stambolovo  Balkan 17.3.2017 to 25.3.2017 Municipality of Haskovo  Golemantsi  Dolno golemantsi  Maslonowo  Gorno voivodino  Folno voivodino  Mandra  Orlovo  Gabrovo 25.3.2017 DOBRICH Municipality of Shabla:  Smin  Chernomortzi 1.3.2017 to 9.3.2017 Municipality of Shabla:  Vaklino  Durankulak  Zahari Stoyanovo  Staevtzi  Tvardizta 9.3.2017 Municipality of Kavarna:  Bilo 9.3.2017 KARDZHALI Municipality of Kardzhali  Chiflik  Bashtino  Murgovo  Madrets  Perperek  Kokiche  Gorna polyana  Svatbare  Kaloyantsi  Gorna krepost  Folna krepost  Chereshitsa  Most  Chernyovtsi  Dobrinovo  Maistorovo  Dolishte  Konevo  Miladinovo  Byala polyana  Strahil voivode  Sestrinsko  Rudina 25.3.2017 Municipality of Kardzhali  Krin  Tatkovo  Zvinitsa 17.3.2017 to 25.3.2017 SILISTRA Municipalty of Silistra  city of Silistra  Balgarka  Borovo  Sratsimir  Babuk  Tsenovich  Kalipetrovo 23.3.2017 Member State: the Czech Republic Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Biskoupky na MoravÃ  (604755), Bohutice (606677), Ã uÃ ice (624373), Dobelice (626821), DobÃ Ã ­nsko (627917), DolnÃ ­ Kounice (629286), HlÃ ­na u IvanÃ ic (639184), HrubÃ ¡ice (648639), JezeÃ any (659428), MarÃ ¡ovice (659436), Kadov (661961), Kratochvilka (644133), KubÃ ¡ice (676888), Lesonice u MoravskÃ ©ho Krumlova (680249), MoravskÃ © BrÃ ¡nice (698890), MiroslavskÃ © KnÃ ­nice (695394), Neslovice (703729), NovÃ © BrÃ ¡nice (706043), Olbramovice u MoravskÃ ©ho Krumlova (709930), Padochov (717371), Petrovice u MoravskÃ ©ho Krumlova (720178), PolÃ ¡nka u MoravskÃ ©ho Krumlova (725064), SilÃ ¯vky (747815), TrbouÃ ¡any (768057), ZbÃ ½Ã ¡ov u Oslavan (792110), Babice u Rosic (600709), BraniÃ ¡ovice (609374), CvrÃ ovice u PohoÃ elic (618152), Ã ermÃ ¡kovice (619698), DolnÃ ­ DubÃ any (628956), DÃ ¾bÃ ¡nice (634310), HornÃ ­ DubÃ any (642843), MÃ ­Ã ¡ovice (645699), Jamolice (656674), Ketkovice (664855), KupaÃ ovice (677582), LodÃ nice u MoravskÃ ©ho Krumlova (686344), Lukovany (689041), MaleÃ ¡ovice (690872), MÃ lÃ any u IvanÃ ic (692786, Miroslav (695378), NaÃ ¡imÃ Ã ice (701661), NÃ mÃ iÃ ky (703052), Omice (711195), OÃ echov (712612), Pravlov (733016), Radostice u Brna (738310), Rosice u Brna (741221), RybnÃ ­ky na MoravÃ  (744026), Senorady (747530), Skalice u Znojma (747947), StÃ elice u Brna (757438), Suchohrdly u Miroslavi (759210), Ã umice (764248), TetÃ ice (766861), TuleÃ ¡ice (771449), VÃ ©myslice (779971), ZakÃ any (790478), ZastÃ ¡vka (791113), Vedrovice (777536), ZÃ ¡brdovice u Vedrovic (798754) 10.3.2017 NÃ mÃ ice u IvanÃ ic (655813), Alexovice (655821), Budkovice (615595), IvanÃ ice (655724), KounickÃ © PÃ edmÃ stÃ ­ (655741), Letkovice (655830), MoravskÃ ½ Krumlov (699128), NovÃ ¡ Ves u Oslovan (705659), RokytnÃ ¡ (699225), Oslavany (713180), Ã eznovice (745421) 2.3.2017 to 10.3.2017 Bavory (601209), DobrÃ © Pole (627259), DolnÃ ­ VÃ stonice (630331), HornÃ ­ VÃ stonice (644579), IvaÃ  (655708), NovÃ ¡ Ves u PohoÃ elic (705667), Novosedly na MoravÃ  (706973), PernÃ ¡ (719242), BÃ ezÃ ­ u Mikulova (613908), JeviÃ ¡ovka (659363), Klentnice (666149), LitobratÃ ice (685356), NovÃ ½ PÃ erov (707864), Pavlov u DolnÃ ­ch VÃ stonic (718394), PohoÃ elice nad Jihlavou (724866), Popice (725757), PouzdÃ any (726729), PÃ ibice (735311), StrachotÃ ­n (755893), Troskotovice (768553), Vlasatice (783307) a Vranovice nad Svratkou (785512) 10.3.2017 Brod nad DyjÃ ­ (612642), DolnÃ ­ Dunajovice (628964), Drnholec (632520), Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ MuÃ ¡ov (700401) a PasohlÃ ¡vky (718220), pÃ iÃ emÃ ¾ vÃ ½chodnÃ ­ hranice Ã ºzemÃ ­ tvoÃ Ã ­ silnice E461 2.3.2017 to 10.3.2017 600032 Adamov u Ã eskÃ ½ch BudÃ jovic, 607746 Borovany, 702056 Borovnice u Ã eskÃ ½ch BudÃ jovic, 622281 Ã eskÃ © BudÃ jovice 5, 622320 DobrÃ ¡ Voda u Ã eskÃ ½ch BudÃ jovic, 685143 DolnÃ ­ MiletÃ ­n, 630586 DomanÃ ­n u TÃ ebonÃ , 702064 Doubravice u Nedabyle, 633534 DubiÃ nÃ ©, 769371 Dvorec u TÃ ebÃ e, 702072 HeÃ maÃ  u Ã eskÃ ½ch BudÃ jovic, 639192 HlincovÃ ¡ Hora, 785679 Hlinsko u VrÃ ¡ta, 607754 HlubokÃ ¡ u Borovan, 685151 HornÃ ­ MiletÃ ­n, 793914 Hvozdec u LiÃ ¡ova, 780880 Jedovary, 660141 JÃ ­lovice u TrhovÃ ½ch SvinÃ ¯, 743461 Jivno, 662208 KaliÃ ¡tÃ  u Ã eskÃ ½ch BudÃ jovic, 667773 KojÃ ¡kovice, 668753 KomaÃ ice, 667781 KramolÃ ­n u KojÃ ¡kovic, 783242 Lhota u Vlachnovic, 682829 LibÃ ­n, 685178 LiÃ ¡ov, 756571 Lomec, 697125 MladoÃ ¡ovice, 702102 Nedabyle, 702111 NovÃ ¡ Ves u Ã eskÃ ½ch BudÃ jovic, 780898 OstrolovskÃ ½ Ã jezd, 780901 OtÃ vÃ k, 668761 PaÃ ¡inovice, 719935, Petrovice u Borovan, 768430 Radostice u Trocnova, 780910 Rankov u TrhovÃ ½ch SvinÃ ¯, 743470 Rudolfov u Ã eskÃ ½ch BudÃ jovic, 752835 SpolÃ ­ u Ledenic, 753131 Srubec, 754331 StarÃ © HodÃ jovice, 756598 StrÃ ¡Ã ¾kovice, 758035 StÃ Ã ­Ã ¾ov nad MalÃ ¡Ã ­, 763489 Ã tÃ pÃ ¡novice u Ã eskÃ ½ch BudÃ jovic, 768448 Trocnov, 769398 TÃ ebeÃ , 662216 TÃ ebotovice, 741621 Vidov, 783251 Vlachnovice, 793922 Vlkovice, 785687 VrÃ ¡to, 607771 Vrcov, 793931 ZvÃ ­kov u LiÃ ¡ova 11.3.2017 679798 Ledenice, 791628 OhrazenÃ ­, 750441 SlavoÃ ¡ovice u LiÃ ¡ova, 662224 Zaliny, 791644 Zborov 3.3.2017 to 11.3.2017 601179 Bavorov, 766836 BÃ leÃ , 636657 Blanice, 633186 BorÃ ice, 615579 Budkov u Husince, 764167 Buk pod BoubÃ ­nem, 623776 Ã ichtice, 629294 Dachov, 629308 DolnÃ ­ KoÃ ¾lÃ ­, 633194 Dub u Prachatic, 633208 DubskÃ ¡ Lhota, 633216 Dvorec u Dubu, 679518 Dvory u LaÃ ¾iÃ ¡Ã ¥, 636665 HÃ ¡jek u Bavorova, 629316 HornÃ ­ KoÃ ¾lÃ ­, 789135 HornÃ ­ ZÃ ¡blatÃ ­, 649694 Horouty, 647608 Hracholusky u Prachatic, 649708 Husinec, 679526 ChlÃ ­stov u LaÃ ¾iÃ ¡Ã ¥, 633224 Javornice u Dubu, 732737 Kahov, 764175 Kosmo, 672319 KrajnÃ ­Ã ko, 679534 KratuÃ ¡Ã ­n, 679542 LaÃ ¾iÃ ¡tÃ , 737615 LibotynÃ , 737623 LÃ ¡tÃ nÃ ­ u Radhostic, 604577 MÃ kynec, 629324 Mojkov, 704636 NiÃ ¡ovice, 732745 Oseky, 651711 PÃ Ã nov, 732630 Prachatice, 757110 Protivec, 737631 Radhostice, 789160 SaladÃ ­n, 732753 StÃ ¡dla, 732711 StarÃ © Prachatice, 757128 Strunkovice nad BlanicÃ ­, 759970 SvatÃ ¡ MaÃ Ã ­, 757136 Svojnice, 757144 Ã ipoun, 763918 Ã tÃ ­tkov, 764205 Ã umavskÃ © HoÃ ¡tice, 679551 Ã vihov u LaÃ ¾iÃ ¡Ã ¥, 766852 TÃ Ã ¡ovice u Prachatic, 601195 Tourov, 759988, 773328 UhÃ ice u Vlachova BÃ ezÃ ­, 672327 Ã tÃ Ã ¡ov, 782670 VitÃ jovice, 794678 Vojslavice u Ã ½Ã ¡rovnÃ ©, 732761 Volovice, 649716 VÃ ½rov u Husince, 789178 ZÃ ¡blatÃ ­ u Prachatic, 679569 ZÃ ¡brdÃ ­ u LaÃ ¾iÃ ¡Ã ¥, 792284 Zdenice, 794686 Ã ½Ã ¡rovnÃ ¡, 701718 Ã ½ernovice, 757152 Ã ½Ã ­chovec 10.3.2017 651702 Chlumany, 652326 ChocholatÃ ¡ Lhota, 633241 Lipovice, 772071 Ã jezdec u Tvrzic, 783293 Vlachovo BÃ ezÃ ­ 2.3.2017 to 10.3.2017 609277 BrandÃ ½s nad OrlicÃ ­, 622630 Ã eskÃ © Libchavy, 712108 DobrÃ ¡ Voda u OrlickÃ ©ho PodhÃ ¯Ã Ã ­, 627861 DobÃ Ã ­kov, 642975 DolnÃ ­ JelenÃ ­, 633933 DvoÃ isko, 643327 HornÃ ­ Libchavy, 651974 ChoceÃ  v jiÃ ¾nÃ ­ Ã Ã ¡sti vymezenÃ © hranicÃ ­ silnic Ã . 312 a 317, 653101 ChotÃ Ã ¡iny, 658197 JehnÃ dÃ ­, 790737 KosoÃ Ã ­n, 687031 LouÃ ky, 723894 NÃ mÃ Ã ­, 633941 NoÃ Ã ­n, 717053 Oucmanice, 721824 Plchovice, 721859 PlchÃ ¯vky, 712141 RviÃ ¡tÃ , 627879 Rzy, 712159 Ã Ã ­Ã ky u OrlickÃ ©ho PodhÃ ¯Ã Ã ­, 746487 SeÃ  u BrandÃ ½sa nad OrlicÃ ­, 749681 Slatina u VysokÃ ©ho MÃ ½ta, 752444 Sopotnice, 753165 Sruby, 758761 Sudislav nad OrlicÃ ­, 758906 Sudslava, 707601 SvatÃ ½ JiÃ Ã ­, 767263 TisovÃ ¡ u VysokÃ ©ho MÃ ½ta v severnÃ ­ Ã Ã ¡sti vymezenÃ © spojnicÃ ­ vedenou mezi hranicÃ ­ katastrÃ ¡lnÃ ­ch Ã ºzemÃ ­ 790745 ZÃ ¡lÃ ¡Ã ­ u ChocnÃ  a 785211 VraÃ ovice a ulicÃ ­ Kpt. Poplera ve VysokÃ ©m MÃ ½tÃ , 723908 Turov, 773948 Ã jezd u ChocnÃ , 778630 VelkÃ ¡ Skrovnice, 784231 VodÃ rady u Ã eskÃ ½ch HeÃ manic, 785211 VraÃ ovice, 788228 VysokÃ © MÃ ½to v severnÃ ­ Ã Ã ¡sti vymezenÃ © vodnÃ ­m tokem Ã eky LouÃ nÃ ¡, 790745 ZÃ ¡lÃ ¡Ã ­ u ChocnÃ , 790958 ZÃ ¡mrsk a 791024 ZÃ ¡Ã eckÃ ¡ Lhota; 607614 BorohrÃ ¡dek, 623539 Ã Ã ­Ã ovÃ ¡, 631426 Doudleby nad OrlicÃ ­, 651206 Chleny, 670197 Kostelec nad OrlicÃ ­, 670332 KosteleckÃ ¡ Lhota, 651222 Krchleby u Kostelce nad OrlicÃ ­, 681539 Lhoty u PotÃ ¡tejhna, 619787 MalÃ ¡ Ã ermnÃ ¡ nad OrlicÃ ­, 693201 Merklovice, 681547 Polom u PotÃ ¡tejna, 726508 PotÃ ¡tejn, 681555 Proruby u PotÃ ¡tejna, 651249 SvÃ ­dnice u Kostelce nad OrlicÃ ­, 607622 Ã achov u BorohrÃ ¡dku, 776785 Vamberk, 619795, VelkÃ ¡ Ã ermnÃ ¡ nad OrlicÃ ­, 651257 Vrbice u Kostelce nad OrlicÃ ­, 631442 VyhnÃ ¡nov, 790915 ZÃ ¡mÃ l, 792268 Zdelov 10.3.2017 603236 BÃ stovice, 748510 BoÃ ¡Ã ­n u ChocnÃ , 638269 HemÃ ¾e, 651974 ChoceÃ  v severnÃ ­ Ã Ã ¡sti vymezenÃ © hranicÃ ­ silnic Ã . 312 a 317, 668036 KoldÃ ­n, 699837 Mostek nad OrlicÃ ­, 701645 Nasavrky u ChocnÃ  a 748528 SkoÃ enice; 607819 Borovnice u PotÃ ¡tejna, 670359 KosteleckÃ © Horky, 607843 RÃ ¡jec 2.3.2017 to 10.3.2017 601128 BaÃ ¡Ã ¥, 608076 BoÃ anovice, 609048 BrandÃ ½s nad Labem, 609773 BrÃ ¡zdim, 617172 ByÃ ¡ice, 703656 ByÃ ¡kovice, 708976 Ã enkov, 669059 KonÃ topy, 669644 Korycany, 675806 KÃ enek, 680931 Lhota u DÃ Ã ­s, 703621 LibiÃ ¡, 617199 Liblice, 691437 MalÃ ½ Ã jezd, 791008 Martinov, 703567 Neratovice, 708828 ObÃ Ã ­stvÃ ­, 717550 PanenskÃ © BÃ eÃ ¾any, 725218 Polerady u Prahy, 734209 PÃ edboj, 746673 Sedlec u LÃ ­beznic, 609170 StarÃ ¡ Boleslav, 758892 Sudovo Hlavno, 771261 TuhaÃ , 777960 VelikÃ ¡ Ves u Prahy, 666785 ZÃ ¡boÃ Ã ­ u Kel, 609226 ZÃ ¡py, 731552 MiÃ ¡kovice, 731528 TÃ eboradice 10.3.2017 705403 Ã akoviÃ ky, 703664 Lobkovice, 705411 NovÃ ¡ Ves u Prahy 2.3.2017 to 10.3.2017 602868 Beroun  ohraniÃ enÃ ­ dÃ ¡lnicÃ ­ D5, 669024 BÃ ­tov u KonÃ prus, 615137 Bubovice, 620351 Ã ernolice, 620386 Ã ernoÃ ¡ice, 623946 Ã isovice, 627810 DobÃ ichovice, 627968 DobÃ Ã ­Ã ¡  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ cyklostezska Ã . 308, 748994 HodynÃ  u Skuhrova, 645737 Hostim u Berouna, 652989 ChoteÃ  u Prahy, 652997 ChÃ ½nice, 603091 Jarov u Berouna, 660175 JÃ ­loviÃ ¡tÃ , 627828 KarlÃ ­k, 666343 KlÃ ­nec, 669032 KonÃ prusy, 693006 Korno, 671967 Kozolupy, 676942 KuchaÃ , 678759 KytÃ ­n, 685054 LÃ ­Ã ¡nice u Prahy, 685267 LiteÃ , 686328 LodÃ nice u Berouna, 689246 LuÃ ¾ce, 693014 MÃ Ã any, 693863 MezouÃ , 697621 MnÃ ­Ã ¡ek pod Brdy, 703842 NesvaÃ ily u Berouna, 708062 NuÃ ice u RudnÃ ©  ohraniÃ enÃ ­ dÃ ¡lnicÃ ­ D5 a ku LodÃ nice, 723363 Podbrdy, 740195 RoblÃ ­n, 697630 RymanÃ , 745804 Ã itka, 749010 Skuhrov pod Brdy, 752983 Srbsko u KarlÃ ¡tejna, 697648 StÃ Ã ­brnÃ ¡ Lhota, 759244 Suchomasty  silnice 11537, 760269 SvatÃ ½ Jan pod Skalou, 764825 Tachlovice, 766917 TetÃ ­n u Berouna, 693022 Tobolka, 768324 TrnÃ nÃ ½ Ã jezd, 770396 TÃ ebotov, 782246 VinaÃ ice u Suchomast, 783200 ViÃ ¾ina, 784982 Vonoklasy, 785717 VrÃ ¡Ã ¾ u Berouna, 787272 VÃ ¡enory, 787299 VÃ ¡eradice, 788449 VysokÃ ½ Ã jezd u Berouna 10.3.2017 85232 BÃ leÃ  u LitnÃ , 663719 BudÃ any, 638901 HlÃ ¡snÃ ¡ TÃ ebaÃ , 680761 Lety u DobÃ ichovic, 699306 MoÃ ina, 699322 MoÃ inka, 663743 PouÃ nÃ ­k, 745375 Ã evnice, 760790 SvinaÃ e, 789593 ZadnÃ ­ TÃ ebaÃ  2.3.2017 to 10.3.2017 601870 BÃ lÃ ice, 756822 BoÃ ice u Mirotic, 695483 Boudy, 605212 Blatenka, 789291 Bratronice, 618781 Ã eÃ elovice, 619060 Ã ekanice, 631248 Doubravice u Strakonic, 631558 DrahenickÃ ½ MÃ ¡lkov, 636533 Hajany u BlatnÃ ©, 700495 HoluÃ ¡ice u MuÃ ¾etic, 644765 HornosÃ ­n, 645796 HostiÃ ¡ovice, 651494 Chlum u BlatnÃ ©,775754 Chobot, 654108 ChrÃ ¡Ã ¡Ã ¥ovice, 756831 Jarotice, 605221 JindÃ ichovice u Blatenky, 661929 Kadov u BlatnÃ ©, 667579 Kocelovice, 724408 KoÃ ¾lÃ ­ u Ã Ã ­Ã ¾ovÃ ©, 700835 KoÃ ¾lÃ ­ u MyÃ ¡tic, 740586 LÃ ¡z u RadomyÃ ¡le, 605239 LaÃ ¾Ã ¡nky, 631256 LaÃ ¾any u Doubravice, 738212 Leskovice u RadomyÃ ¡le, 686247 LnÃ ¡Ã e, 661937 LnÃ ¡Ã skÃ ½ MÃ ¡lkov, 686549 Lom u BlatnÃ ©, 695491 LuÃ kovice, 619078 MilÃ ice u Ã ekanic, 686557 MÃ ­reÃ , 695505 Mirotice, 661945 MraÃ ov, 700509 MuÃ ¾etice, 700851 MyÃ ¡tice, 631264 NahoÃ ¡Ã ­n, 645818 PodruhlÃ ­, 725111 Pole, 617601 Radobytce, 740594 Rojice, 746894 Sedlice u BlatnÃ ©, 756849 StrÃ ¡Ã ¾ u Mirotic, 756857 StrÃ ¡Ã ¾ovice u Mirotic, 762768 Ã kvoÃ etice, 766976 TchoÃ ovice, 770175 TÃ ebohostice, 775771 Uzenice, 775789 UzeniÃ ky, 700894 Vahlovice, 712931 VelkÃ ¡ TurnÃ ¡, 661953 Vrbno, 700908 VÃ ½Ã ¡ice, 789313 ZÃ ¡boÃ Ã ­ u BlatnÃ ©, 791288 ZÃ ¡viÃ ¡Ã ­n u BÃ lÃ ic; 748005 SkaliÃ any  severnÃ ­ Ã Ã ¡st katastru po jiÃ ¾nÃ ­ hranici tvoÃ enou silnicÃ ­ 1735 10.3.2017 605247 BlatnÃ ¡, 616401 Buzice, 689726 HnÃ vkov u MaÃ kova, 689734 MaÃ kov, 746886 NÃ mÃ ice u Sedlice, 762750 Pacelice 748005, 603457 BezdÃ dovice; 748005 SkaliÃ any  jiÃ ¾nÃ ­ Ã Ã ¡st katastru po severnÃ ­ hranici tvoÃ enou silnicÃ ­ 1735. 2.3.2017 to 10.3.2017 AntoÃ ¡ovice (600393), Bartovice (715085), Darkov (664014), DolnÃ ­ LutynÃ  (629731)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. StarÃ ¡ cesta a ul. NeradskÃ ¡ a Ã ¾elezniÃ nÃ ­ traÃ ¥ DolnÃ ­ LutynÃ   DÃ tmarovice, DolnÃ ­ Marklovice (720321), DolnÃ ­ SuchÃ ¡ (637777), Doubrava u OrlovÃ © (631167)  severozÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ vodnÃ ­ tok MlÃ ½nka, HeÃ manice (714691), HornÃ ­ SuchÃ ¡ (644404), HruÃ ¡ov (714917), KarvinÃ ¡-Doly (664103), KarvinÃ ¡-mÃ sto (663824), Koblov (667366), Kopytov (707139), KoukolnÃ ¡ (625973), Lazy u OrlovÃ © (712434), MichÃ ¡lkovice (714747), Muglinov (714941), NovÃ ½ BohumÃ ­n (707031), OrlovÃ ¡ (712361)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ odboÃ ka z ul. 17. listopadu k rybnÃ ­ku StarÃ ¡ Cihelna, ul. BezruÃ ova, ul. Doktora Miroslava TyrÃ ¡e a ul. Obroky, Petrovice u KarvinÃ © (720356), PetÃ vald u KarvinÃ © (720488), Poruba u OrlovÃ © (712493)  severnÃ ­ hranice katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vede od rybnÃ ­ku Kout po Ã ¾elezniÃ nÃ ­ traÃ ¥, potokem Struska, ul. SezskÃ ¡ a ul. RajÃ ula po ul. Obroky, ProstÃ ednÃ ­ SuchÃ ¡ (637742), PrstnÃ ¡ (720364), Pudlov (736716), Radvanice (715018), RÃ ¡j (663981), Rychvald (744441)  vÃ ½chodnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. BohumÃ ­nskÃ ¡ a severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. OrlovskÃ ¡, SkÃ eÃ oÃ  (748871), SlezskÃ ¡ Ostrava (714828), StarÃ © MÃ sto u KarvinÃ © (664197), StarÃ ½ BohumÃ ­n (754897), Stonava (755630), Ã enov u Ostravy (762342)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. TÃ Ã ¡Ã ­nskÃ ¡, Ã ilheÃ ovice (762474)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. SokolskÃ ¡ a severnÃ ­ ul. DolnÃ ­, Ã umbark (637734), VÃ Ã Ã ovice (780359), Vrbice nad Odrou (785971), ZÃ ¡blatÃ ­ u BohumÃ ­na (789216), ZÃ ¡vada nad OlÃ ¡Ã ­ (720372) 11.3.2017 DÃ tmarovice (625965), DolnÃ ­ LutynÃ  (629731)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. StarÃ ¡ cesta a ul. NeradskÃ ¡ a Ã ¾elezniÃ nÃ ­ traÃ ¥ DolnÃ ­ LutynÃ   DÃ tmarovice, Doubrava u OrlovÃ © (631167)  jihovÃ ½chodnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ vodnÃ ­ tok MlÃ ½nka, HornÃ ­ LutynÃ  (712531), OrlovÃ ¡ (712361)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ odboÃ ka z ul. 17. listopadu k rybnÃ ­ku StarÃ ¡ Cihelna, ul. BezruÃ ova, ul. Doktora Miroslava TyrÃ ¡e a ul. Obroky, Poruba u OrlovÃ © (712493)  jiÃ ¾nÃ ­ hranice katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vede od rybnÃ ­ku Kout po Ã ¾elezniÃ nÃ ­ traÃ ¥, potokem Struska, ul. SezskÃ ¡ a ul. RajÃ ula po ul. Obroky, Rychvald (744441)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. BohumÃ ­nskÃ ¡ a jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. OrlovskÃ ¡ 3.3.2017 to 11.3.2017 747017 BÃ ­lÃ ¡ u Sedla, 660647 Buk u JindÃ ichova Hradce, 623865 Ã Ã ­mÃ Ã , 624861 DÃ bolÃ ­n, 623873 DobrÃ ¡ Voda u Ã Ã ­mÃ Ã e, 629456 DolnÃ ­ Lhota u StrÃ ¡Ã ¾e nad NeÃ ¾Ã ¡rkou, 643653 DolnÃ ­ PÃ na, 630144 DolnÃ ­ SkrÃ ½chov, 637513 HatÃ ­n, 643661 HornÃ ­ PÃ na, 660701 HornÃ ­ Ã ½Ã Ã ¡r u JindÃ ichova Hradce, 645583 HospÃ Ã ­z, 705004 HradiÃ ¡tÃ  u NovÃ © BystÃ ice, 645591 Hrutkov, 660523 JindÃ ichÃ ¯v Hradec, 740331 JindÃ iÃ ¡, 645605 KaÃ lehy, 747025 Lhota u Sedla, 683221 LiboÃ ezy, 624870 MatnÃ ¡, 695351 Mirochov, 697583 MnÃ ­Ã ¡ek, 708046 NovÃ ½ VojÃ ­Ã ov, 716502 OtÃ ­n u JindÃ ichova Hradce, 720992 PÃ ­stina, 721565 Plavsko, 660698 PolÃ ­kno u JindÃ ichova Hradce, 637530 PolÃ ¡tÃ , 623881 PotoÃ nÃ ¡ u Ã Ã ­mÃ Ã e, 735663 PÃ Ã ­braz, 738689 RadouÃ ka, 739758 RatiboÃ u JindÃ ichova Hradce, 741183 RoseÃ , 747033 Sedlo u Ã Ã ­mÃ Ã e, 637548 Stajka, 756377 StrÃ ¡Ã ¾ nad NeÃ ¾Ã ¡rkou; severnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ 643670 MalÃ ­kov nad NeÃ ¾Ã ¡rkou ohraniÃ enÃ ¡ na jihu smÃ rem od zÃ ¡padu na vÃ ½chod tohoto katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ nÃ ¡sledovnÃ : od hranice s katastrÃ ¡lnÃ ­m Ã ºzemÃ ­m 630438 DolnÃ ­ Ã ½Ã Ã ¡r u LÃ ¡senice silnicÃ ­ Ã . 0343 aÃ ¾ za prvnÃ ­ obydlÃ ­ Ã .p. 48 obce MalÃ ­kov nad NeÃ ¾Ã ¡rkou dÃ ¡le polnÃ ­ cestou tvoÃ Ã ­cÃ ­ pÃ Ã ­jezdovou cestu vedoucÃ ­ smÃ rem na jih k zemÃ dÃ lskÃ ©mu areÃ ¡lu konÃ Ã ­cÃ ­ u parcely Ã . 2426, kterÃ ¡ vede kolem vÃ ½Ã ¡e zmÃ ­nÃ nÃ ©ho zemÃ dÃ lskÃ ©ho areÃ ¡lu na jihozÃ ¡pad a dÃ ¡le se stÃ ¡Ã Ã ­ na jihovÃ ½chod a navazuje dÃ ¡le na parcelu Ã . 2441 na jihovÃ ½chodnÃ  od zemÃ dÃ lskÃ ©ho areÃ ¡lu; dÃ ¡le pokraÃ uje hranice jako polnÃ ­ cesta na jihu podÃ ©l obce MalÃ ­kov nad NeÃ ¾Ã ¡rkou aÃ ¾ po obydlÃ ­ Ã .p. 13, tato polnÃ ­ cesta je tvoÃ enÃ ¡ parcelami Ã . 2627, 2625, 2622, 2624, 2626, 2628, 2630, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2645, 2646, 2647, 2648, 2649, 2650, 2652, 2653, 2654, 2655; na poslednÃ ­ parcelu polnÃ ­ cesty Ã . 2655 navazuje neznaÃ enÃ ¡ pozemnÃ ­ komunikace vedoucÃ ­ od obce NovÃ ¡ Ves do obce MalÃ ­kov nad NeÃ ¾Ã ¡rkou, a to podÃ ©l obydlÃ ­ Ã .p. 13 smÃ rem na nÃ ¡ves a dÃ ¡le aÃ ¾ na hranici s katastrÃ ¡lnÃ ­m Ã ºzemÃ ­m 643661 HornÃ ­ PÃ na. 12.3.2017 630438 DolnÃ ­ Ã ½Ã Ã ¡r u LÃ ¡senice, 629464 Dvorce u StrÃ ¡Ã ¾e nad NeÃ ¾Ã ¡rkou, 630446 HornÃ ­ Lhota u LÃ ¡senice, 679160 LÃ ¡senice, 705527 NovÃ ¡ Ves u Sedla, 787531 VydÃ Ã ­; jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ 643670 MalÃ ­kov nad NeÃ ¾Ã ¡rkou ohraniÃ enÃ ¡ na severu smÃ rem od zÃ ¡padu na vÃ ½chod tohoto katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ nÃ ¡sledovnÃ : od hranice s katastrÃ ¡lnÃ ­m Ã ºzemÃ ­m 630438 DolnÃ ­ Ã ½Ã Ã ¡r u LÃ ¡senice silnicÃ ­ Ã . 0343 aÃ ¾ za prvnÃ ­ obydlÃ ­ Ã .p. 48 obce MalÃ ­kov nad NeÃ ¾Ã ¡rkou; dÃ ¡le polnÃ ­ cestou tvoÃ Ã ­cÃ ­ pÃ Ã ­jezdovou cestu vedoucÃ ­ smÃ rem na jih k zemÃ dÃ lskÃ ©mu areÃ ¡lu konÃ Ã ­cÃ ­ u parcely Ã . 2426, kterÃ ¡ vede kolem vÃ ½Ã ¡e zmÃ ­nÃ nÃ ©ho zemÃ dÃ lskÃ ©ho areÃ ¡lu na jihozÃ ¡pad a dÃ ¡le se stÃ ¡Ã Ã ­ na jihovÃ ½chod a navazuje dÃ ¡le na parcelu Ã . 2441 na jihovÃ ½chodnÃ  od zemÃ dÃ lskÃ ©ho areÃ ¡lu; dÃ ¡le pokraÃ uje hranice jako polnÃ ­ cesta na jihu podÃ ©l obce MalÃ ­kov nad NeÃ ¾Ã ¡rkou aÃ ¾ po obydlÃ ­ Ã .p. 13, tato polnÃ ­ cesta je tvoÃ enÃ ¡ parcelami Ã . 2627, 2625, 2622, 2624, 2626, 2628, 2630, 2632, 2633, 2634, 2635, 2636, 2637, 2638, 2639, 2640, 2641, 2642, 2643, 2645, 2646, 2647, 2648, 2649, 2650, 2652, 2653, 2654, 2655; na poslednÃ ­ parcelu polnÃ ­ cesty Ã . 2655 navazuje neznaÃ enÃ ¡ pozemnÃ ­ komunikace vedoucÃ ­ od obce NovÃ ¡ Ves do obce MalÃ ­kov nad NeÃ ¾Ã ¡rkou, a to podÃ ©l obydlÃ ­ Ã .p. 13 smÃ rem na nÃ ¡ves a dÃ ¡le aÃ ¾ na hranici s katastrÃ ¡lnÃ ­m Ã ºzemÃ ­m 643661 HornÃ ­ PÃ na. 4.3.2017 to 12.3.2017 653811 AndÃ lskÃ ¡ Hora u Chrastavy, 601365 BedÃ ichov u Jablonce nad Nisou, 603881 BÃ ­lÃ ¡ u Ã eskÃ ©ho Dubu, 626660 DlouhÃ ½ Most, 653829 DolnÃ ­ Chrastava, 632694 Druzcov, 697591 Fojtka, 631094 HlubokÃ ¡ u Liberce, 640344 Hodkovice nad Mohelkou, 653837 HornÃ ­ Chrastava, 656992 HraniÃ nÃ ¡ nad Nisou, 653845 Chrastava I, 653853 Chrastava II, 655970 Jablonec nad Nisou, 657000 Janov nad Nisou, 742457 JanÃ ¯v DÃ ¯l, 733229 JavornÃ ­k u Ã eskÃ ©ho Dubu, 626686 JavornÃ ­k u DlouhÃ ©ho Mostu, 658588 JeÃ manice, 682438 KateÃ inky u Liberce, 673641 KrÃ ¡snÃ ¡ StudÃ ¡nka, 675474 KryÃ ¡tofovo Ã dolÃ ­, 676501 KÃ iÃ ¾any, 785628 Kunratice u Liberce, 657018 LouÃ nÃ ¡ nad Nisou, 656127 LukÃ ¡Ã ¡ov, 689823 MachnÃ ­n, 762504 Minkovice, 705586 MlÃ ½nice, 697605 MnÃ ­Ã ¡ek u Liberce, 697796 Modlibohov, 656135 MÃ ¡eno nad Nisou, 705594 NovÃ ¡ Ves u Chrastavy, 675482 Novina u Liberce, 710016 OldÃ ichov v HÃ ¡jÃ ­ch, 604631 PanenskÃ ¡ HÃ ¯rka, 719641 PetraÃ ¡ovice, 631108 PilÃ ­nkov, 733211 ProseÃ  nad Nisou, 733245 ProseÃ  pod JeÃ ¡tÃ dem, 673650 RadÃ ice u KrÃ ¡snÃ © StudÃ ¡nky, 738085 RÃ ¡dlo, 762512 RaÃ ¡ovka, 742465 RozstÃ ¡nÃ ­ pod JeÃ ¡tÃ dem, 682446 Rudolfov, 682144 Ruprechtice, 656101 RÃ ½novice, 697800 SobÃ ¡kov, 697818 StarÃ ½ Dub, 682390 StarÃ ½ Harcov, 756393 StrÃ ¡Ã ¾ nad Nisou, 756407 SvÃ ¡rov u Liberce, 760579 SvÃ tlÃ ¡ pod JeÃ ¡tÃ dem, 762521 Ã imonovice, 603902 VlÃ etÃ ­n u BÃ ­lÃ ©, 785644 Vratislavice nad Nisou, 640361 ZÃ ¡skalÃ ­ 12.3.2017 682268 DolnÃ ­ Hanychov, 631086 DoubÃ ­ u Liberce, 682233 FrantiÃ ¡kov u Liberce, 682462 HornÃ ­ Hanychov, 682250 HornÃ ­ RÃ ¯Ã ¾odol, 682489 HornÃ ­ SuchÃ ¡ u Liberce, 682241 JanÃ ¯v DÃ ¯l u Liberce, 682497 Karlinky, 682039 Liberec, 682161 NovÃ © Pavlovice, 682471 OstaÃ ¡ov u Liberce, 682314 Rochlice u Liberce, 682209 RÃ ¯Ã ¾odol I, 682179 StarÃ © Pavlovice, 780472 Vesec u Liberce 4.3.2017 to 12.3.2017 702919 Alberovice, 602655 Bernartice u DolnÃ ­ch Kralovic, 786993 BezdÃ kov u DolnÃ ­ch Kralovic, 607932 Borovsko, 613495 Brzotice, 620165 Ã erniÃ Ã ­, 625426 DÃ kanovice  vÃ ½chodnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 11232, 629332 DolnÃ ­ Kralovice  vÃ ½chodnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ TomickÃ ½ potok a Ã ½elivka, 762415 DolnÃ ­ RÃ ¡potice, 633836 Dunice, 702927 KaÃ erov, 676411 KÃ ivsoudov, 629341 LibÃ ice u DolnÃ ­ch Kralovic, 686492 Loket u DolnÃ ­ch Kralovic, 702935 NÃ mÃ ice u DolnÃ ­ch Kralovic, 756971 Strojetice, 758469 StudenÃ ½, 762423 Ã etÃ jovice, 767727 Tomice u DolnÃ ­ch Kralovic  vÃ ½chodnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 11232 a Ã . 13020, 787019 VÃ ¡eboÃ ice u DolnÃ ­ch Kralovic, 629383 ZahrÃ ¡dÃ ice, 762431 Ã ½ibÃ idovice; 672076 Bohumilice u KoÃ ¾lÃ ­, 606936 BojiÃ ¡tÃ , 607061 Bolechov, 640077 BudeÃ  nad Ã ½elivkou, 623717 Ã Ã ­hovice, 740012 DobrÃ ¡ Voda LipnickÃ ¡, 768782 DobrovÃ ­tova Lhota, 640085 HabrovÃ ice, 640093 HnÃ vkovice u LedÃ e nad SÃ ¡zavou, 640638 Hojanovice, 641537 HoluÃ ¡ice, 790192 HornÃ ­ Paseka, 648493 HroznÃ tice, 711349 Chlovy, 640107 ChotÃ mÃ Ã ice, 655490 ChÃ ½stovice, 692131 ChyÃ ¡nÃ ¡, 675644 JiÃ iÃ ky, 662241 KaliÃ ¡tÃ , 662810 KamennÃ ¡ Lhota, 667242 Koberovice, 670758 KoÃ ¡etice, 606944 Kouty u BojiÃ ¡tÃ , 672084 KoÃ ¾lÃ ­, 675652 KÃ elovice u PelhÃ imova, 679712 LedeÃ  nad SÃ ¡zavou, 681270 Lhotice, 681342 Lhotka u Humpolce, 782840 LÃ ­skovice, 641545 LÃ ­sky u HoluÃ ¡ic, 686395 Lohenice, 692140 Martinice u OnÃ ¡ova, 681288 MiletÃ ­n u Humpolce, 606952 Mstislavice, 747548 NeÃ ice, 640115 NovÃ ¡ Ves u DolnÃ ­ch Kralovic, 711357 OnÃ ¡ov, 723819 Podivice, 607070 PoÃ Ã ­Ã Ã ­ u Bolechova, 733156 ProseÃ  u Humpolce, 740021 RejÃ kov, 672092 Sechov, 747564 SenoÃ ¾aty, 692158 Skoranovice, 752819 SpeÃ ice, 747572 Syrov, 711365 TÃ Ã ¡kovice u OnÃ ¡ova, 771431 Tukleky, 606961 VelikÃ ¡, 782858 Vitice u Humpolce, 784621 Vojslavice nad Ã ½elivkou, 640131 ZahÃ ¡jÃ ­ u HnÃ vkovic 12.3.2017 605514 BlaÃ ¾ejovice, 625426 DÃ kanovice  zÃ ¡padnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 11232, 629332 DolnÃ ­ Kralovice  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ TomickÃ ½ potok a Ã ½elivka, 692123 Martinice u DolnÃ ­ch Kralovic, 751375 SnÃ t, 767727 Tomice u DolnÃ ­ch Kralovic  zÃ ¡padnÃ ­ hranici tvoÃ Ã ­ silnice Ã . 11232 a Ã . 13020, 605522 VÃ ­tonice u BlaÃ ¾ejovic, 629375 VraÃ ¾dovy Lhotice; 645150 HoÃ ice u Humpolce, 659495 JeÃ ¾ov nad Ã ½elivkou, 721051 PÃ ­Ã ¡Ã ¥ u Humpolce, 721069 Vranice u Humpolce 4.3.2017 to 12.3.2017 706191 ByÃ ov, 622711 Ã eskÃ © Velenice, 636827 HalÃ ¡mky, 647888 Hranice u NovÃ ½ch HradÃ ¯, 648060 HrdloÃ ezy u Suchdola nad LuÃ ¾nicÃ ­, 706230 MÃ ½tiny, 706248 Nakolice, 706256 NovÃ © Hrady, 788864 Obora u VyÃ ¡nÃ ©ho, 739375 RapÃ ¡ach, 759147 Suchdol nad LuÃ ¾nicÃ ­, 706264 Ã tiptoÃ , 771937 TuÃ ¡Ã ¥, 706281 VeveÃ Ã ­ u NovÃ ½ch HradÃ ¯ 15.3.2017 633925 Dvory nad LuÃ ¾nicÃ ­, 705730 KrabonoÃ ¡, 705756 NovÃ ¡ Ves nad LuÃ ¾nicÃ ­, 788872 VyÃ ¡nÃ © 7.3.2017 to 15.3.2017 609048 BrandÃ ½s nad Labem, 609773 BrÃ ¡zdim, 705403 Ã akoviÃ ky, 618772 Ã eÃ elice, 658481 DehtÃ ¡ry, 632937 DÃ evÃ ice u BrandÃ ½sa nad Labem, 633119 DÃ Ã ­sy, 638960 Hlavenec, 646385 HovorÃ ovice, 767344 ChrÃ ¡st u TiÃ ¡ic, 658499 JenÃ ¡tejn, 661031 JiÃ ice u Kostelce nad Labem, 708020 KÃ ¡ranÃ ½, 667854 Kojetice u Prahy, 667919 Kojovice, 669059 KonÃ topy, 670511 KostelnÃ ­ Hlavno, 767352 Kozly u TiÃ ¡ic, 767859 LÃ ¡znÃ  TouÃ ¡eÃ , 682667 LÃ ­beznice, 703664 Lobkovice, 693448 MÃ Ã ¡ice u Prahy, 703672 MlÃ ©kojedy u Neratovic, 700118 MratÃ ­n, 792764 MstÃ tice, 717100 Nedomice, 703567 Neratovice, 705411 NovÃ ¡ Ves u Prahy, 708038 NovÃ ½ Vestec, 609234 Ostrov u BrandÃ ½sa nad Labem, 748366 Otradovice, 717118 OvÃ Ã ¡ry u DÃ Ã ­s, 724149 Podolanka, 609251 Popovice u BrandÃ ½sa nad Labem, 735302 PÃ ezletice, 736376 PÃ Ã ­vory, 738247 Radonice u Prahy, 670189 RudeÃ , 748382 Skorkov, 750751 Sluhy, 752169 Sojovice, 609170 StarÃ ¡ Boleslav, 609269 StrÃ ¡nka u BrandÃ ½sa nad Labem, 758892 Sudovo Hlavno, 792772 SvÃ ©myslice, 767361 TiÃ ¡ice, 771856 TuÃ ice, 777757 VeleÃ , 787485 VÃ ¡etaty, 609226 ZÃ ¡py, 792764 MstÃ tice, 792781 ZeleneÃ , 793345, ZlonÃ ­n; MiÃ ¡kovice 731552, TÃ eboradice 731528 13.3.2017 607517 Borek nad Labem, 670171 Kostelec nad Labem, 675806 KÃ enek, 680931 Lhota u DÃ Ã ­s, 791008 Martinov, 725218 Polerady u Prahy, 791016 ZÃ ¡ryby; 5.3.2017 to 13.3.2017 601934 BÃ leÃ  nad OrlicÃ ­  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 298, 607045 BolehoÃ ¡Ã ¥, 618624 Ã astolovice, 623351 Ã estice u Ã astolovic, 623539 Ã Ã ­Ã ovÃ ¡, 710377 HodÃ Ã Ã ­n, 618632 HÃ ibiny, 659479 JeÃ ¾kovice, 670197 Kostelec nad OrlicÃ ­, 670332 KosteleckÃ ¡ Lhota, 769410 KrÃ ovice, 676365 KÃ ivice, 679666 Ledce, 769665 Libel, 683591 LiÃ no, 683949 LÃ ­pa nad OrlicÃ ­  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 11, 619787 MalÃ ¡ Ã ermnÃ ¡ nad OrlicÃ ­, 710385 OleÃ ¡nice u Rychnova nad KnÃ Ã ¾nou, 683604 OstaÃ ¡ovice, 720135 Petrovice nad OrlicÃ ­, 683612 Radostovice u LiÃ na, 739553 RaÃ ¡ovice u TÃ ½niÃ ¡tÃ  nad OrlicÃ ­, 761818 Synkov, 607622 Ã achov u BorohrÃ ¡dku, 769444 Ã tÃ nkov, 769452 TÃ ebechovice pod Orebem, 772429 TÃ ½niÃ ¡tÃ  nad OrlicÃ ­  jiÃ ¾nÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 11, 619795 VelkÃ ¡ Ã ermnÃ ¡ nad OrlicÃ ­, 618667 VelkÃ ¡ LedskÃ ¡, 787540 Vyhnanice u VodÃ rad, 792268 Zdelov; 601942 BÃ leÃ ko, 642975 DolnÃ ­ JelenÃ ­, 641146 Holice v Ã echÃ ¡ch, 642983 HornÃ ­ JelenÃ ­, 644013 HornÃ ­ Ã edice, 655384 Chvojenec, 716332 OstÃ etÃ ­n, 722898 PobÃ Ã ¾ovice u Holic  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ silnicÃ ­ Ã . 3055 spojujÃ ­cÃ ­ obce BorohrÃ ¡dek a VysokÃ © Chvojno, 778052 Veliny a 788210 VysokÃ © Chvojno 14.3.2017 600172 Albrechtice nad OrlicÃ ­, 607614 BorohrÃ ¡dek, 683949 LÃ ­pa nad OrlicÃ ­  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 11, 600199 NovÃ ¡ Ves u Albrechtic, 772429 TÃ ½niÃ ¡tÃ  nad OrlicÃ ­  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 11, 795224 Ã ½Ã Ã ¡r nad OrlicÃ ­, 722898 PobÃ Ã ¾ovice u Holic  severnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ silnicÃ ­ Ã . 3055 spojujÃ ­cÃ ­ obce BorohrÃ ¡dek a VysokÃ © Chvojno 6.3.2017 to 14.3.2017 606375 Bohumilice v Ã echÃ ¡ch, 772054 Bohunice u Tvrzic, 608513 BoÃ ¡ice, 608530 Budilov, 616273 BuÃ ¡anovice, 619612 Ã epÃ ovice, 704628 Ã ernÃ tice, 623296 Ã estice, 624217 Ã kynÃ , 632261 DobrÃ ¡, 624225 Dolany u Ã kynÃ , 616281 DolnÃ ­ Nakvasovice, 631345 Doubravice u VolynÃ , 726923 Drachkov u Strakonic, 632864 DÃ eÃ ¡Ã ­n, 632872 DÃ eÃ ¡Ã ­nek, 645541 HodÃ jov, 616290 HornÃ ­ Nakvasovice, 624241 Horosedly u Ã kynÃ , 645559 Hoslovice, 608548 HradÃ any u Ã kynÃ , 632899 ChvalÃ ¡ovice, 774111 JetiÃ ¡ov, 660710 JinÃ ­n, 660973 JiÃ etice u Ã epÃ ovic, 734454 Kakovice u VolynÃ , 738581 Kapsova Lhota, 660981 KojeÃ Ã ­n u Ã epÃ ovic, 673145 Kraselov, 701165 KruÃ ¡lov 677671 KuÃ imany, 678201 KvÃ ¡skovice, 624250 LÃ ovice, 752495 LibÃ tice, 685381 Litochovice u VolynÃ , 726931 Makarov, 690724 Malenice, 734462 MarÃ ovice, 646172 Milejovice, 759937 MilÃ ­kovice, 695092 MiloÃ ovice, 673170 Mladotice u Kraselova, 700436 MutÃ nice u Strakonic, 701173 NahoÃ any u Ã kynÃ , 701840 NebÃ ehovice, 702951 NÃ mÃ ice u VolynÃ , 685399 NeusluÃ ¾ice, 755923 NovÃ © Strakonice, 623318 NuzÃ ­n, 717649 ParaÃ ov, 631353 PoÃ Ã ¡tky u VolynÃ , 726940 Pracejovice, 624276 PÃ edenice u Ã kynÃ , 755931 PÃ ednÃ ­ PtÃ ¡kovice, 757161 PÃ ednÃ ­ Zborovice, 734471 PÃ edslavice, 704644 RaÃ Ã ­ u NiÃ ¡ovic, 623326 RadeÃ ¡ov u Ã estic, 774120 Radkovice, 738590 RadoÃ ¡ovice u Strakonic, 747637 SetÃ chovice, 678210 SkÃ ¡ly u KvÃ ¡skovic, 752509 Smiradice, 752517 Sousedovice, 784940 Starov, 757179 Strunkovice nad VolyÃ kou, 631361 StÃ Ã ­dka, 685402 StÃ Ã ­teÃ ¾ u VolynÃ , 695114 Sudkovice, 759945 SvaryÃ ¡ov, 645567 Ã kroboÃ ov, 774138 Ã vejcarova Lhota, 660728 TÃ eÃ ¡ovice, 772062 Tvrzice, 772071 Ã jezdec u Tvrzic, 774146 Ã lehle, 734489 Ã lehle u PÃ edslavic, 701181 Vacovice, 734497 VÃ ¡echlapy u VolynÃ , 701858 ZadnÃ ­ PtÃ ¡kovice, 789798 ZahorÃ ice u VolynÃ , 790656 ZÃ ¡lezly u Ã kynÃ , 660736 Zorkovice 17.3.2017 646164 HoÃ ¡tice u VolynÃ , 704636 NiÃ ¡ovice, 646181 PÃ echovice, 784958 VolynÃ , 784966 Zechovice, 704521 NÃ mÃ tice  jihovÃ ½chodnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­, pÃ iÃ emÃ ¾ severozÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodnÃ ­ tok Peklov k soutoku s VolyÃ kou a dÃ ¡le na sever vodnÃ ­ tok VolyÃ ka, 704539 NihoÃ ¡ovice  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­, pÃ iÃ emÃ ¾ severnÃ ­ hranici tvoÃ Ã ­ vodnÃ ­ tok potok Peklov 9.3.2017 to 17.3.2017 625981 Albrechtice u FrÃ ½dlantu, 653811 AndÃ lskÃ ¡ Hora u Chrastavy, 601365 BedÃ ichov u Jablonce nad Nisou, 626660 DlouhÃ ½ Most, 682268 DolnÃ ­ Hanychov, 653829 DolnÃ ­ Chrastava, 631086 DoubÃ ­ u Liberce, 697591 Fojtka, 682233 FrantiÃ ¡kov u Liberce, 631094 HlubokÃ ¡ u Liberce, 682462 HornÃ ­ Hanychov, 653837 HornÃ ­ Chrastava, 688223 HornÃ ­ Maxov, 682250 HornÃ ­ RÃ ¯Ã ¾odol, 682489 HornÃ ­ SuchÃ ¡ u Liberce, 656992 HraniÃ nÃ ¡ nad Nisou, 653845 Chrastava I, 653853 Chrastava II, 655970 Jablonec nad Nisou, 656038 JabloneckÃ © Paseky, 657000 Janov nad Nisou, 682241 JanÃ ¯v DÃ ¯l u Liberce, 626686 JavornÃ ­k u DlouhÃ ©ho Mostu, 658588 JeÃ manice, 688240 JindÃ ichov nad Nisou, 661538 JosefÃ ¯v DÃ ¯l u Jablonce nad Nisou, 682497 Karlinky, 661546 Karlov u Josefova Dolu, 673641 KrÃ ¡snÃ ¡ StudÃ ¡nka, 675474 KryÃ ¡tofovo Ã dolÃ ­, 785628 Kunratice u Liberce, 657018 LouÃ nÃ ¡ nad Nisou, 688258 LuÃ any nad Nisou, 656127 LukÃ ¡Ã ¡ov, 689823 MachnÃ ­n, 762504 Minkovice, 705586 MlÃ ½nice, 697605 MnÃ ­Ã ¡ek u Liberce, 656135 MÃ ¡eno nad Nisou, 705594 NovÃ ¡ Ves u Chrastavy, 675482 Novina u Liberce, 710016 OldÃ ichov v HÃ ¡jÃ ­ch, 682471 OstaÃ ¡ov u Liberce, 631108 PilÃ ­nkov, 733211 ProseÃ  nad Nisou, 733245 ProseÃ  pod JeÃ ¡tÃ dem, 738085 RÃ ¡dlo, 762512 RaÃ ¡ovka, 656101 RÃ ½novice, 756393 StrÃ ¡Ã ¾ nad Nisou, 756407 SvÃ ¡rov u Liberce, 760579 SvÃ tlÃ ¡ pod JeÃ ¡tÃ dem, 762521 Ã imonovice, 780472 Vesec u Liberce 19.3.2017 682438 KateÃ inky u Liberce, 682039 Liberec, 682161 NovÃ © Pavlovice, 673650 RadÃ ice u KrÃ ¡snÃ © StudÃ ¡nky, 682314 Rochlice u Liberce, 682446 Rudolfov, 682144 Ruprechtice, 682209 RÃ ¯Ã ¾odol I, 682179 StarÃ © Pavlovice, 682390 StarÃ ½ Harcov, 785644 Vratislavice nad Nisou 11.3.2017 to 19.3.2017 777358 BabÃ ¡kov, 604895 BÃ ­tovany, 606839 Bojanov, 617954 CtÃ tÃ ­n  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ silnicÃ ­ Ã . 33770, 697036 Ã ejkovice u MladoÃ ovic, 697044 Deblov, 641120 DolnÃ ­ HoletÃ ­n, 787868 DÃ evÃ ­kov, 695891 Havlovice u MiÃ etic, 641979 HlÃ ­na, 768073 HlubokÃ ¡ u TrhovÃ © Kamenice, 641138 HoletÃ ­n, 641987 Horka u Chrudimi, 606847 HornÃ ­ BezdÃ kov u Bojanova, 642517 HornÃ ­ Bradlo, 671461 Hrbokov, 653799 Chrast, 654299 Chrudim  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ silnicemi Ã . 34017, Ã . 340 a Ã . 34022, 671479 KovÃ ¡Ã ov u SeÃ e, 673692 KrÃ ¡snÃ ©, 683141 KÃ iÃ ¾anovice, 749788 KunÃ Ã ­, 767298 KvasÃ ­n, 682942 Libkov u Nasavrk, 683159 LibomÃ Ã ice, 683167 LiciboÃ ice, 642533 Lipka, 785857 Louka u Vrbatova Kostelce, 688908 Lukavice, 695921 MiÃ etice u Nasavrk, 787876 MoÃ ¾dÃ nice, 683175 NovÃ © Lhotice, 712086 Orel, 697079 PetÃ Ã ­kovice u MladoÃ ovic, 697087 Pohled u MladoÃ ovic, 673706 PolÃ ¡nka, 746452 ProsÃ ­Ã ka u SeÃ e, 777366 PÃ Ã ­krakov, 737151 RabÃ ¡tejnskÃ ¡ Lhota, 768111 RohoznÃ ¡ u TrhovÃ © Kamenice, 787884 RvÃ ¡Ã ov u Hlinska, 749796 SlatiÃ any, 642002 SmrÃ ek u Ã ½umberku, 737160 SmrkovÃ ½ TÃ ½nec, 639397 SrnÃ ­ u Hlinska, 760706 SvÃ ­dnice u SlatiÃ an, 787906 SvobodnÃ © Hamry, 749800 Ã krovÃ ¡d, 767310 Tisovec, 642550 TravnÃ ¡ u HornÃ ­ho Bradla, 768120 TrhovÃ ¡ Kamenice, 760714 TrpiÃ ¡ov, 777374 VÃ elÃ ¡kov, 642568 VelkÃ ¡ StÃ Ã ­teÃ ¾, 712094 VlÃ nov u Chrudimi, 785865 VrbatÃ ¯v Kostelec, 688924 VÃ ½sonÃ ­n, 790362 ZajeÃ ice u Chrudimi, 698385 ZbyhnÃ vice a 797839 Ã ½umberk  severnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ vodnÃ ­m tokem LeÃ ¾Ã ¡k 19.3.2017 617954 CtÃ tÃ ­n  severnÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ silnicÃ ­ Ã . 33770, 622605 Ã eskÃ © Lhotice, 622613 HodonÃ ­n u Nasavrk, 701637 Nasavrky, 709395 Ochoz u Nasavrk, 724009 PodlÃ ­Ã ¡Ã ¥any, 764680 Ã vihov, 724025 VÃ ­Ã ¾ky a 797839 Ã ½umberk  jiÃ ¾nÃ ­ Ã Ã ¡st katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ vymezenÃ ¡ vodnÃ ­m tokem LeÃ ¾Ã ¡k 11.3.2017 to 19.3.2017 Ã eskÃ ½ Puncov (771082), DolnÃ ­ LiÃ ¡tnÃ ¡ (771091), HornÃ ­ LiÃ ¡tnÃ ¡ (771066), Kojkovice u TÃ ince (771074), NÃ ½dek (708186), VendrynÃ  (780014) 20.3.2017 600873 BÃ ¡Ã ovice, 615455 BudÃ ­Ã ¡kovice, 617865 Cizkrajov, 621064 Ã ervenÃ ½ HrÃ ¡dek u DaÃ ic, 623105 Ã eskÃ ½ Rudolec, 617873 DolnÃ ­ BolÃ ­kov, 623113 DolnÃ ­ BolÃ ­kov-NovÃ ¡ Ves, 798827 DolnÃ ­ BolÃ ­kov-RubaÃ ¡ov, 629847 DolnÃ ­ NÃ mÃ ice, 617881 HoleÃ ¡ice u Cizkrajova, 644030 HornÃ ­ Slatina, 629855 Hostkovice u DolnÃ ­ch NÃ mÃ ic, 649074 HÃ Ã ­Ã ¡ice, 621072 Jersice, 670553 KostelnÃ ­ VydÃ Ã ­, 718718 LidÃ ©Ã ovice, 684325 Lipolec, 691411 MalÃ ½ PÃ Ã Ã ­n, 769681 ManeÃ ¡ovice, 691763 Markvarec, 750352 MutiÃ ¡ov, 617890 MutnÃ ¡, 706116 NovÃ © Dvory, 713384 Ostojkovice, 718726 PeÃ , 670561 ProstÃ ednÃ ­ VydÃ Ã ­, 738069 Radlice u VolfÃ ­Ã ova, 744816 Ã eÃ ice, 754323 StarÃ © HobzÃ ­, 784915 Ã ach, 769690 TÃ ebÃ tice u DaÃ ic, 779695 VelkÃ ½ PÃ Ã Ã ­n, 780391 Vesce u DaÃ ic, 750379 Vlastkovec, 784184 Vnorovice, 784923 VolfÃ ­Ã ov; 604372 BÃ ­lkov  severozÃ ¡padnÃ ­ Ã Ã ¡st katastru, pÃ iÃ emÃ ¾ hranici na jihovÃ ½chodÃ  tvoÃ Ã ­ potok VÃ ¡povka; 620131 Ã ernÃ ­Ã , 620149 MyslÃ ¯vka, 620157 SlaviboÃ , 630357 DolnÃ ­ VilÃ ­meÃ , 643581 HornÃ ­ MyslovÃ ¡, 652946 ChotÃ budice, 658227 Jemnice, 687197 Louka u Jemnice, 717495 PanenskÃ ¡, 670537 KostelnÃ ­ MyslovÃ ¡, 700541 Mysletice, 717487 PÃ ¡lovice, 737984 Radkov u TelÃ e, 755869 StrachoÃ ovice, 700568 ZadnÃ ­ VydÃ Ã ­ 30.3.2017 607533 Borek u DaÃ ic, 624403 DaÃ ice, 604381 DobrohoÃ ¡Ã ¥, 651770 HradiÃ ¡Ã ¥ko u DaÃ ic, 651788 Chlumec u DaÃ ic, 718734 UrbaneÃ ; 604372 BÃ ­lkov  jihovÃ ½chodnÃ ­ Ã Ã ¡st katastru, pÃ iÃ emÃ ¾ hranici na severozÃ ¡padÃ  tvoÃ Ã ­ potok VÃ ¡povka 22.3.2017 to 30.3.2017 746347 Biskoupky, 671916 Borek u Kozojed, 615099 BÃ Ã ­zsko, 632961 BuÃ ek, 624021 Ã ivice, 632970 Ã ernÃ ­kovice u DÃ evce, 627771 DobÃ Ã ­Ã , 629146 DolnÃ ­ HradiÃ ¡tÃ , 632988 DÃ evec, 632996 HedÃ any, 639443 Hlohovice, 639451 HlohoviÃ ky, 654540 Holovousy, 633003 HodynÃ  u DÃ evce, 724068 HradiÃ ¡tÃ  nad Berounkou, 651524 Chlum nad Berounkou, 681351 Chockov, 777587 Chomle, 654558 ChÃ Ã ­Ã , 661589 KaceÃ ov, 662402 Kamenec u Radnic, 665347 Kladruby u Radnic, 667650 KoÃ Ã ­n u Kralovic, 669318 Kopidlo, 669687 Koryta, 671932 Kozojedy u Kralovic, 672068 KoÃ ¾lany, 672645 Kralovice u RakovnÃ ­ka, 679810 Lednice, 654566 Lhota u ChÃ Ã ­Ã e, 681369 Lhotka u Radnic, 682993 LiblÃ ­n, 697290 MleÃ ice, 639460 MostiÃ ¡tÃ  u Hlohovic, 703087 NÃ mÃ ovice, 710253 OleÃ ¡nÃ ¡ u Radnic, 724076 Podmokly nad Berounkou, 732958 PraÃ ¡nÃ ½ Ã jezd, 738107 Radnice u Rokycan, 615102 RobÃ ice, 654574 Slatina u ChÃ Ã ­Ã e, 654582 StudenÃ ¡ u ChÃ Ã ­Ã e, 639478 SvinnÃ ¡ u Hlohovic, 766453 TereÃ ¡ov, 738123 Ã jezd u SvatÃ ©ho KÃ Ã ­Ã ¾e, 777609 Vejvanov, 787698 VÃ ½rov u Kralovic, 793973 ZvÃ ­kovec; 614874 BÃ eÃ ¾any u RakovnÃ ­ka, 623962 Ã istÃ ¡ u RakovnÃ ­ka, 697915 KostelÃ ­k, 672360 Krakovec u RakovnÃ ­ka  severnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ soustava vodnÃ ­ch tokÃ ¯: KrakovskÃ ½ potok, Ã Ã ­pskÃ ½ potok a RousÃ ­novskÃ ½ potok, 762601 MilÃ ­Ã ov, 697923 ModÃ ejovice, 762610 Ã Ã ­py 25.3.2017 671908 Bohy, 671924 Brodeslavy, 615722 Bujesily, 654531 Hlince, 648973 HÃ eÃ ¡ihlavy, 671941 Rakolusky, 770884 TÃ Ã ­many, 787027 VÃ ¡ehrdy u Kralovic 17.3.2017 to 25.3.2017 Albrechtice u Ã eskÃ ©ho TÃ Ã ¡Ã ­na (600121), Bartovice (715085), Bludovice (637696), Darkov (664014), DolnÃ ­ LutynÃ  (629731), DolnÃ ­ Marklovice (720321), DolnÃ ­ SuchÃ ¡ (637777), DolnÃ ­ TÃ rlicko (766607)  vyjma jiÃ ¾nÃ ­ Ã Ã ¡sti katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ za TÃ rlickou pÃ ehradou, HavÃ ­Ã ov-mÃ sto (637556), HeÃ manice (714691), HornÃ ­ LutynÃ  (712531)  vÃ ½chodnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. 17. listopadu a ul. DÃ tmarovickÃ ¡, HornÃ ­ SuchÃ ¡ (644404), KarvinÃ ¡-Doly (664103)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 59, OstravskÃ ¡, KarvinÃ ¡-mÃ sto (663824), KoukolnÃ ¡ (625973)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 67, Lazy u OrlovÃ © (712434), Louky nad OlÃ ¡Ã ­ (687308), MichÃ ¡lkovice (714747), NovÃ ½ BohumÃ ­n (707031), OrlovÃ ¡ (712361)  vÃ ½chodnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. Doktora Miroslava TyrÃ ¡e, ul. FrantiÃ ¡ka PalackÃ ©ho a ul. HoÃ ovskÃ ©ho, Petrovice u KarvinÃ © (720356), PetÃ vald u KarvinÃ © (720488), Poruba u OrlovÃ © (712493), ProstÃ ednÃ ­ SuchÃ ¡ (637742), PrstnÃ ¡ (720364), Radvanice (715018), RÃ ¡j (663981), Rychvald (744441), SkÃ eÃ oÃ  (748871), StarÃ © MÃ sto u KarvinÃ © (664197), Stonava (755630), Ã enov u Ostravy (762342)  vyjma jiÃ ¾nÃ ­ Ã Ã ¡stÃ ­ katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ za ul. TÃ Ã ¡Ã ­nskÃ ¡, Ã umbark (637734), VÃ Ã Ã ovice (780359), Vrbice nad Odrou (785971), ZÃ ¡blatÃ ­ u BohumÃ ­na (789216), ZÃ ¡vada nad OlÃ ¡Ã ­ (720372) 30.3.2017 DÃ tmarovice (625965), Doubrava u OrlovÃ © (631167), HornÃ ­ LutynÃ  (712531)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. 17. listopadu a ul. DÃ tmarovickÃ ¡, KarvinÃ ¡-Doly (664103)  jiÃ ¾nÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 59, OstravskÃ ¡, KoukolnÃ ¡ (625973)  severnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ silnice Ã . 67, OrlovÃ ¡ (712361)  zÃ ¡padnÃ ­ hranici katastrÃ ¡lnÃ ­ho Ã ºzemÃ ­ tvoÃ Ã ­ ul. Doktora Miroslava TyrÃ ¡e, ul. FrantiÃ ¡ka PalackÃ ©ho a ul. HoÃ ovskÃ ©ho, StarÃ © MÃ sto u KarvinÃ © (664197) 22.3.2017 to 30.3.2017 600598 BabÃ ­, 681229 BezdÃ kov u Trutnova, 794180 Bobr, 794198 Ã ernÃ ¡ Voda u Ã ½aclÃ ©Ã e, 784869 DebrnÃ ©, 600059 DolnÃ ­ AdrÃ ¡pach, 643441 DolnÃ ­ AlbeÃ ice, 643459 DolnÃ ­ LyseÃ iny, 769134 DolnÃ ­ StarÃ © MÃ sto, 657042 Hodkovice u Trutnova, 600067 HornÃ ­ AdrÃ ¡pach, 643467 HornÃ ­ AlbeÃ ice, 643483 HornÃ ­ MarÃ ¡ov  zÃ ¡padnÃ ­ hranici Ã ºzemÃ ­ tvoÃ Ã ­ vodnÃ ­ tok Ã pa a LyseÃ Ã ­nskÃ ½ potok, 769151 HornÃ ­ StarÃ © MÃ sto, 783765 HrÃ ¡deÃ ek, 654922 ChvaleÃ , 696790 KalnÃ ¡ Voda, 681237 Lhota u Trutnova, 681873 LibeÃ , 792675 LibnÃ ¡, 691721 MarkouÃ ¡ovice, 696803 MladÃ © Buky, 654931 PetÃ Ã ­kovice u Trutnova, 769223 PoÃ Ã ­Ã Ã ­ u Trutnova, 794228 PrkennÃ ½ DÃ ¯l, 794236 RÃ ½chory, 696811 SklenÃ ¡Ã ovice, 738841 SlavÃ tÃ ­n u Radvanic, 643513 SuchÃ ½ DÃ ¯l v KrkonoÃ ¡Ã ­ch, 769029 Trutnov, 794252 VernÃ ­Ã ovice, 784877 Voletiny, 794244 Ã ½aclÃ ©Ã 26.3.2017 602744 BeÃ kov, 602752 Bernartice, 602761 KrÃ ¡lovec, 602779 KÃ enov u Ã ½aclÃ ©Ã e, 602787 Lampertice, 793094, ZlatÃ ¡ OleÃ ¡nice 18.3.2017 to 26.3.2017 Member State: Germany Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC BADEN-WÃ RTTEMBERG Landkreis Karlsruhe Gemarkung Leopoldshafen Gemarkung Linkenheim-Hochstetten Gemarkung Stutensee-Blankenloch Gemarkung Stutensee-BÃ ¼chig Gemarkung Stutensee-Friedrichstal Gemarkung Stutensee-Staffort Gemarkung Stutensee-SpÃ ¶ck sÃ ¼dlich der L558 Gemarkung Weingarten westlich der A5 17.3.2017 Stadtkreis Karlsruhe Stadtteile Waldstadt und Hagsfeld, sÃ ¼dlich der Stadtgrenze, Ã ¶stlich der Grabener Allee und westlich der A5 Stadtteil Oststadt, westlich der A5 Alle Stadteile sÃ ¼dlich des Adenauer Rings, der MoltkestraÃ e, in VerlÃ ¤ngerung der Siemensallee, ReinmuthstraÃ e, Ã ¼ber RheinbrÃ ¼ckenstraÃ e bis RheinbergstraÃ e, ab dort sÃ ¼dlich der Jakob-DÃ ¶rr-StraÃ e in VerlÃ ¤ngerung dieser Richtung Raffinerie Ã ¼bergehend in Dea-Scholven-Str. bis zum Rhein. Nach Westen und SÃ ¼den begrenzt durch die Stadtgrenzen. Nach Osten begrenzt durch die A5 17.3.2017 BAYERN Landkreis Regensburg Gemeinde Wenzenbach, Ortsteile Birkenhof, BrunnhÃ ¶fl, Forstacker, FuÃ enberg, Grabenbach, Grafenhofen, Haslach, Hauzenstein, Irlbach, Kufberg, Lehen, Probstberg, Schnaitterhof, SchÃ ¶nberg, SteinbÃ ¼gl, Unterlindhof, Wasenstetten, Wenzenbach, Ziegenhof, BirkmÃ ¼hle, Ehrenberg, GrÃ ¼nthal, Hopfengarten, Lettenthal, Roith, Sandhof, Strohberg, Thanhausen, Tradl, Zeitlhof Gemeinde Deuerling, Ortsteil Am Bahnhof Markt Nittendorf, Ortsteile Arzweg, Etterzhausen, Glockensiedlung, Hardt, KÃ ¼hschlag, Logenburg, Nittendorf, Obereinbuch, Undorf, Untereinbuch, Grafenried, Penk, Pollenried, SchÃ ¶nhofen, Zeiler Gemeinde Brunn, Ortsteile Babetsberg, Eglsee, Frauenberg, Konstein, MÃ ¼nchsried Markt Lappersdorf, Ortsteile Geiersberg, Kaulhausen, Knieschlag, Unterkaulhausen, Schwaighausen. Gemeinde Pielenhofen, Ortsteile Berghof (bei Pielenhofen), Distelhausen, Pielenhofen, Zieglhof, Unterfreiung, Oberfreiung, Dettenhofen, Reinhardsleiten, Aignhof, Reinhardshofen, Rohrdorf Gemeinde Wolfsegg, Ortsteile Biersackschlag, GrabenhÃ ¤user, KÃ ¤fersdorf, Krippersberg, Maisthal, Sachsenhofen, Hermannstetten, Sillen, Stetten, Teufelschlag, Wall, Wolfsegg, Oel, Hohenwarth Gemeinde Sinzing, Ortsteile Bruckdorf, Eilsbrunn, KuhblÃ ¶Ã , Minoritenhof, Oberalling, Riegling, Unteralling, Alling, Hart, KunstmÃ ¼hle, Sinzing, Steg, Vogelsang, WaldhÃ ¤usl, Waltenhofen Gemeinde Holzheim a. Forst, Ortsteile Brunoder, Widlthal, Dornau, Hubhof, Unterbrunn, Bubach A. Forst, Geisenthal, Haslach, IrnhÃ ¼ll, Oedenholz, Trischlberg Gemeinde Pettendorf, Ortsteile Deckelstein, Ebenwies, Eibrunn, Eichenbrunn, GÃ ¼nzenried, Hummelberg, Kneiting, Mariaort, Ried (bei Eibrunn), Ried (bei Endorf), Hinterberg Markt Laaber, Ortsteile Endlfeld, Polzhausen, Schaggenhofen, Waldetzenberg, WeiÃ enkirchen Gemeinde Pentling, Ortsteile HÃ ¶lkering, GroÃ berg (bei Regensburg), Oberirading, Pentling, Fohlenhof, Unterirading, WeichslmÃ ¼hle, Schwalbennest Gemeinde Duggendorf, Ortsteile Judenberg, Judenbergtal, Kleinduggendorf, SchwarzhÃ ¶fe, Weihergut, ZÃ ¼ndergut Markt Regenstauf, Ortsteile Anglhof, Heilinghausen, Hinterberg, Kleinanglhof, Medersbach, Richterskeller, Hirschling, Gibacht, Kreuth, Marienthal, Neuried, Schwaighof, SÃ ¼ssenbach, Birkenzant, Brennthal, Buchenlohe, Eitlbrunn, Epfenthau, Ferneichlberg, Fidelhof, Ganglhof, Geiersberg, Gfangen, IrlbrÃ ¼ndl, Kleinramspau, KÃ ¼hthal, Linglhof, Maad, Medersbach, Preischlgut, PreÃ grund, Ramspau, Regenstauf, Ruith, Schanzlohe, Schneitweg, Schnepfenberg, Spindlhof, SÃ ¼Ã berg, Wasa, Wieden, Edlhausen, Asing, Brunnhaus, Diesenbach, Dirnberg, Eichlberg, Ellmau, Forstberg, Frauenberg, Fronau, Grub, Hagenau, HochstraÃ , Hohenwarth, Holz, Karlstein, Kerm, Kleeberg, Kohlstatt, KÃ ¼rnberg, Lindach, Loch, Mettenbach, MÃ ¼nchsried, Oberhaslach, Oberhof, Oberhub, Reingrub, Reiterberg, SchÃ ¶nleiten, Stadel, Steinsberg, Unterhaslach, Unterhub, WÃ ¶hrhof, Neuhaus Gemeinde Barbing, Ortsteil Barbing Gemeinde Bernhardswald, Ortsteile Apprant BachhÃ ¶fe, Bernhardswald, Ebenpaint, Elendbaumgarten, Elendbleschen, Hohenroith, Kamillenhof, KÃ ¼rn, LammelhÃ ¶fl, Lieberg, LÃ ¶chl, Oberharm, Oberhohenroith, OberlipplgÃ ¼tl, Pillmannsberg, Rothenhofstatt, Schlaghof, Schneckenreuth, Siedlung Bernhardswald, Unterharm, UnterlipplgÃ ¼tl, ZiegelhÃ ¤usl, Gambach, Grabenhof, Finsing, HÃ ¶gelstein, Plessenberg, Seibersdorf, Steinrinnen, Thalhof, Weg, Wieshof, WiesmÃ ¼hl, Thonseigen Markt Donaustauf, Ortsteile Donaustauf, Reiflding, Sankt Salvator, Walhalla Gemeinde Sinzing, Ortsteile KleinprÃ ¼fening, MarienhÃ ¶he Gemeinde Tegernheim, Ortsteile Tegernheim, Tegernheim am Weinberg, Sender Keilberg 12.3.2017 Landkreis Regensburg Gemeinde Pettendorf, Ortsteile Pettendorf, Adlersberg, Aichahof, Reifenthal, Schwetzendorf, Urtlhof, Haselhof, Neudorf Markt Lappersdorf, Ortsteile Gewald, Hainsacker, Harreshof, Kareth, Landlhof, Lorenzen; Neubaiern, Rehthal, Rodau, Schinderwies, SchwerdnermÃ ¼hle, Steinhof, Stettwies, Tremmelhausen, TremmelhauserhÃ ¶he; ZiegelhÃ ¼tte, Lappersdorf, Altenried, Aschach, Baiern, Einhausen, HÃ ¶nighausen, Oppersdorf, PielmÃ ¼hle, SchwÃ ¤rz, Hohensand, Benhof Gemeinde Wenzenbach, Ortsteile Abbachhof, Oberackerhof, Unterackerhof, Gonnersdorf, HÃ ¶lzlhof, JÃ ¤gerberg, Thanhof, Thurnhof, Gemeinde Zeitlarn, Ortsteile: Penthof, Regendorf, Riesen, Sandheim, Zeitlberg, KunstmÃ ¼hle, Laub, MÃ ¼hlhof, Neuhof, Zeitlarn 4.3.2017 to 12.3.2017 Landkreis Regensburg Gemeinde Holzheim a. Forst, Ortsteil Traidenloh Markt KallmÃ ¼nz, Gemeindeteile Schirndorf, Fischbach 15.3.2017 Landkreis Regensburg Gemeinde Aufhausen, Ortsteile Hellkofen, Irnkofen, Niederhinkofen, Petzkofen, SchlappmÃ ¼hle, Aufhausen, Gansbach, Haid, MittermÃ ¼hle, NeumÃ ¼hle, Ziegelstadel Gemeinde MÃ ¶tzing, Ortsteile Dengling, MÃ ¶tzing, Oberhaimbuch, SchafhÃ ¶fen, Unterhaimbuch, SchÃ ¶nach Gemeinde Riekofen, Ortsteile Oberehring, Riekofen, Unterehring, Bruckhof, Hartham Markt Schierling, Ortsteil Inkofen Gemeinde SÃ ¼nching, Ortsteile Annahof, SÃ ¼nching, Haidenkofen, Hardt 20.3.2017 Stadt Regensburg Beginn ist der Schnittpunkt zwischen dem Ã ¶stlichen Ende der Herbert-Quandt-Allee und der Stadtgrenze. Im Weiteren der Herbert-Quandt-Allee folgend bis zur EinmÃ ¼ndung Max-Planck-Str. /B15. Der Max-Planck-Str. /B15 in sÃ ¼dliche Richtung bis zur Stadtgrenze folgend. Ab hier der Stadtgrenze im Uhrzeigersinn folgend, bis diese wieder den Anfangspunkt erreicht. 12.3.2017 Stadt Regensburg Anfangspunkt im SÃ ¼den ist der Beginn der B16 nach der Ausfahrt A 93 Regensburg-Nord  an der Stadtgrenze. Entlang der B16 Richtung Osten bis zur UnterfÃ ¼hrung Am MÃ ¼hlberg . Der StraÃ e am Am MÃ ¼hlberg  in sÃ ¼dl. richtung folgend bis zur Kreuzung Chamer Str. Von hier dem Verlauf folgender Str. folgend: Chamerstr.  OstpreuÃ enstr.  mecklenburger Str.  berliner Str.  Argonnenstr.  Vogesenstr.  Wutzlhofen in VerlÃ ¤ngerung bis zum Kreuzungspunkt mit der Pilsen-Allee. Der Pilsen-Allee in nÃ ¶rdlicher Richtung bis zum Schulterschluss mitb der Stadtgrenze folgend. Ab hier der Stadtgrenze gegen den Uhrzeiger folgen, bis diese wieder den Anfangspunkt erreicht. Anfangspunkt ist die Kreuzung Auf der Winzerer HÃ ¶he- Wehrlochweg. Im Weiteren dem Wehrlochweg-Maximilian-Aschenauer-StraÃ e folgend bis zur B8. Der B8 am nÃ ¶rdlichen Rand in westlicher Richtung bis zur Stadtgrenze folgend. Ab hier der Stadtgrenze in nord-Ã ¶stlicher Richtung folgend, bis Anfangspunkt wieder erreicht 4.3.2017 to 12.3.2017 Landkreis Schwandorf Stadt Teublitz, Stadtteile Loisnitz, KÃ ¶blitz, Richthof Stadt Burglengenfeld, Stadtteile Burglengenfeld, Armensee, Augustenhof, Birkhof, Bubenhof, Dexhof, Dirnau, Eichlhof, Engelhof, GreÃ thal, Greinhof, HaugshÃ ¶he, HÃ ¶chensee, Hub, Hof, Kai, Karlsberg, Kastenhof, KatzenhÃ ¼ll, Kirchenbuch, Kriesthal Lamplhof, Lanzenried, Machtlwies, Mauthof, Meilerhof, Mossendorf, MÃ ¼hlberg, Niederhof, Pilsheim, Oberbuch, Plattenhof, Pistlwies, PÃ ¶pplhof, Pottenstetten, Rammertshof, RÃ ¶dlhof, SaaÃ , Schlag, See, StraÃ , Untersdorf, WasenhÃ ¼tte, Weiherhof, WÃ ¶lland, Witzlarn, ZiegelhÃ ¼tte Stadt MaxhÃ ¼tte-Haidhof, Stadtteile MaxhÃ ¼tte, Haidhof, Almenhof, AlmenhÃ ¶he, Berghof, Binkenhof, BirkenhÃ ¶he, Birkenzell, Blattenhof, BrÃ ¼cklhof, Brunheim, Deglhof, Eichelberg, Engelbrunn, Harberhof, FÃ ¼rsthof, Ibenthann, Kappl, Katzheim, Kreilnberg, Leonberg, LintermÃ ¼hle, MeÃ nerskreith, Neukappl, Pirkensee, PfaltermÃ ¼hle, Stadlhof, Steinhof, Strieglhof, Schwarzhof, Ponholz, RappenbÃ ¼gl, Rohrhof, RoÃ bach, Roding, RoÃ bergerÃ ¶d, Verau, Winkerling, ZiegelhÃ ¼tte Stadt Nittenau, Stadtteile BachbÃ ¼gl, Nittenau, Brunn, EichlgÃ ¼tl, Fischbach, Geiseck, Gunt, HaiderhÃ ¶f, HammerhÃ ¤ng, HarthÃ ¶fl, Hengersbach, Hof, Hofer MÃ ¼hle, LohbÃ ¼gl, MÃ ¼hlenthal, Nerping, NeuÃ ¶bau, Ã dgarten, RumelsÃ ¶lden, Spandelhof, Spitalhaus, Vorderkohlstetten, Weinting, Eckartsreuth, KÃ ¶nigshof, KÃ ¶nigsreuth, Ã berfuhr, Reuting, Stefling, WeiÃ enhof Stadt Schwandorf, Stadtteile Schwandorf, Altenried, Auhof, Bubach, BÃ ¼chelkÃ ¼hn, BÃ ¼rgerlhof, Dachelhofen, Doblergut, Ettmannsdorf, GÃ ¶gglbach, Hartenricht, HÃ ¶flarn, Kager, Kapflhof, Klardorf, Krainhof, Naabeck, Naabsiegenhofen, Nattermoos, Neukirchen, Neuried, Niederhof, Scheckenberg, Spielberg, Stegen, Striessendorf, Unterweiherhaus, Waltenhof, Wiefelsdorf, WÃ ¶llmannsbach, Zielheim, ZiegelhÃ ¼tte Gemeinde Steinberg am See, Gemeindeteile Steinberg am See, Haid, Hirmerhaus, Oder, Oberweiherhaus, Waldheim Gemeinde Wackersdorf, Gemeindeteile Alberndorf, Heselbach, Imstetten, Irlach 15.3.2017 Landkreis Schwandorf Stadt Teublitz, Stadtteile Teublitz, BÃ ¶mmerlschlag, Forschlacke, Kremplschlag, Kuntsdorf, MÃ ¼nchshofen, Oberhof, Premberg, Stocka, Weiherdorf, Frauenhof, Katzdorf, Saltendorf, GlashÃ ¼tte Stadt MaxhÃ ¼tte-Haidhof, Stadtteil Lehenhaus Stadt Schwandorf, Stadtteil Strengleiten 7.3.2017 to 15.3.2017 Landkreis Amberg-Sulzbach Gemeinde SchmidmÃ ¼hlen, Ortsteil Eglsee 15.3.2017 Landkreis Straubing-Bogen Gemeinde Atting, Ortsteile Atting und Oberatting Gemeinde Feldkirchen, Ortsteile Au, BÃ ¤rnzahn, GundhÃ ¶ring, Hierlbach, Hirschkofen und Neufang Gemeinde GeiselhÃ ¶ring, Ortsteile Antenring, Dungerfalter, Englhof, Frauenhofen, Frey, Gaishauben, Gallhofen, Gingkofen, Grollhof, GroÃ , Gunting, Haderbsach, Hainsbach, Illbach, Kaltenbrunn, Kleinaich, KleinpÃ ¶nning, Kleinpullach, Kleinwissing, KÃ ¶nigswinkl, Langhof, Malchesing, Oberharthausen, Oberholzen, Oberndorf, PÃ ¶nning, Pullach, Reisberg, Tuffing, Wallkofen, WeidmÃ ¼hle und Wissing Gemeinde Laberweinting, Ortsteile Allkofen, Arnkofen, AumÃ ¼hle, Brech, Eitting, Franken, Grafentraubach, Haader, Habelsbach, Haimelkofen, Hart, Hinterbach, Hofkirchen, Klause, Kreuth, Laberweinting, Neuhofen, Obergallhofen, ObergraÃ lfing, Ã dwiesen, Osterham, Poschenhof, ReichermÃ ¼hle, Reuth, Ruhstorf, Schloh, UntergraÃ lfing, Weichs und ZeiÃ lhof Gemeinde Leiblfing, Ortsteile Dirschkirn, Eschlbach, Eschlspitz, GroÃ klÃ ¶pfach, Haid bei Leiblfing, Haid bei Metting, Haidersberg, Hausmetting, Kapitelholz, KleinklÃ ¶pfach, Kornbach, Kriegsstadel, Metting, Schwimmbach, Saulbach, Siffelbrunn und Wackerstall Gemeinde Mallersdorf-Pfaffenberg, Ortsteile Seethal, Steinkirchen und Upfkofen Gemeinde Perkam, Ortsteile Bernloh, Perkam, Pilling, Pillinger-MÃ ¼hle, Radldorf, Thalkirchen und Veitsberg Gemeinde Rain, die Ortsteile Bergstorf, DÃ ¼rnhart, Rain und Wiesendorf 20.3.2017 Stadt Straubing Ortsteile Kay und Ringenberg 20.3.2017 Landkreis Dingolfing-Landau In der Gemeinde Mengkofen, die Ortsteile Brunnholz Frauenthal (bei GeiselhÃ ¶ring), Haberdorn, Huchelwies, Leppersberg, Martinsbuch, Oberbibelsbach, Sommeracker, Unterneiger, Kirchlehen bei Leiblfing, Lueg bei Martinsbuch 20.3.2017 Landkreis Straubing-Bogen Gemeinde GeiselhÃ ¶ring, die Ortsteile GeiselhÃ ¶ring, GreiÃ ing, HaagmÃ ¼hl, Haindling, Haindlingberg, Helmbrechting, Kolbach, Kraburg, LohmÃ ¼hle, Schelmenloh, SchieglmÃ ¼hle, Dettenkofen, GroÃ aich, Hart, Hirschling, Sallach und Weingarten 12.3.2017 to 20.3.2017 Landkreis Kitzingen Gemeinde Kleinlangheim Ortsteile Atzhausen, Kleinlangheim Gemeinde Albertshofen Gemeinde Buchbrunn Gemeinde Castell Gemeinde Dettelbach Ortsteile Dettelbach, Dettelbach/Bhf, BrÃ ¼ck, Bibergau, Effeldorf, Euerfeld, Mainsondheim, Neuses am Berg, Neusetz, Schernau, Schnepfenbach Gemeinde GroÃ langheim Ortsteil GroÃ langheim Stadt Kitzingen Ortsteile Kitzingen, Hoheim,Repperndorf, Sickershausen Gemeinde Mainbernheim Ortsteil Mainbernheim Gemeinde Mainstockheim Ortsteil Mainstockheim Gemeinde Nordheim am Main Ortsteil Nordheim am Main Gemeinde Prichsenstadt Ortsteile JÃ ¤rkendorf, Laub, Prichsenstadt, Stadelschwarzach, Neuses am Sand Gemeinde RÃ ¶delsee Ortsteile FrÃ ¶hstockheim, RÃ ¶delsee, Schloss Schwanberg Gemeinde RÃ ¼denhausen Ortsteile RÃ ¼denhausen mit MÃ ¼hlen Gemeinde Sommerach Ortsteil Sommerach Gemeinde Volkach Ortsteile Volkach, Astheim, Dimbach, Eichfeld, Elgersheim, Escherndorf, Fahr, Gaibach, Hallburg, KÃ ¶hler, Krautheim, Obervolkach, Rimbach, Vogelsburg Gemeinde Wiesenbronn Ortsteil Wiesenbronn Gemeinde Wiesentheid Ortsteile Feuerbach, Geesdorf, Reupelsdorf, Wiesentheid 25.3.2017 Landkreis Kitzingen Gemeinde Schwarzach am Main, Ortsteile DÃ ¼llstadt, Schwarzach am Main, Gerlachshausen, Schwarzenau, HÃ ¶rblach, Stadtschwarzach, MÃ ¼nsterschwarzach Gemeinde Kleinlangheim Ortsteile Haidt, Stephansberg 17.3.2017 to 25.3.2017 Landkreis Schweinfurt Gemeinde LÃ ¼lsfeld, Gemeindeteil LÃ ¼lsfeld 25.3.2017 Landkreis WÃ ¼rzburg Gemeinde Prosselsheim, Ortsteile Prosselsheim und Seligenstadt (Gut) und Gebietsteile wie beschrieben: Beginnend sÃ ¼dwestlich des Ortes Seligenstadt (Gut) der Eisenbahnlinie folgend und der Strasse Richtung Seilgendstadt Bahnhof, dann der StraÃ e St 2260 bis zum Ortsanfang von Prosselsheim; am Ortsanfang von Prosselsheim 150m der Bahnlinie folgend zurÃ ¼ck Richtung Seligenstadt bis zum Feldweg; diesen folgend Richtung VerbindungsstraÃ e WÃ ¼ 3 von Oberpleichfeld Richtung Prosselsheim; dieser KreisstraÃ e WÃ ¼ 3 bis zum Ortsanfang Prosselsheim folgend; am Ortsanfang von Prosselsheim der Bahnlinie folgend bis zur StaatsstraÃ e 2270; von der StaatsstraÃ e 2070 entlang des Wirtschaftsweges Richtung der Weinberge bis Gemeindegrenze Prosselsheim Gemeinde Eisenheim, Ortsteil Kaltenhausen und SchiffmÃ ¼hle (Untereisenheim) und Gemeindegebietsteile in Richtung Main wie beschrieben: Dem Wirtschaftsweg durch die sÃ ¼dlich von Untereisenhein liegenden Weinberge folgend bis zur zur sÃ ¼dwestlichen Ortsgrenze von Untereisenheim; dort entlang der sÃ ¼dlichen Ortsgrenze von Untereisenheim bis zur Kreuzung der Verbindungsstrassen Dipbach durch Untereisenheim mit der KreisstraÃ e WÃ ¼ 57 nach Obereisenheim; Ã ¼ber diese Kreisstrasse direkt zum Mainufer bis zur Landkreisgrenze; diese Landkreisgrenze am Mainufer entlang Richtung Obereisenheim; vor Obereisenheim entlang der Landkreisgrenze Ã ¼ber den Main auf die Ostuferseite des Maines; Umfassung des Gebietsteiles entlang des nÃ ¶rdlichen verlaufenden Waldrandes des Auholz unter Umfassung des Sees bei der SchiffsmÃ ¼hle (Obereisenheim) und der nÃ ¶rdlichen Begrenzung zum Mainufer 25.3.2017 BRANDENBURG Landkreis MÃ ¤rkisch-Oderland In Ã ¶stlicher Richtung durch die Oder  /Bundesdeutsche Deutsche Staatsgrenze, ab Oder  in HÃ ¶he Lebuser Busch vom Oderdeich in sÃ ¼dlicher Richtung Ã ¼ber Zum Busch , Neue Lindenstr. , Birnenallee  auf die B 112 Ã ¼ber den Kreisel der Ortschaft Lebus zum Anschluss B 167, dieser folgend bis zum Abzweig E.-ThÃ ¤lmann-Str. Niederjesar, dieser folgend Ã ¼ber die Dorfstr. folgend durch Alt Mahlisch, Ã ¼ber den Seeweg , der nordÃ ¶stl. Gemeindegrenze von Lietzen bis zum Tuchnitzgraben, diesem folgend bis zum GroÃ en See , dem Ã ¶stl. Ufer des GroÃ en See's folgend in Verbindung zum Ã ¶stl. Ufer des Halbe See , in Verbindung nord-Ã ¶stl. Ufer des Weinbergsee  in Verbindung zur B 1, dieser folgend Ã ¼ber die nord-Ã ¶stl. Umgehungsstr. Von Seelow bis zum Pflaumenweg Seelow, diesem folgend in nÃ ¶rdlicher Richtung bis zur Bahnstrecke, dieser folgend bis zur B 167, dieser folgend durch die Ortschaft Gusow bis zur Abbiegung E.-ThÃ ¤lmann-Str., dieser folgend bis zur Alten Oder , dieser in nÃ ¶rdl. Richtung folgend Ã ¼ber Ausbau Gusower Loose bis zum Tergelgraben  in Verbindung zur Bastaer Str. , dieser folgend bis zur Hauptstr./ L 33, der Ortschaft Wollup, dieser folgend bis zur Kienitzer Str. , dieser folgend bis Sophienthaler Str. , dieser folgend bis zum Jesargraben , diesem folgend bis zum Oderdeich. 11.3.2017 Landkreis MÃ ¤rkisch-Oderland Ab Kreisgrenze MÃ ¤rkisch-Oderland / Landkreis Oder-Spree  in HÃ ¶he der westl. Ortsbegrenzung Elisenhof  der Stadt MÃ ¼ncheberg entlang der westl. Waldkante Talheide  Ã ¼ber die B1 in Verbindung zur westl. Waldkante Rohrfichten , in Verbindung zum Trebnitzer Weg  (zwischen MÃ ¼ncheberg und Trebnitz), diesem folgend bis zur L 36, diese querend auf den Parkweg  des Ortes Trebnitz, diesen folgend bis zur nordwestl. und nÃ ¶rdl. Waldkante Jungfernheide , der westl. Waldkante Hinterheide  folgend bis zur Bahnverbindung der Bahnstrecke Berlin-CÃ ¼strin, dieser folgend bis Bahnhof Alt Rosenthal, weiter der Bahnhofstr.  in nÃ ¶rdl. Richtung folgend, weiter auf den Waldweg zwischen Alt Rosenthal und Platkow bis zur Waldkreuzung, dem Waldweg von Gusow nach Seelow in sÃ ¼d-Ã ¶stl. Richtung folgend, die Hauptstr.  der Ortschaft Gusow/ B 167 querend in den Gusower Weg  Richtung Werbig, diesem folgend bis zur Bahnstrecke Frankfurt /0.- Eberswalde, dieser folgend bis zur Alten Oder , dieser folgend bis zur B1, Km 9.0 (Ortsausgang Seelow in westlicher Richtung), der B1 folgend bis Abzweig Hackenow, der Seelower Str. durch Hackenow folgend bis zum Hackenow-Sachsendorfer-Grenzgraben , diesem folgend bis zum Feldweg Richtung Sachsendorfer Loose, weiter Ã ¼ber die Sachsendorfer Str.  /L 332 entlang der westl. Gemeindegrenze der Gemarkung Podelzig bis HÃ ¶he Feldweg Mallnow-Podelzig, diesem in Richtung Mallnow folgend bis zur Mallnower Dorfstr. , dieser in Ã ¶stl. Richtung folgend bis Abzweig SchÃ ¶nflieÃ er Weg , diesem folgend bis zur B 167, diese querend weiter auf dem SchÃ ¶nflieÃ er Weg  bis Bahn, der Bahnlinie folgend bis zur Kreisgrenze MÃ ¤rkisch-Oderland/ Stadt Frankfurt (Oder) , der sÃ ¼dlichen Kreisgrenze von MÃ ¤rkisch-Oderland  folgend bis Kreisgrenze MÃ ¤rkisch-Oderland / Landkreis Oder-Spree  18.3.2017 Landkreis MÃ ¤rkisch-Oderland ab sÃ ¼dlichem Ortseingang der Ortschaft Neu Mahlisch, die Dorfstr. querend, in sÃ ¼dlicher Richtung, weiter bis zum Seeweg , diesen folgend bis sÃ ¼dl. Abzweig Feldweg vor dem Judensee , die Alt Mahlischer Dorfstr.  querend, entlang dem westl. Ufer Pechsee  in Verbindung mit zu den westl. Ufern Kleiner Bartelsee , GroÃ er Bartelsee  bis zur E.-ThÃ ¤lmann-Str.  (K 6401), dieser folgend durch DÃ ¶bberin (Lietzener Weg) bis Abzweig Waldweg Richtung Falkenhagen, diesen folgend bis zur L 37, dieser folgend durch DÃ ¶bberin ( Lietzener Weg ) bis Abzweig Waldweg Richtung Falkenhagen, diesem folgend bis zur L 37, dieser folgend bis HÃ ¶he nÃ ¶rdl. Ufer Burgsee , diesem folgend bis zum sÃ ¼dl. Ufer MÃ ¼hlenteich  in Verbindung zur Kreuzung A.-Bebel-Str. / Str. der Republik der Ortschaft Falkenhagen , der A.-Bebel-Str.  folgend in Verbindung zum Falkenhagener Weg (zwischen Lietzen und Regenmantel), diesen querend bis zur sÃ ¼dwestl. Gemeindegrenze von Lietzen, dieser folgend Ã ¼ber die westl. und nÃ ¶rdl. Gemeindegrenze von Lietzen bis zum sÃ ¼d-westl. Ortseingang der Ortschaft Dolgelin, weiter der Dorfstr. Richtung Neu Mahlisch folgend durch die Ortschaft Neu Mahlisch bis zum sÃ ¼dl. Ortseingang der Ortschaft Neu Mahlisch 9.3.2017 to 18.3.2017 Landkreis MÃ ¤rkisch-Oderland in nord-Ã ¶stl. Richtung in HÃ ¶he nord-westl. Gemeindegrenze von Oderaue sÃ ¼dl. entlang der Oder bis zum Anschluss der Str. L34/GÃ ¼stebieser Loose, dieser folgend bis Anschluss Neulewin-Neubarnimer Grenzgraben , diesem folgend bis zur Str. K 6408/ Neubarnimer Dorfstr. , dieser folgend durch Neubarnim  Neubarnimer Ausbau  Richtung Klein Neuendorf bis zur L 33/ Wriezener Str. , von dort aus der sÃ ¼d-Ã ¶stl. Gemeindegrenze von Neutrebbin folgend, weiter bis zur Neutrebbiner Str. , weiter Ã ¼ber Weg Wiesen  bis zum Quappendorfer Kanal , diesem in westl. Richtung folgend bis zum Kietzer See , dem Ã ¶stl. und sÃ ¼dl. Ufer folgend bis zur B 167, diese querend auf die L 34/Karlsdorf, diese folgend durch Ringenwalde bis Reichenberg  Kreuzung Mittelstr. , weiter bis zur K6414/ Reichenberger Str.  zur Ortschaft Ihlow, in Ihlow auf die Reichenower Str. , in Verbindung zum westl. Waldgebiet von Ihlow, der Ã ¶stlichen Waldkante folgend bis zur L 33, dieser in nÃ ¶rdl. Richtung folgend bis zum MÃ ¶gliner Weg , diesem in nÃ ¶rdl. Richtung folgend bis zur Ortschaft Sternebeck/Harnekop, Kreuzung L 35/Hauptstr., dieser in nÃ ¶rdl. Richtung folgend bis zum Ã ¶stl. Ufer des Sternebecker See's, weiter entlang der Ã ¶stl. Waldkante der Harnekoper Heide  bis zur L 35, dieser in nÃ ¶rdl. Richtung bis Anschluss B 158 folgend, der B 158 in nÃ ¶rdl. Richtung durch Bad Freienwalde folgend bis zur Querung Wriezener Alte Oder , dieser nÃ ¶rdl. folgend Ã ¼ber die Stille Oder , dem Laufgraben  bis zur Oder in HÃ ¶he nord-westl. Gemeindegrenze von Oderaue  20.3.2017 Landkreis MÃ ¤rkisch-Oderland in nÃ ¶rdl. Richtung in HÃ ¶he nÃ ¶rdl. Ortseingang von Neu MÃ ¤dewitz weiter Ã ¼ber Acker bis zum Alten Damm , diesen querend bis zum westl. Ortsausgang der Ortschaft Eichwerder, die L33 in Eichwerder querend Ã ¼ber Acker bis zur Volzine , diese querend Ã ¼ber Acker westl. von Bochows Loos  bis zur Str. Am Anger  in HÃ ¶he Ã ¶stl. Ortseingang der Ortschaft Bliesdorf, weiter Ã ¶stl. von Bliesdorf Ã ¼ber Acker bis zur B167 in HÃ ¶he Kreuzung Bliesdorfer Str. , von dort weiter Ã ¼ber Acker bis zur L33/Querung Bliesdorfer FlieÃ  , weiter in westl. Richtung Ã ¼ber Acker bis zum GewÃ ¤sser westl. von Landhof , dem Ã ¶stl. Ufer des GewÃ ¤ssers folgend bis zur anschlieÃ enden Waldkante, der westl. Waldkante folgend bis Kreuzung Altgaul/K6436, weiter in nord-Ã ¶stl. Richtung, die B167 querend, bis zum Landgraben  sÃ ¼dl. von Neugaul, diesen querend Ã ¼ber die Wriezener Alte Oder  bis zum Alten Deich , diesem folgend bis zur sÃ ¼dl. Grenze von MÃ ¤dewitz ( Bad ), weiter sÃ ¼dl. von MÃ ¤dewitz bis zum nÃ ¶rdl. Ortseingang von Neu MÃ ¤dewitz 11.3.2017 to 20.3.2017 Landkreis Ostprignitz-Ruppin das Gebiet der Gemeinde Heiligengrabe sowie der Stadt Wittstock  in folgenden Grenzen:  Im Norden beginnend nÃ ¶rdlich von Blesendorf an der Kreisgrenze zur Prignitz (am Schnittpunkt der Weges zwischen Blesendorf und Ellershagen Ausbau mit der Kreisgrenze)  der Kreisgrenze folgend bis zur Kreuzung des Weges von Ellershagen Ausbau und Ackerfelde sÃ ¼dlich von Ackerfelde dem Weg nach Osten Richtung Wernikow folgend,  kurz vor Wernikow nach SÃ ¼den abknickend bis zur KreisstraÃ e K6824  von diesem Punkt an der K6824 in direkter Linie nach SÃ ¼dosten bis zur A19  weiter in direkter Linie nach SÃ ¼dosten bis zur Schnittpunkt der VerbindungsstraÃ e zwischen Friesenhof und Biesen  in direkter Linie nach Osten bis zur Dosse  der Dosse nach SÃ ¼den folgend bis zum Zusammenfluss von Glinze und Dosse  der Dosse am Ostufer weiter nach SÃ ¼den folgend, die Scharferberger MÃ ¼hle ostseitig passierend, bis in HÃ ¶he der Scharfenberger Ziegelei  von der Dosse nach SÃ ¼dwesten in direkter Linie bis zur A24 Ã ¶stlich in HÃ ¶he von Karstedthof  von der A 24 in direkter Linie nach SÃ ¼dwesten bis zum Abzweig Christdorf auf der L14  weiter in direkter Linie nach SÃ ¼dwesten bis zum Ufer des KÃ ¶nigsberger Sees  am Nordufer des KÃ ¶nigsberger Sees entlang bis zum Westufer  weiter nach Westen in direkter Linie bis zur Kreisgrenze zur Prignitz  sÃ ¼dlich des Torfloches  wieder bis zur Kreisgrenze und dieser weiter folgend bis zur JÃ ¤glitz  der JÃ ¤glitz nach Westen folgend bis zum Schnittpunkt mit der Kreisgrenze zur Prignitz  weiter in direkter Linie nach Nordwesten bis zum Schnittpunkt der L145 mit der Kreisgrenze zur Prignitz  der Kreisgrenze nach Norden folgend bis zum Ausgangspunkt nÃ ¶rdlich von Blesendorf 13.3.2017 Landkreis Ostprignitz-Ruppin ausschlieÃ lich das Gebiet der Gemeinde Heiligengrabe  in folgenden Grenzen:  im Westen beginnend am Schnittpunkt der Kreisgrenze zum Landkreis Prignitz und der B189 und von dort nach Nordosten der Kreisgrenze folgend bis zum Schnittpunkt der Bahnverbindung Pritzwalk/Wittstock  von dort in direkter Linie nach Nordosten bis zur VerbindungsstraÃ e zwischen Wilmersdorf und Bahn-Haltestation Heiligengrabe   der Kreisgrenze zur Prignitz nach Norden bis zur A 24 folgend  der A 24 entlang nach SÃ ¼dosten bis zur Abfahrt Heiligengrabe  weiter ein StÃ ¼ck auf der B189 nach Westen bis zum Abzweig Liebenthal  Liebenthal westlich passierend nach SÃ ¼den entlang der JÃ ¤glitz bis zur L145  weiter nach Westen bis Ortseingang Blandikow  nach SÃ ¼den entlang der Wohnbebauung dem Blandikower FlieÃ  folgend  weiter Richtung Westen entlang der Waldkante bis zur L 145  durch den Wald in direkter Linie nach Nordwesten bis zur Prignitzer Kreisgrenze  der Kreisgrenze nach Norden bis zum Ausgangspunkt folgend 4.3.2017 to 13.3.2017 Landkreis Oder-Spree Im Norden und Osten beginnt das Beobachtungsgebiet fÃ ¼r den Landkreis Oder-Spree an der Kreisgrenze zu MÃ ¤rkisch Oderland. Im SÃ ¼den wird das Beobachtungsgebiet begrenzt durch den Waldweg entlang der Waldkante Sieversdorfer Heide von Sieversdorf nach Petersdorf, vor dem Ortseingang Petersdorf durch den Waldweg zur Madlitzer MÃ ¼hle, weiter durch den Waldweg nach Wilmersdorf Vorwerk zwischen Madlitzer See und Petersdorfer See und weiter durch den Waldweg nach Hasenfelde. Im Westen wird das Beobachtungsgebiet begrenzt durch den Waldweg von Heinersdorf in Richtung Friedrichshof, beginnend in HÃ ¶he der Abzweigung von der Landstrasse L 36 nach Tempelberg. Das Beobachtungsgebiet schlieÃ t folgende Gemeinden, Ortsteile, Teilorte und WohnstÃ ¤tten ein: Sieversdorf, einschlieÃ lich Ausbau, Alt Madlitz, einschlieÃ lich Vorwerk, Madlitzer MÃ ¼hle, Wilmersdorf, einschlieÃ lich Vorwerk, Arensdorf, Hasenfelde, Heinersdorf, Fritzfelde und Behlendorf 18.3.2017 Landkreis Oberspreewald-Lausitz  Stadt Senftenberg, der Ortsteil Hosena  Gemeinde Hohenbocka  Gemeinde GrÃ ¼newald einschlieÃ lich Gemeindeteil Sella 10.3.2017 MECKLENBURG-VORPOMMERN Landkreis Vorpommern-RÃ ¼gen Gemeinde Grammendorf 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Gransebieth 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Glewitz die Ortsteile  Langenfelde  Glewitz  Zarnekow  Voigtsdorf  Turow  Strelow 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Wendisch-Baggendorf die Ortsteile  Wendisch-Baggendorf  Bassin 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Splietsdorf der Ortsteil  Vorland-Ausbau 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Gremersdorf-Buchholz die Ortsteile  Gremersdorf  Angerode  PÃ ¶glitz 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Tribsees 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Drechow der Ortsteil  Krakow 10.3.2017 Landkreis Vorpommern-RÃ ¼gen in der Gemeinde Bad SÃ ¼lze der Ortsteil  Bad SÃ ¼lze  Ausbau 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Tribsees 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Drechow der Ortsteil  Krakow 10.3.2017 Landkreis Vorpommern-RÃ ¼gen in der Gemeinde Bad SÃ ¼lze der Ortsteil  Bad SÃ ¼lze  Ausbau 10.3.2017 Landkreis Vorpommern-RÃ ¼gen In der Gemeinde Lindholz die Ortsteile  Langsdorf  BÃ ¶hlendorf  Breesen  NÃ ¼tschow  Tangrim  Carlsthal 10.3.2017 Landkreis Vorpommern-RÃ ¼gen Gemeinde Deyelsdorf 2.3.2017 to 10.3.2017 Landkreis Mecklenurgische Seenplatte In der Stadt Dargun im Ortsteil  Stubbendorf die Gebiete Klein Methling und GroÃ  Methling 10.3.2017 Landkreis Rostock In der Gemeinde Behren-LÃ ¼bchin die Ortsteile  Behren-LÃ ¼bchin  Wasdow  Alt Quitzenow  Neu Quitzenow  Bobbin  BÃ ¤belitz 10.3.2017 Landkreis Rostock In der Gemeinde Warbelstadt Gnoien die Ortsteile  EschenhÃ ¶rn  Warbelow 10.3.2017 Landkreis Rostock In der Gemeinde KrÃ ¶pelin  KrÃ ¶pelin  Boldenshagen  Brusow  -Detershagen  Diedrichshagen  Hanshagen,  Hundehagen  Jennewitz,  Klein Nienhagen  Parchow Ausbau 18.3.2017 Landkreis Rostock In der Gemeinde Satow  Satow  Anna Luisenhof  Berendshagen  Clausdorf  Dolglas  Gerdshagen,  Gorow  Hanstorf  GroÃ  Nienhagen  Hastorf  Heiligenhagen  Hohen Luckow  Horst  Klein BÃ ¶lkow  Konow  Miekenhagen  PÃ ¼schow  Pustohl  Radegast  Reinshagen  Steinhagen  Rosenhagen 18.3.2017 Landkreis Rostock In der Gemeinde Dad Doberan  Bad Doberan  Althof 18.3.2017 Landkreis Rostock In der Gemeinde Cariner Land  Bolland  Kamin  Krempin  Ravensberg  Alt Karin  Danneborth  Moitin  Neu Karin 18.3.2017 Landkreis Rostock In der Gemeinde Biendorf  Parchow  Sandhagen  Uhlenbrook  WestenbrÃ ¼gge  Hof JÃ ¶rnstorf  JÃ ¶rnstorf-Dorf  Gersdorf  KÃ ¶rchow  Lehnenhof 18.3.2017 Landkreis Rostock In der Gemeinde Hohenfelde  Hohenfelde  Ivendorf  Neu Hohenfelde  Nienhagen- 18.3.2017 Landkreis Rostock In der Gemeinde Reddelich  Reddelich  Brodhagen 18.3.2017 Landkreis Rostock In der Gemeinde Retschow  Fulgenkoppel  Glashagen  Quellental  StÃ ¼low 18.3.2017 Landkreis Rostock In der Gemeinde Steffenshagen  Nieder Steffenshagen  Ober Steffenshagen 18.3.2017 Landkreis Rostock In der Gemeinde Bartenshagen-Parkentin  HÃ ¼tten  Neuhof  BollbrÃ ¼cke 18.3.2017 Landkreis Rostock In der Gemeinde JÃ ¼genshagen  JÃ ¼rgenshagen  Wokrent 18.3.2017 Landkreis Rostock In der Gemeinde KrÃ ¶pelin  GroÃ  Siemen  Klein Siemen  Schmadebeck  Einhusen  Altenhagen In Gemeinde Satow  LÃ ¼ningshagen  Rederank In der Gemeinde Retschow  Retschow 9.3.2017 to 18.3.2017 Landkreis Nordwestmecklenburg In der Gemeinde Passee  Passee  HÃ ¶ltingsdorf  Neu Poorstorf  Alt Poorstorf 18.3.2017 NIEDERSACHSEN Landkreis Cloppenburg Von Neuscharrel entlang Apfelbaumsweg, Wiesenweg und Marka bis zur B72, weiter in nÃ ¶rdlicher Richtung entlang des Ã ¶stlichen Randes des Gewerbegebiets bis zum Nordrand des LangenstraÃ er Moores, weiter in Ã ¶stlicher Richtung entlang Nordfehnerdamm Graben bis zur StraÃ e Am Friesoyther Kanal, weiter entlang Knapper Weg, SpÃ ¤te Graben und Soeste bis zur Schwaneburger StraÃ e, entlang dieser nach SÃ ¼dosten bis HÃ ¶he Schwaneburger StraÃ e 71, dann entlang des Grabens in nordÃ ¶stlicher Richtung bis zur StraÃ e In den WÃ ¶sten, entlang dieser nach SÃ ¼den und StraÃ e An der Mehrenkamper Schule, Ã ber dem Mehrenkamp und PappelstraÃ e bis zur BarÃ eler StraÃ e, entlang dieser und Kastanienweg, Zum Kellerdamm, Altenoyther RingstraÃ e, Buchweizendamm, Barmweg, Wolfstanger Damm, Riege-Wolfstange, Steinbergsweg, Overlaher StraÃ e, Am Vehnemoor, Wittenbergsdamm, Georg-Schumacher-StraÃ e, KorsorsstraÃ e, HÃ ¼lsberger StraÃ e, Oldenburger Weg, HauptstraÃ e in Petersdorf, MoorstraÃ e, Am Streek und PeterstraÃ e bis zur Vehne. Entlang dieser bis zum Schuldamm in Garrel. Entlang Schuldamm, Schnappen, Jagdweg, WeiÃ dornweg und Beverbrucher StraÃ e bis zur GroÃ en Aue. Entlang dieser bis Tweeler StraÃ e, KellerhÃ ¶her StraÃ e, Weidenweg, Fladderweg bis zur Gemeindegrenze. Entlang dieser nach SÃ ¼den bis zur SÃ ¼dgrenze des Flugplatzes Varrelbusch, von dort nach Westen bis LilienthalstraÃ e, entlang dieser und Flugplatzweg, Langes Land, Garreler StraÃ e in Varrelbusch, Wesselei, Am Stockskamp, AmbÃ ¼hrener Weg, StalfÃ ¶rdener Feld, Varrelbuscher StraÃ e, WaldstraÃ e, StedingsmÃ ¼hler StraÃ e, Wilke-Steding-StraÃ e und KirchstraÃ e in Molbergen, Peheimer StraÃ e bis Molberger Doosekanal, weiter entlang GrÃ ¶nheimer Schloot, Ermker Damm, Hegeler Damm, Hunteburger Weg, FeldstraÃ e, Kleines Feld, FeldstraÃ e, Neuenwinkel und Vreesner StraÃ e bis zur Kreisgrenze an der Marka. Entlang der Kreisgrenze bis StraÃ e Zum Wiesengrund. Weiter entlang Gehlenberger Graben, entlang dem Feldweg bis zur Kreuzung HauptstraÃ e/Neuscharreler StraÃ e in Gehlenberg. Entlang Neuscharreler StraÃ e, Gehlenberger StraÃ e, HauptstraÃ e in Neuscharrel bis zum Ausgangspunkt am Apfelbaumsweg. 8.3.2017 Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le beim Landhaus Pollmeyer von der ThÃ ¼ler StraÃ e (B72) in nordÃ ¶stliche Richtung, weiter Ã ¼ber Ziegeldamm bis zum Querdamm, dann entlang diesem in sÃ ¼dÃ ¶stliche Richtung bis zur GlaÃ dorfer StraÃ e, dieser in nordÃ ¶stlicher Richtung folgend bis zur Gemeindegrenze, entlang dieser nach SÃ ¼den bis zur ThÃ ¼lsfelder Talsperre, von dort aus weiter entlang der Gemeindegrenze in sÃ ¼dwestlicher Richtung bis zur StraÃ e Zum Langenberg, entlang dieser und der StraÃ e Franz-sin-Damm nach Nordwesten bis zur westlichen Waldgrenze Herrensand, entlang der westlichen Waldgrenze in nÃ ¶rdliche Richtung bis zur MittelthÃ ¼ler StraÃ e, entlang dieser nach SÃ ¼dwesten bis zum Goldentangsweg, diesem nach Norden folgend bis zur VorderthÃ ¼ler StraÃ e, dieser, dem Kalvestanger Damm, der Pehmertanger StraÃ e und der StraÃ e Zum Pehmertanger Weg nach Norden folgend bis zur Soeste, der Soeste in sÃ ¼dÃ ¶stlicher Richtung folgend bis zum Landhaus Pollmeyer, von dort in nordÃ ¶stliche Richtung bis zum Ausgangspunkt. 28.2.2017 to 8.3.2017 Landkreis Cloppenburg Im Norden in Altenoythe von der Altenoyther StraÃ e Ã ¼ber Riege-Wolfstange nach Nordosten bis zum Steinbergsweg, diesem in sÃ ¼dÃ ¶stlicher Richtung folgend bis zur Overlaher StraÃ e, von dort nach Norden bis zur StraÃ e Am Vehnemoor, dieser nach SÃ ¼dosten folgend bis zur KorsorsstraÃ e, entlang der KorsorsstraÃ e nach Nordosten bis zum Lutzweg, diesem nach SÃ ¼dosten folgend bis zur HauptstraÃ e, entlang der HauptstraÃ e nach SÃ ¼dwesten bis zum Wasserzug Vehne, diesem folgend bis zur NikolausstraÃ e, entlang der NikolausstraÃ e nach SÃ ¼dosten bis zur Oldenburger StraÃ e in Nikolausdorf, weiter nach SÃ ¼den entlang der SÃ ¼dstraÃ e und der StraÃ e Zur Staatsweide bis zum Wasserzug Vehne, diesem nach SÃ ¼den folgend bis zum Wasserzug in HÃ ¶he des GrundstÃ ¼ckes Plaggenweg 15, diesem Wasserzug nach Westen folgend bis zum Plaggenweg, von dort nach SÃ ¼den bis zur StraÃ e Wellensdamm, diesem nach Westen folgend sowie entlang der Gemeindegrenze bis zum Heideweg, von dort in sÃ ¼dlicher Richtung bis zum Christkindchenweg, dem Christkindchenweg nach SÃ ¼dwesten folgend bis zur Friesoyther StraÃ e, dieser nach Norden folgend bis zum GrundstÃ ¼ck Friesoyther StraÃ e 129, von dort in westlicher Richtung entlang der nÃ ¶rdlichen Waldgrenze der BÃ ¼hrener Tannen und der AmbÃ ¼hrener Tannen bis zur Resthauser StraÃ e, dieser nach Norden folgend bis zum AmbÃ ¼hrener Weg, diesem nach SÃ ¼den folgend bis zur Molberger StraÃ e in Schmertheim, entlang der Molberger StraÃ e, der Cloppenburger StraÃ e und der Peheimer StraÃ e nach Westen bis zur WesterfeldstraÃ e, dieser und der FasanenstraÃ e nach SÃ ¼dwesten folgend bis zum Peheimer Damm, dem Peheimer Damm und dem Ermker Damm nach Nordwesten folgend bis zur StraÃ e Kaspelhauk in Peheim, dieser nach Westen folgend bis zur Linderner StraÃ e, dann entlang der Linderner StraÃ e nach Norden bis zur Vreesner StraÃ e, dieser nach Westen folgend bis zur StraÃ e Am Hasseford, dieser und der BischofsbrÃ ¼cker StraÃ e nach Norden folgend bis zur StraÃ e Zum HÃ ¼nengrab, von dort nach Westen bis zum Wasserzug Marka, entlang der Marka und der Kreisgrenze bis zum Delschloot, von dort entlang der nÃ ¶rdlichen Waldgrenze Langenberg nach Nordosten bis zur HerzogstraÃ e, dieser nach Norden folgend bis zur StraÃ e Altenend, dann nach Westen bis zum Wasserzug Delschloot, diesem und dem Wasserzug Marka nach Nord folgend bis zur Neuscharreler Allee, entlang dieser und der Neuscharreler StraÃ e nach Osten bis zum Birkhahnweg, diesem nach Norden folgend bis zur Sedelsberger StraÃ e (B72), entlang dieser und der Dr. Niermann-StraÃ e nach Osten bis zur BarÃ eler StraÃ e, entlang dieser nach Norden bis zu StraÃ e Neuland, entlang der StraÃ e Neuland und In den KÃ ¤mpen nach Nordosten bis zur VitusstraÃ e, entlang dieser und der StraÃ e WaterhÃ ¶rn nach Osten bis zum Ausgangpunkt an der Altenoyther StraÃ e. 29.3.2017 Landkreis Cloppenburg Im Norden in Vordersten ThÃ ¼le von der EinmÃ ¼ndung der StraÃ e Im Paarberger Wald auf die ThÃ ¼ler StraÃ e (B72) entlang der ThÃ ¼ler StraÃ e nach Norden bis zur StraÃ e Tegeler Tange, entlang dieser bis zum Querdamm, diesem in sÃ ¼dwestlicher Richtung folgend bis zur StraÃ e Am Haferberg, dieser nach Nordosten folgend bis zur Georg-Hoes-StraÃ e, von dort in sÃ ¼dwestliche Richtung bis zur ThÃ ¼ler StraÃ e, dieser nach Nordosten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e in sÃ ¼dÃ ¶stlicher Richtung bis zur Robert-GlaÃ -StraÃ e, dieser nach Nordosten folgend bis zur GlaÃ dorfer StraÃ e, entlang der GlaÃ dorfer StraÃ e und der Bahnlinie nach SÃ ¼dosten bis zum Varrelbuscher Graben II, entlang dem Varrelbuscher Graben II in sÃ ¼dlicher Richtung bis zur Petersfelder StraÃ e, dieser nach SÃ ¼dwesten folgend bis zur StraÃ e Zum Verwuld, von dort in westliche Richtung bis zur Friesoyther StraÃ e in Petersfeld, der Friesoyther StraÃ e nach SÃ ¼den folgend bis zum Drei-BrÃ ¼cken-Weg, entlang diesem bis zum nÃ ¶rdlichen Waldrand GietzhÃ ¶he, weiter nach Westen entlang des nÃ ¶rdlichen Waldrandes sowie des Weges GroÃ e Tredde bis zum WÃ ¶stenweg, diesem nach SÃ ¼den folgend bis zum Augustendorfer Weg, diesem sowie der Dwergter StraÃ e nach Norden folgend bis zum Bernhardsweg, entlang des Bernhardswegs bis zur ThÃ ¼lsfelder StraÃ e, dieser nach Nordwesten folgend bis zur DorfstraÃ e, entlang der DorfstraÃ e nach Norden bis zur StraÃ e Zum Herrensand, dieser sowie der StraÃ e Am Herrensand nach Westen folgend bis zur MittelthÃ ¼ler StraÃ e, entlang der MittelthÃ ¼ler StraÃ e und dem Markhauser Weg nach Osten bis zum Wasserzug Igelriede, entlang der Igelriede und der Soeste nach Norden bis zum GrundstÃ ¼ck Im Paarberger Wald 2, von dort nach Nordosten bis zum Ausgangspunkt. 21.3.2017 to 29.3.2017 NORDHREIN-WESTFALEN Kreis Paderborn Im Westen und Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh von dem Zusammentreffen mit der Kreisgrenze Soest am Boker Kanal bis zur Kaunitzer StraÃ e in DelbrÃ ¼ck Im Osten: Kaunitzer StraÃ e in DelbrÃ ¼ck ab Kreisgrenze Paderborn-GÃ ¼tersloh sÃ ¼dlich bis zur Ems, Verlauf der Ems ab Kaunitzer StraÃ e bis Hossengrund, Hossengrund ab Ems bis zur EinmÃ ¼ndung Krukenhorst, Krukenhorst ab EinmÃ ¼ndung Hossengrund bis Postweg, Postweg bis EinmÃ ¼ndung Hohes Feld, Hohes Feld bis Steinhorster StraÃ e, Steinhorster StraÃ e ab EinmÃ ¼ndung Hohes Feld bis Heideweg, Heideweg ab Steinhorster StraÃ e bis Osterloher StraÃ e, Osterloher StraÃ e ab EinmÃ ¼ndung Heideweg bis EinmÃ ¼ndung Auf der Bache, Auf der Bache bis EinmÃ ¼ndung HorsthÃ ¶fe, HorsthÃ ¶fe ab EinmÃ ¼ndung Auf der Bache bis HÃ ¶velhofer StraÃ e, HÃ ¶velhofer StraÃ e ab EinmÃ ¼ndung HorsthÃ ¶fe bis EinmÃ ¼ndung Am Lohberg, Am Lohberg bis BÃ ¼hlenbrink, Am BÃ ¼hlenbrink bis zum Verbindungsweg mit der WasserwerkstraÃ e, Verbindungsweg zwischen Am BÃ ¼hlenbrink und WasserwerkstraÃ e, im weiteren Verlauf dem Verbindungsweg zwischen WasserwerkstraÃ e und LinnenstraÃ e folgend, LinnenstraÃ e ab EinmÃ ¼ndung des Verbindungsweges zur WasserwerkstraÃ e bis zur Paderborner StraÃ e (B64), Paderborner StraÃ e (B64) ab EinmÃ ¼ndung LinnenstraÃ e bis EinmÃ ¼ndung Buddenbruch, Buddenbruch ab Paderborner StraÃ e (B64) bis Lesterweg, Lesterweg ab EinmÃ ¼ndung Buddenbruch bis Graf-Meeveldt-StraÃ e, Graf-Meerveldt-StraÃ e ab EinmÃ ¼ndung Buddenbruch bis zur Kreuzung mit der Ã berlandleitung Ã ¶stliche von Anreppen, der Ã berlandleitung in sÃ ¼dlicher Richtung folgend bis zur Lippe, Lippe ab der Kreuzung mit der Ã berlandleitung bei Anreppen in westlicher Richtung bis Bentfelder StraÃ e, Bentfelder StraÃ e ab Kreuzung mit der Lippe bis EinmÃ ¼ndung Holzweg, Holzweg in sÃ ¼dlicher Richtung bis Naturschutzgebiet Gunnewiesen, dem Verlauf des Verbindungsweges zwischen dem Holzweg und dem Gunneweg an der nord-westlichen Grenze des Naturschutzgebietes Gunnewiesen folgend bis zum Gunneweg, im weiteren Verlauf dem Gunneweg in sÃ ¼d-westlicher Richtung folgend bis zur ThÃ ¼ler StraÃ e, ThÃ ¼ler StraÃ e ab EinmÃ ¼ndung Gunneweg bis zur EinmÃ ¼ndung BleichstraÃ e, BleichstraÃ e ab ThÃ ¼ler StraÃ e bis EinmÃ ¼ndung Zum Rauschfeld, Zum Rauschfeld bis WesternstraÃ e, WesternstraÃ e ab EinmÃ ¼ndung Zum Rauschfeld bis Boker Damm, Boker Damm ab EinmÃ ¼ndung WesternstraÃ e bis EinmÃ ¼ndung MolkenbergstraÃ e, MolkenbergstraÃ e ab Boker Damm bis EinmÃ ¼ndung Furt, Furt zwischen MolkenbergstraÃ e und Am Holz, Am Holz ab EinmÃ ¼ndung Furt bis KrewetstraÃ e, KrewetstraÃ e ab Furt bis KlÃ ¤ranlage in Verne, VerlÃ ¤ngerung der nord-westlichen Grenze des KlÃ ¤ranlagengelÃ ¤ndes in Verne durch das Naturschutzgebiet Hederauen bis zur gegenÃ ¼berliegenden EinmÃ ¼ndung der TeichstraÃ e in die StraÃ e Hedertal Im SÃ ¼den: Hedertal ab EinmÃ ¼ndung TeichstraÃ e bis Holser Heide, Holser Heide ab Hedertal bis zur Kreuzung mit der StraÃ e Zur Hederaue, Zur Hederaue Kreuzung mit Holser Heide bis ab Holser Heide bis Am FlÃ ¼th, Am FlÃ ¼th bis DelbrÃ ¼cker StraÃ e, DelbrÃ ¼cker StraÃ e ab EinmÃ ¼ndung Am FlÃ ¼th in sÃ ¼dlicher Richtung bis Kreisgrenze Paderborn-Soest, Verlauf der Kreisgrenze Paderborn-Soest ab DelbrÃ ¼cker StraÃ e bis zum Zusammentreffen mit der Kreisgrenze GÃ ¼tersloh am Boker Kanal 17.3.2017 Kreis Paderborn Im Norden: Verlauf der Kreisgrenze Paderborn-GÃ ¼tersloh ab VennstraÃ e bis zur Westerloher StraÃ e Im Osten: Westerloher StraÃ e ab Kreisgrenze Paderborn-GÃ ¼tersloh bis Giptenweg, Giptenweg ab EinmÃ ¼ndung Westerloher StraÃ e bis GrafhÃ ¶rster Weg, GrafhÃ ¶rster Weg ab EinmÃ ¼ndung Giptenweg bis Entenweg, Entenweg ab EinmÃ ¼ndung GrafhÃ ¶rster Weg bis Klosweg, Klosweg ab EinmÃ ¼ndung En-tenweg bis EinmÃ ¼ndung Hoppenmeer, Hoppenmeer ab Klosweg bis Brockweg, Brockweg bis zur EinmÃ ¼ndung in die Rietberger StraÃ e (B64), Rietberger StraÃ e (B64) ab EinmÃ ¼ndung Brockweg bis EinmÃ ¼ndung der StraÃ e Am Sporkhof, VerlÃ ¤ngerung der StraÃ e Am Sporkhof ab EinmÃ ¼ndung in die Rietberger StraÃ e bis Norhagener StraÃ e, Norhagener StraÃ e ab EinmÃ ¼ndung der VerlÃ ¤ngerung der StraÃ e Am Sporkhof bis EinmÃ ¼ndung des Verbindungsweges mit der StraÃ e Brinkweg, Brinkweg ab EinmÃ ¼ndung des Verbindungsweges mit der Nordhagener StraÃ e bis zur EinmÃ ¼ndung der StraÃ e Verbindungsweg, Verbindungsweg ab EinmÃ ¼ndung der Nordhagener StraÃ e bis zur EinmÃ ¼ndung Obernheideweg, Obernheideweg ab EinmÃ ¼ndung Verbindungsweg bis zur EinmÃ ¼ndung Rohlingsweg, Rohlingsweg ab EinmÃ ¼ndung Obernheideweg bis zur Kreuzung mit dem Haustenbach Im SÃ ¼den: Haustenbach ab Kreuzung mit dem Rohlingsweg bis zur Kreuzung mit dem BrÃ ¼ckenweg Im Westen: BrÃ ¼ckenweg ab Kreuzung mit dem Haustenbach in nÃ ¶rdlicher Richtung bis zur EinmÃ ¼ndung des Verbindungsweges zur MÃ ¼hlenheider StraÃ e, Verbindungsweg zwischen BrÃ ¼ckenweg und MÃ ¼h-lenheider StraÃ e in westlicher Richtung bis zur Kreuzung mit dem EntwÃ ¤sserungsgraben, dem EntwÃ ¤sserungsgraben in nord-westlicher Richtung folgend bis zur Kreuzung mit der MÃ ¼hlenheider StraÃ e, MÃ ¼hlenheider StraÃ e in nÃ ¶rdlicher Richtung bis zur EinmÃ ¼ndung des Verbindungsweges mit der Mastholter StraÃ e, Verbindungsweg zwischen MÃ ¼hlenheider StraÃ e und Mastholter StraÃ e bis zur Mastholter StraÃ e, Mastholter StraÃ e ab EinmÃ ¼ndung des Verbindungsweges zur MÃ ¼hlen-heider StraÃ e bis zur EinmÃ ¼ndung Moorlake, Moorlaake ab Mastholter StraÃ e bis Vennegosse, Vennegosse ab Moorlake bis Randweg, Randweg ab EinmÃ ¼ndung Vennegosse bis EinmÃ ¼ndung VennstraÃ e, VennstraÃ e ab Randweg bis zur Kreisgrenze Paderborn-GÃ ¼tersloh 9.3.2017 to 17.3.2017 Kreis GÃ ¼tersloh Kreisgrenze Soest/GÃ ¼tersloh, Glenne/BornefeldstraÃ e , westlich der Gemeindegrenze, nÃ ¶rdlich bis auf BergstraÃ e/GlennestraÃ e , BergstraÃ e nÃ ¶rdlich Ã ¼ber Stukendamm, westlich Ackfelder StraÃ e , nÃ ¶rdlich Wadersloher StraÃ e , westlich RennekÃ ¤mper Weg , nord-/Ã ¶stlich auf Rennefelder Weg , nÃ ¶rdlich Alte Stromberger StraÃ e , westlich Stromberger StraÃ e , nÃ ¶rdlich Lippentruper StraÃ e , nord-/Ã ¶stlich auf HÃ ¶chtestraÃ e , nÃ ¶rdlich auf MÃ ¼hlenstraÃ e , Ã ¶stlich auf Batenhorster StraÃ e , nÃ ¶rdlich dem Eusternbach folgen bis LippstÃ ¤dter StraÃ e , nÃ ¶rdlich der stillgelegten Bahnschienen entlang bis Beckumer StraÃ e , Ã ¶stlich bis zum Eusternbach, nÃ ¶rdlich dem Eusternbach folgen bis zur Ems, Ã ¶stlich bis B 61, Ã ¶stlich auf B 64/Rietberger StraÃ e , nÃ ¶rdlich entlang des WaldstÃ ¼cks am Patersweg  bis auf Neuenkirchener StraÃ e , Ã ¶stlich bis Heideweg , dann nÃ ¶rdlich Richtung bis auf KapellenstraÃ e  (Ã ¶stlicher Feldweg), nÃ ¶rdlich bis Varenseller StraÃ e , dieser Ã ¶stlich folgen, nord-/Ã ¶stlich dem Ã lbach bis auf PlÃ ¼mers Weg  folgen, GÃ ¼tersloher StraÃ e  ost-/sÃ ¼dlich Richtung bis Ã lbach, dem Ã lbach nord-/Ã ¶stlich folgen bis Klosterweg , ost-/sÃ ¼dliche Richtung Ã ¼ber WortstraÃ e  bis HaÃ mannstraÃ e , Ã ¶stlich bis auf Varenseller StraÃ e , nÃ ¶rdlich bis auf Westfalenweg , Ã ¶stlich Ã ¼ber Kiwittshof bis auf EiserstraÃ e , sÃ ¼dliche Richtung bis BogenstraÃ e , bis auf Schlingweg , Ã ¶stlich Ã ¼ber Reckerdamm  bis auf Frickenweg  ost-/sÃ ¼dliche Richtung bis auf Bornholter StraÃ e , Ã ¶stliche Richtung folgen bis Wapelweg , sÃ ¼dlich bis Kettelhoit, sÃ ¼dlich Feldweg bis Neuenkirchener StraÃ e , sÃ ¼dlich auf SchulstraÃ e , sÃ ¼dlich HÃ ¶welstraÃ e , Ã ¶stlich auf dem Feldweg bis zum Landweg , sÃ ¼dlich bis zum Sennebach, Ã ¶stlich dem Bach bis DelbrÃ ¼cker StraÃ e , sÃ ¼dlich Kaunitzer StraÃ e  bis auf die Ems/Kreisgrenze zu Paderborn 17.3.2017 Kreis GÃ ¼tersloh Mastholter See westliche Kreisgrenze zu Paderborn, nÃ ¶rdlich bis HaselhorststraÃ e , westliche Richtung bis Alte LandstraÃ e , nÃ ¶rdliche Richtung bis auf Rietberger StraÃ e , nÃ ¶rdliche Richtung bis auf LÃ ¶fkenfeld , nord-/westliche Richtung auf GlÃ ¼pkerheide , nÃ ¶rdliche Richtung auf TriftstraÃ e , Ã ¶stliche Richtung am Hauptkanal entlang bis auf Mastholter StraÃ e , dann nÃ ¶rdliche Richtung Ã ¼ber UmgehungsstraÃ e, Ã ¶stlich in die IndustriestraÃ e  bis auf DelbrÃ ¼cker StraÃ e  nÃ ¶rdliche Richtung, Ã ¶stliche Richtung in BruchstraÃ e , nord-Ã ¶stliche Richtung auf Torfweg , entlang am Markengraben in Ã ¶stliche Richtung bis auf Im ThÃ ¼le  sÃ ¼dliche Richtung bis zur Ems (Kreisgrenze Paderborn) 9.3.2017 to 17.3.2017 Kreis Soest BornefeldstraÃ e in Ã ¶stlicher Richtung der Kreisgrenze folgend bis Geseker Bach, Geseker Bach in westlicher Richtung bis StÃ ¶rmeder Bach, StÃ ¶rmeder Bach bis HÃ ¶he Bruchweg, in westlicher Richtung dem Bruchweg fol-gend bis Brandenbaumer Weg, Brandenbaumer Weg bis Corveyer StraÃ e, Corveyer StraÃ e in sÃ ¼dlicher Rich-tung bis An der Raute, An der Raute bis MÃ ¶nninghauser StraÃ e, MÃ ¶nninghauser StraÃ e bis Am LÃ ¤mmerbach, Am LÃ ¤mmerbach bis Wacholderweg, Wacholderweg bis Paderborner StraÃ e, Paderborner StraÃ e bis Salzkotter StraÃ e, Salzkotter StraÃ e bis KnappstraÃ e, KnappstraÃ e bis In den Amtswiesen, In den Amtswiesen bis Lip-pestraÃ e, LippestraÃ e bis B55, B55 in nÃ ¶rdlicher Richtung bis Boker Kanal, Boker Kanal in westlicher Richtung bis WiedenbrÃ ¼cker StraÃ e, WiedenbrÃ ¼cker StraÃ e bis QuellenstraÃ e, QuellenstraÃ e bis ParkstraÃ e, ParkstraÃ e bis BornefeldstraÃ e, BornefeldstraÃ e in westlicher Richtung bis Kreisgrenze 17.3.2017 RHEINLAND-PFALZ Landkreis Germersheim  Gemarkung Maximiliansau  Gemarkung WÃ ¶rth  Gemarkung Hagenbach  Gemarkung Jockgrim  Gemarkung Rheinzabern  Gemarkung Leimersheim  Gemarkung Neupotz 17.3.2017 SACHSEN Landkreis Nordsachsen Die Gemeinde Rackwitz mit allen Ortsteilen Die GroÃ e Kreisstadt Schkeuditz mit den Ortsteilen Freiroda, Gerbisdorf, Glesien, Hayna, Kursdorf, Radefeld, Schkeuditz mit den Stadtlagen Ã ¶stlich der S8 sowie nÃ ¶rdlich der WeiÃ en Elster und Wolteritz Die Gemeinde Wiedemar mit den Ortsteilen Grebehna, Lissa, Quering und Zwochau Die GroÃ e Kreisstadt Delitzsch mit den Ortsteilen Beerendorf, Beerendorf-Ost, Brodau, Delitzsch, DÃ ¶beritz, Selben, Zschepen Die Gemeinde SchÃ ¶nwÃ ¶kau mit den Ortsteilen Boyda, Brinnins, Gollmenz, Hohenroda, Luckowehna, Mocherwitz, WÃ ¶lkau Die Gemeinde Jesewitz mit den Ortsteilen Liemehna (auÃ er Ortslage Zschettgauer StraÃ e ) Die Gemeinde Krostitz mit allen Ortsteilen Die Stadt Taucha mit den Ortsteilen Cradefeld, GraÃ dorf, Merkwitz, PÃ ¶nitz, Seegeritz und Taucha mit den Ortslagen westlich B 87 10.3.2017 Landkreis Nordsachsen Gemeinde Rackwitz mit den Ortsteilen Biesen, Kreuma, Lemsel, Podelwitz, Rackwitz sowie Zschortau mit der Ortslage entlang des StraÃ enverlaufs S 7 von B184 ausgehend bis zum Ortseingang Biesen Gemeinde Krostitz mit den Ortsteilen Hohenossig, Kletzen, ZschÃ ¶lkau GroÃ e Kreisstadt Schkeuditz mit dem Ortsteil Wolteritz 2.3.2017 to 10.3.2017 Landkreis Bautzen Stadt Bernsdorf mit dem Ortsteil Heide Stadt Lauta mit allen Ortsteilen (mit Ausnahme des Ortsteils Laubusch) Stadt Hoyerwerda mit den Ortsteilen Schwarzkollm und BrÃ ¶then-Michalken Stadt Wittichenau mit dem Ortsteil Dubring Gemeinde OÃ ling (mit Ausnahme des Ortsteils Trado mit Neu Trado) Stadt Kamenz mit dem Ortsteil Bernbruch Gemeinde SchÃ ¶nteichen mit den Ortsteilen Biehla, Brauna (Gebiet nÃ ¶rdlich der KÃ ¶nigsbrÃ ¼cker StraÃ e), Cunnersdorf, Hausdorf, Liebenau, SchÃ ¶nbach Gemeinde Schwepnitz mit den Ortsteilen Bulleritz, Cosel, GrÃ ¼ngrÃ ¤bchen, Schwepnitz (mit Ausnahme des Gewer-beparks) Gemeinde Neukirch mit dem Ortsteil Gottschdorf (Gebiet Ã ¶stlich der Neukircher StraÃ e und des Bachweges) 10.3.2017 Landkreis Bautzen Stadt Bernsdorf mit den Ortsteilen StraÃ grÃ ¤bchen und Wiednitz (mit Ausnahme von Heide) 2.3.2017 to 10.3.2017 Landkreis GÃ ¶rlitz Leuba Grenze Ã ¼ber B 99 auf Am Dorfteich   VerbindungsstraÃ e Leuba-Kiesdorf auf S 128 nach SchÃ ¶nau-Berzdorf  abbiegen auf K 8403  in Friedersdorf auf Neue StraÃ e   von OrtsstraÃ e auf S 111  abbiegend auf obere OrtsstraÃ e  VerbindungsstraÃ e nach Markersdorf  StraÃ e am MÃ ¼hlberg bis KirchstraÃ e  auf B 6  von MittelstraÃ e Luftlinie Ã ¼ber Feld und Wiese vorbei an WaldstÃ ¼ck und GewÃ ¤sser  auf VerbindungsstraÃ e Girbigsdorf-KÃ ¶nigshain  auf KÃ ¶nigshainer Weg Ã ¼ber Feld  Verbindungsweg der WindrÃ ¤der  folgend Ã ¼ber Bahnverbindung GÃ ¶rlitz-Cottbus nach Ludwigsdorf  am MÃ ¼hlgraben entlang Richtung NeiÃ e  Landesgrenze bis Leuba 18.3.2017 THÃ RINGEN Landkreis Greiz  In der Verwaltungsgemeinschaft WÃ ¼nschendorf die  Gemeinde EndschÃ ¼tz mit dem Ortsteil JÃ ¤hrig und dem Ortsteil Letzendorf  Gemeinde Gauern  Gemeinde Hilbersdorf ohne Ortsteil RuÃ dorf  Gemeinde Linda mit dem Ortsteil Pohlen  Gemeinde SeelingstÃ ¤dt mit dem Ortsteil Friedmanndorf und dem Ortsteil Zwirtzschen  Gemeinde WÃ ¼nschendorf mit den Ortsteilen Cronschwitz, Meilitz, Mildenfurth, Mosen, PÃ ¶sneck, Untitz, Veitsberg, Zossen, Zschorta  Stadt Weida mit den Ortsteilen Liebsdorf, SchÃ ¶mberg, Steinsdorf, SchÃ ¼ptitz  Gemeinde Berga mit den Ortsteilen Albersdorf, Clodra, Dittersdorf, Zickra, Eula, Kleinkundorf, Markersdorf, ObergeiÃ endorf, UntergeiÃ endorf, Tschirma, Wolfersdorf, GroÃ draxdorf, Wernsdorf, RÃ ¼Ã dorf  Gemeinde Harth-PÃ ¶llnitz mit den Ortsteilen Birkigt, Burkersdorf, Forstwolfersdorf, FrieÃ nitz, Grochwitz, KÃ ¶ckritz, KÃ ¶feln, Neundorf, NiederpÃ ¶llnitz, Nonnendorf, Rohna,  Gemeinde Zeulenroda-Triebes mit den Ortsteilen Triebes, Mehla, Kranich, Merkendorf, DÃ ¶rtendorf, Piesigitz, NiederbÃ ¶hmersdorf  Gemeinde WeiÃ endorf  Stadt Auma-Weidatal mit den Ortschaften GÃ ¶hren-DÃ ¶hlen mit den Ortsteilen DÃ ¶hlen, GÃ ¶hren, Staitz, Wiebelsdorf mit den Ortsteilen Pfersdorf, WÃ ¶hlsdorf  Gemeinde Langenwetzendorf mit PertelsmÃ ¼hle und den Ortsteilen Lunzig, Hain, Hainsberg, Kauern, NeuÃ ¤rgernis, GÃ ¶ttendorf, Naitschau, Zoghaus, Hirschbach, Nitschareuth  Stadt Greiz mit den Ortsteilen Gommla und Silberloch  Gemeinde NeumÃ ¼hle  Gemeinde Mohlsdorf-Teichwolframsdorf mit den Ortsteilen Zahderlehde, Sorge-Settendorf, Kleinreinsdorf 23.3.2017 Landkreis Greiz  Teichwitz  Clodra  Steinsdorf, nur die Wohnbebauung am Kuhberg  Neuhof  GrÃ ¤fenbrÃ ¼ck  Weida, Wohnbebauung zwischen Greizer StraÃ e ab EinmÃ ¼ndung TurmstraÃ e bis zur Fortuna  und Teichwitz  NattermÃ ¼hle  Dittersdorf  Horngrund  NeudÃ ¶rfel  HohenÃ ¶lsen  Wittchendorf  Wildetaube  Lunzig  Loitsch  Kauern, an der Talsperre Hohenleuben 14.3.2017 to 23.3.2017 Landkreis SÃ ¶mmerda Gemeinden Altenbeichlingen, Bachstedt, Battgendorf, Backleben, Beichlingen, Dielsdorf, Dermsdorf, Eckstedt, Ellersleben, Griefstedt, GroÃ brembach, GroÃ monra, GroÃ neuhausen, GroÃ rudestedt, Kleinbrembach, Kleinneuhausen, Kleinrudestedt, KÃ ¶lleda und KÃ ¶lleda-KiebitzhÃ ¶he, Kranichborn, Leubingen, Markvippach, Olbersleben, Ostramondra, Rohrborn, Schallenburg, Scherndorf, Scherndorf-SchÃ ¶nstedter Hof, Schillingstedt, SchloÃ vippach, Stadt SÃ ¶mmerda, Gemeinden SprÃ ¶tau, StÃ ¶dten, Tunzenhausen, Vogelsberg, Waltersdorf, WenigensÃ ¶mmern, WeiÃ ensee 29.3.2017 Landkreis SÃ ¶mmerda  Stadt SÃ ¶mmerda mit den Ortsteilen Orlishausen und Frohndorf 21.3.2017 to 29.3.2017 Member State: Greece Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC (a) The municipal unit of Tripoli and the following local communities in the municipality of Tripoli, regional unit of Arkadia: Kapsia, Nestani, Loukas, Zevgolatio, Agios Konstantinos, Pelagos, Merkovouni, Skopi, Perthori, Sangas and Artemisio; (b) the settlements of Aria and Tourniki and the local community of Karya in the municipality of Argos-Mykines, regional unit of Argolida; (c) the municipal districts of Amindeo, Sotiras, Vegora, Levea, Filotas, Manakios, Pyrgoi, Farangio and Agios Panteleimonas; (d) the municipal districts of Komnina, Mesovouno, Koroni, Perdikkas, Pentavriso and Parchario. 18.3.2017 The municipal district of Nestani and the entire wider area of Nestani in the municipality of Tripoli, regional unit of Arkadia, defined as follows: in the north up to the point which lies at a latitude of 37.634891 and a longitude of 22.452786 in the south up to the point which lies at a latitude of 37.582105 and a longitude of 22.451462 in the east up to the point which lies at a latitude of 37.609236 and a longitude of 22.480079 and in the west up to the point which lies at a latitude of 37.57074 and a longitude of 22.3796 10.3.2017 to 18.3.2017 The municipal districts of Pelargos and Antigonos in the regional unit of Florina. 10.3.2017 to 18.3.2017 (b) the following entry for Spain is inserted between the entries for Greece and France: Member State: Spain Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC In the province of Girona the municipalities of  BÃ scara  GarrigÃ s  Palau De Santa EulÃ lia  Sant Miquel De FluviÃ  Sant Mori  Torroella De FluviÃ  VentallÃ ³  Viladamat  VilaÃ ¼r  Albons  Bellcaire D'empordÃ  CorÃ §Ã  CruÃ ¯lles, Monells I Sant SadurnÃ ­ De L'heura  FoixÃ  Forallac  La Bisbal D'empordÃ  La Pera  La Tallada D'empordÃ  Palau-Sator  Pals  RupiÃ  Torrent  Torroella De MontgrÃ ­  Ultramort  Verges  Palol de Revardit  Sant Miquel De Campmajor  Vilademuls  Les Planes D'hostoles  Mieres  Sant Feliu De Pallerols  Aiguaviva  Bordils  Canet D'adri  CelrÃ  CerviÃ De Ter  FlaÃ §Ã  JuiÃ  Llambilles  Fornells De La Selva  Girona  Quart  Sant Joan De Mollet  Sant JuliÃ de Ramis  Sant MartÃ ­ Vell  SarriÃ De Ter  Vilablareix  Brunyola  Riudellots de la Selva  Santa Coloma De Farners  Susqueda  VilobÃ ­ D'onyar  Camprodon  MollÃ ³  Ogassa  Pardines  Sant Joan De Les Abadesses  Sant Pau De Seguries  Setcases  Madremanya 1.4.2017 In the province of Barcelona the municipalities of  Palau-SolitÃ I Plegamans  Sentmenat  Bigues I Riells  Caldes De Montbui  CÃ noves I SamalÃ ºs  Cardedeu  Granollers  La Garriga  La Roca Del VallÃ ¨s  Les Franqueses Del VallÃ ¨s  LliÃ §Ã D'avall  Mollet Del VallÃ ¨s  MontmelÃ ³  MontornÃ ¨s Del VallÃ ¨s  Parets Del VallÃ ¨s  Sant Feliu De Codines  Vilanova Del VallÃ ¨s 1.4.2017 In the province of Girona the municipalities of  Saus Camallera Llampaies  Colomers  Fontanilles  Garrigoles  Gualta  Jafre  ParlavÃ  Serra De DarÃ ²  UllÃ  Ullestret  Vilopriu  Sant Aniol De Finestres  BescanÃ ³  Salt  Sant Gregori  Sant Jordi Desvalls  Sant Marti de LlÃ ©mena  Viladesens  Amer  AnglÃ ¨s  La Cellera De Ter  Osor  Sant Julia Del Llor I Bonmati  Llanars  Vilallonga De Ter 24.3.2017 to 1.4.2017 In the province of Barcelona the municipalities of  Canovelles  L'ametlla Del VallÃ ¨s  LliÃ §a D'amunt  Santa EulÃ lia De RonÃ §ana 24.3.2017 to 1.4.2017 (c) the entries for France, Croatia, Italy, Hungary, Austria, Poland, Romania and Slovakia are replaced by the following: Member State: France Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Les communes suivantes dans le dÃ ©partement de l'AVEYRON NAJAC SAINT-ANDRE-DE-NAJAC 8.3.2017 Les communes suivantes dans le dÃ ©partement des DEUX-SEVRES AZAY-LE-BRULE CHAMPDENIERS-SAINT-DENIS CHERVEUX CLAVE COURS ECHIRE EXIREUIL FRANCOIS GERMOND-ROUVRE LA BOISSIERE-EN-GATINE LA CRECHE LES GROSEILLERS MAZIERES-EN-GATINE PAMPLIE SAINT-GELAIS SAINT-GEORGES-DE-NOISNE SAINT-LIN SAINT-MAIXENT-L'ECOLE SAINT-MARC-LA-LANDE SAINT-PARDOUX SAINTE-OUENNE SAIVRES SURIN VERRUYES 18.3.2017 AIFFRES BEAUVOIR-SUR-NIORT BESSINES BRULAIN CHAURAY FORS FRONTENAY-ROHAN-ROHAN GRANZAY-GRIPT JUSCORPS LA FOYE-MONJAULT LES FOSSES MARIGNY MOUGON NIORT PRAHECQ SAINT-MARTIN-DE-BERNEGOUE SAINT-ROMANS-DES-CHAMPS SAINT-SYMPHORIEN SAINTE-BLANDINE VOUILLE 8.3.2017 AUGE LA CHAPELLE-BATON SAINT-CHRISTOPHE-SUR-ROC 9.3.2017 to 18.3.2017 Les communes suivantes dans le dÃ ©partement du GERS ARMENTIEUX ARMOUS-ET-CAU AUCH AUJAN-MOURNEDE AYZIEU BASCOUS BASSOUES BAZIAN BEAUMARCHES BEAUMONT BECCAS BERAUT BETPLAN BIRAN BOUCAGNERES BRETAGNE-D'ARMAGNAC CAHUZAC-SUR-ADOUR CAILLAVET CALLIAN CANNET CASSAIGNE CASTELNAU D'AUZAN LABARRERE CAZAUBON CAZAUX-D'ANGLES CAZAUX-VILLECOMTAL CAZENEUVE CONDOM COULOUME-MONDEBAT COURRENSAN COURTIES DURBAN ESTAMPES FOURCES GALIAX GONDRIN GOUX HAGET IZOTGES JU-BELLOC JUILLAC LADEVEZE-RIVIERE LADEVEZE-VILLE LAGARDERE LAGRAULET-DU-GERS LANNEPAX LAREE LARRESSINGLE LARROQUE-SUR-L'OSSE LASSERADE LASSERAN LASSEUBE-PROPRE LAURAET LAVERAET LIAS-D'ARMAGNAC LOUSLITGES LUPIAC MAIGNAUT-TAUZIA MALABAT MANSENCOME MARAMBAT MARCIAC MARGOUET-MEYMES MARGUESTAU MASCARAS MONCLAR MONLAUR-BERNET MONTEGUT-ARROS MOUCHAN MOUREDE NOULENS ORBESSAN ORDAN-LARROQUE PANJAS PEYRUSSE-GRANDE PEYRUSSE-VIEILLE PLAISANCE PRECHAC-SUR-ADOUR RAMOUZENS ROQUEBRUNE ROQUES SAINT-AUNIX-LENGROS SAINT-JEAN-LE-COMTAL SAINT-JEAN-POUTGE SAINT-PIERRE-D'AUBEZIES SANSAN SCIEURAC-ET-FLOURES SEMBOUES TASQUE TIESTE-URAGNOUX TOURDUN TUDELLE VALENCE-SUR-BAISE VIC-FEZENSAC VILLECOMTAL-SUR-ARROS 29.3.2017 BELLEGARDE BETCAVE-AGUIN CADEILLAN CHELAN ESPAON FAGET-ABBATIAL GARRAVET GAUJAC GAUJAN LAMAGUERE LOMBEZ MEILHAN MONBARDON MONCORNEIL-GRAZAN MONFERRAN-PLAVES MONGAUSY MONT-D'ASTARAC MONTADET MONTAMAT MONTIES ORNEZAN PELLEFIGUE POUY-LOUBRIN SAINT-ELIX SAINT-MARTIN-GIMOIS SAINT-SOULAN SAMARAN SARAMON SARCOS SAUVETERRE SEISSAN SEMEZIES-CACHAN SERE TACHOIRES VILLEFRANCHE 22.3.2017 ARROUEDE AUSSOS BEZUES-BAJON CABAS-LOUMASSES ESCLASSAN-LABASTIDE LABARTHE LALANNE-ARQUE LOURTIES-MONBRUN MANENT-MONTANE MASSEUBE PANASSAC SABAILLAN SAINT-ARROMAN SAINT-BLANCARD SIMORRE TOURNAN 14.3.2017 to 22.3.2017 AIGNAN ARBLADE-LE-BAS ARBLADE-LE-HAUT AURENSAN AUX-AUSSAT AVERON-BERGELLE BARCELONNE-DU-GERS BARCUGNAN BARRAN BARS BAZUGUES BELLOC-SAINT-CLAMENS BELMONT BERDOUES BERNEDE BETOUS BLOUSSON-SERIAN BOURROUILLAN BOUZON-GELLENAVE CAMPAGNE-D'ARMAGNAC CASTELNAU-D'ANGLES CASTELNAVET CASTEX CASTEX-D'ARMAGNAC CASTILLON-DEBATS CAUMONT CAUPENNE-D'ARMAGNAC CLERMONT-POUYGUILLES CORNEILLAN CRAVENCERES CUELAS DEMU DUFFORT EAUZE ESPAS ESTANG ESTIPOUY FUSTEROUAU GEE-RIVIERE IDRAC-RESPAILLES L'ISLE-DE-NOE LAAS LABARTHETE LABEJAN LAGARDE-HACHAN LAGUIAN-MAZOUS LAMAZERE LANNE-SOUBIRAN LANNEMAIGNAN LANNUX LAUJUZAN LE BROUILH-MONBERT LE HOUGA LELIN-LAPUJOLLE LOUBEDAT LOUBERSAN LOUSSOUS-DEBAT LUPPE-VIOLLES MAGNAN MANAS-BASTANOUS MANCIET MARSEILLAN MAULEON-D'ARMAGNAC MAULICHERES MAUMUSSON-LAGUIAN MAUPAS MIELAN MIRAMONT-D'ASTARAC MIRANDE MIRANNES MONCASSIN MONCLAR-SUR-LOSSE MONGUILHEM MONLEZUN MONLEZUN-D'ARMAGNAC MONPARDIAC MONT-DE-MARRAST MONTAUT MONTESQUIOU MORMES MOUCHES NOGARO PALLANNE PERCHEDE PONSAMPERE PONSAN-SOUBIRAN POUYDRAGUIN POUYLEBON PRENERON PROJAN REANS RICOURT RIGUEPEU RISCLE SABAZAN SADEILLAN SAINT-ARAILLES SAINT-CHRISTAUD SAINT-ELIX-THEUX SAINT-GERME SAINT-GRIEDE SAINT-JUSTIN SAINT-MARTIN SAINT-MARTIN-D'ARMAGNAC SAINT-MAUR SAINT-MEDARD SAINT-MICHEL SAINT-MONT SAINT-OST SAINTE-AURENCE-CAZAUX SAINTE-CHRISTIE-D'ARMAGNAC SAINTE-DODE SALLES-D'ARMAGNAC SARRAGACHIES SARRAGUZAN SAUVIAC SEAILLES SEGOS SION SORBETS TARSAC TERMES-D'ARMAGNAC TILLAC TOUJOUSE TRONCENS URGOSSE VERGOIGNAN VERLUS VIELLA VIOZAN 21.3.2017 to 29.3.2017 ANSAN AUGNAX BAJONNETTE BIVES BLANQUEFORT CRASTES ESTRAMIAC HOMPS LABRIHE MANSEMPUY MARAVAT MAUVEZIN MONFORT PUYCASQUIER SAINT-ANTONIN SAINT-BRES SAINT-GEORGES SAINT-ORENS SAINT-SAUVY SAINTE-GEMME SAINTE-MARIE SARRANT SEREMPUY SOLOMIAC TAYBOSC TOUGET TOURRENQUETS 8.3.2017 Les communes suivantes dans le dÃ ©partement des HAUTE-GARONNE BALESTA BOUDRAC CAZARIL-TAMBOURES LECUSSAN VILLENEUVE-LECUSSAN 29.3.2017 ANAN BLAJAN BOISSEDE CASSAGNABERE-TOURNAS CASTERA-VIGNOLES CHARLAS CIADOUX ESCANECRABE ESPARRON GENSAC-DE-BOULOGNE L'ISLE-EN-DODON LESPUGUE LILHAC MARTISSERIE MIRAMBEAU MOLAS MONTESQUIEU-GUITTAUT MONTGAILLARD-SUR-SAVE MONTMAURIN NENIGAN PUYMAURIN SAINT-FERREOL-DE-COMMINGES SAINT-LARY-BOUJEAN SAINT-LAURENT SAINT-PE-DELBOSC SALERM SAMAN 22.3.2017 BOULOGNE-SUR-GESSE LUNAX MONDILHAN MONTBERNARD PEGUILHAN 14.3.2017 to 22.3.2017 Les communes suivantes dans le dÃ ©partement des HAUTES-PYRENEES ALLIER ANGOS ARIES-ESPENAN ARTAGNAN ARTIGUEMY AUREILHAN AURENSAN BARBAZAN-DEBAT BARBAZAN-DESSUS BAZET BAZILLAC BEGOLE BERNAC-DEBAT BERNAC-DESSUS BAZET BAZILLAC BEGOLE BERNAC-DEBAT BERNAC-DESSUS BETBEZE BONNEMAZON BOULIN BOURS CAHARET CALAVANTE CAMALES CASTERA-LANUSSE CASTERETS CASTILLON CHELLE-SPOU CHIS CIEUTAT DEVEZE DOURS ESCONDEAUX FRECHOU-FRECHET GOURGUE HITTE LALANNE LANESPEDE LANSAC LESPOUEY LIAC LIZOS LUC LUTILHOUS MARSAC MASCARAS MAUVEZIN MERILHEU MONTGAILLARD MONTIGNAC OLEAC-DEBAT ORIGNAC ORLEIX PERE PUJO RICAUD SABALOS SALLES-ADOUR SARIAC-MAGNOAC SARNIGUET SARRIAC-BIGORRE SARROUILLES SEGALAS SEMEAC SOUES THERMES-MAGNOAC TOSTAT UGNOUAS VIC-EN-BIGORRE VIELLE-ADOUR VILLENAVE-PRES-MARSAC 22.3.2017 ANDREST AZEREIX BORDERES-SUR-L'ECHEZ ESCAUNETS GARDERES GAYAN JUILLAN LAGARDE LAMARQUE-PONTACQ LANNE LOUEY LUQUET ODOS OSSUN OURSBELILLE PINTAC SAINT-LEZER SANOUS SIARROUY TALAZAC TARASTEIX TARBES 18.3.2017 ANSOST ARNE AUBAREDE AURIEBAT BARBACHEN BARTHE BAZORDAN BERNADETS-DESSUS BETPOUY BONREPOS BOUILH-PEREUILH BUGARD BURG BUZON CABANAC CAIXON CAMPISTROUS CASTELBAJAC CASTELNAU-MAGNOAC CASTELNAU-RIVIERE-BASSE CASTELVIEILH CASTERA-LOU CAUBOUS CAUSSADE-RIVIERE CHELLE-DEBAT CIZOS CLARENS COLLONGUES ESTIRAC GENSAC HACHAN HERES HOUEYDETS JACQUE LABATUT-RIVIERE LACASSAGNE LAFITOLE LAHITTE-TOUPIERE LAMARQUE-RUSTAING LAMEAC LANNEMEZAN LARAN LARREULE MASSALES LESCURRY LOUIT MANSAN MARSEILLAN MAUBOURGUET MINGOT MONFAUCON MONLEON-MAGNOAC MONTASTRUC MOUMOULOUS MUN NOUILHAN ORGAN ORIEUX PEYRET-SAINT-ANDRE PEYRIGUERE PEYRUN RABASTENS-DE-BIGORRE REJAUMONT SAINT-LANNE SAINT-SEVER-DE-RUSTAN SAUVETERRE SENAC SERE-RUSTAING SOMBRUN SOREAC TAJAN THUY TOURNOUS-DEVANT UGLAS VIEUZOS VILLEFRANQUE VILLENAVE-PRES-BEARN 29.3.2017 IBOS OROIX SERON 9.3.2017 to 18.3.2017 ANTIN BERNADETS-DEBAT BONNEFONT BOUILH-DEVANT CAMPUZAN ESTAMPURES FONTRAILLES FRECHEDE GALAN GALEZ GAUSSAN GUIZERIX HAGEDET LALANNE-TRIE LAPEYRE LARROQUE LASCAZERES LIBAROS LUBRET-SAINT-LUC LUBY-BETMONT LUSTAR MADIRAN MAZEROLLES MONLONG OSMETS PUNTOUS PUYDARRIEUX RECURT SABARROS SADOURNIN SENTOUS SOUBLECAUSE TOURNOUS-DARRE TRIE-SUR-BAISE TROULEY-LABARTHE VIDOU VIFOUZE VILLEMBITS 21.3.2017 to 29.3.2017 BORDES CLARAC COUSSAN GONEZ GOUDON HOURC LASLADES LHEZ MARQUERIE MOULEDOUS OLEAC-DESSUS OUEILLOUX OZON PEYRAUBE POUMAROUS POUYASTRUC SINZOS SOUYEAUX TOURNAY 14.3.2017 to 22.3.2017 Les communes suivantes dans le dÃ ©partement des LANDES ANGOUME ANGRESSE ARENGOSSE ARJUZANX ARTHEZ-D'ARMAGNAC AZUR BETBEZER-D'ARMAGNAC BEYLONGUE BIAUDOS BONNEGARDE BOOS CAMPET-ET-LAMOLERE CASTAIGNOS-SOUSLENS CASTETS CAUNEILLE CAZALIS DAX ESCOURCE GAILLERES GAREIN GARROSSE GELOUX HAGETMAU JOSSE LABASTIDE-CHALOSSE LABENNE LACQUY LACRABE LAGLORIEUSE LAGRANGE LALUQUE LEON LUGLON MARPAPS MAUVEZIN-D'ARMAGNAC MAZEROLLES MEES MOMUY MONT-DE-MARSAN MORCENX MORGANX NASSIET OEYRELUY ONDRES ONESSE-LAHARIE ORIST PARLEBOSCQ PEY PORT-DE-LANNERION-DES-LANDES SABRES SAINT-AVIT SAINT-BARTHELEMY SAINT-CRICQ-DU-GAVE SAINT-ETIENNE-D'ORTHE SAINT-JEAN-DE-MARSACQ SAINT-JULIEN-D'ARMAGNAC SAINT-JUSTIN SAINT-MARTIN-D'ONEY SAINT-MARTIN-DE-HINX SAINT-MARTIN-DE-SEIGNANX SAINT-PIERRE-DU-MONT SAINT-VINCENT-DE-TYROSSE SAINTE-COLOMBE SAINTE-FOY SAINTE-MARIE-DE-GOSSE SAUBION SAUBRIGUES SERRESLOUS-ET-ARRIBANS SEIGNOSSE SEYRESSE SINDERES SIEST SOORTS-HOSSEGOR SORDE-L'ABBAYE SOUSTONS TALLER TERCIS-LES-BAINS TOSSE UCHACQ-ET-PARENTIS VILLENAVE VILLENEUVE-DE-MARSAN 29.3.2017 AIRE-SUR-L'ADOUR AMOU ARBOUCAVE ARGELOS ARSAGUE ARTASSENX AUBAGNAN AUDIGNON AUDON AURICE BAHUS-SOUBIRAN BAIGTS BANOS BAS-MAUCO BASCONS BASSERCLES BASTENNES BATS BEGAAR BELUS BENESSE-LES-DAX BENQUET BERGOUEY BEYRIES BORDERES-ET-LAMENSANS BOUGUE BOURDALAT BRASSEMPOUY BRETAGNE-DE-MARSAN BUANES CAGNOTTE CAMPAGNE CANDRESSE CARCARES-SAINTE-CROIX CARCEN-PONSON CASSEN CASTANDET CASTEL-SARRAZIN CASTELNAU-CHALOSSE CASTELNAU-TURSAN CASTELNER CAUNA CAUPENNE CAZERES-SUR-L'ADOUR CLASSUN CLEDES CLERMONT COUDURES DOAZIT DONZACQ DUHORT-BACHEN DUMES ESTIBEAUX EUGENIE-LES-BAINS EYRES-MONCUBE FARGUES GAAS GAMARDE-LES-BAINS GARREY GAUJACQ GEAUNE GIBRET GOOS GOURBERA GOUSSE GOUTS GRENADE-SUR-L'ADOUR HABAS HAURIET HAUT-MAUCO HERM HEUGAS HINX HONTANX HORSARRIEU LABASTIDE-D'ARMAGNAC LABATUT LACAJUNTE LAGLORIEUSE LAHOSSE LAMOTHE LARBEY LARRIVIERE-SAINT-SAVIN LATRILLE LAUREDE LAURET LE FRECHE LE LEUY LE VIGNAU LESGOR LOUER LOURQUEN LUSSAGNET MAGESCQ MANT MAURIES MAURRIN MAYLIS MEILHAN MIMBASTE MIRAMONT-SENSACQ MISSON MONGET MONSEGUR MONTAUT MONTEGUT MONTFORT-EN-CHALOSSE MONTGAILLARD MONTSOUE MOUSCARDES MUGRON NARROSSE NERBIS NOUSSE ONARD ORTHEVIELLE OSSAGES OUSSE-SUZAN OZOURT PAYROS-CAZAUTETS PECORADE PERQUIE PEYRE PEYREHORADE PHILONDENX PIMBO POMAREZ PONTONX-SUR-L'ADOUR POUDENX POUILLON POYANNE POYARTIN PRECHACQ-LES-BAINS PUJO-LE-PLAN PUYOL-CAZALET RENUNG RIVIERE-SAAS-ET-GOURBY SAINT-AGNET SAINT-AUBIN SAINT-CRICQ-CHALOSSE SAINT-CRICQ-VILLENEUVE SAINT-GEIN SAINT-GEOURS-D'AURIBAT SAINT-GEOURS-DE-MAREMNE SAINT-JEAN-DE-LIER SAINT-LON-LES-MINES SAINT-LOUBOUER SAINT-MAURICE-SUR-ADOUR SAINT-PANDELON SAINT-PAUL-LES-DAX SAINT-PERDON SAINT-SEVER SAINT-VINCENT-DE-PAUL SAINT-YAGUEN SAMADET SARRAZIET SARRON SAUBUSSE SAUGNAC-ET-CAMBRAN SERRES-GASTON SORBETS SORT-EN-CHALOSSE SOUPROSSE TARTAS TETHIEU TILH TOULOUZETTE URGONS VICQ-D'AURIBAT VIELLE-TURSAN YGOS-SAINT-SATURNIN YZOSSE 21.3.2017 to 29.3.2017 Les communes suivantes dans le dÃ ©partement du LOT-ET-GARONNE AIGUILLON AMBRUS ANZEX ARMILLAC BEAUGAS BOUDY-DE-BEAUREGARD BOURGOUGNAGUE BRUGNAC BUZET-SUR-BAISE CALONGES CASSENEUIL CASTELNAUD-DE-GRATECAMBE CASTILLONNES CAUBEYRES COULX DAMAZAN DOUZAINS FERRENSAC LA REUNION LA SAUVETAT-SUR-LEDE LABASTIDE-CASTEL-AMOUROUX LABRETONIE LAGRUERE LAPERCHE LAUZUN LAVERGNE LE MAS-D'AGENAIS LEYRITZ-MONCASSIN MONCLAR MONHEURT MONTASTRUC MONTAURIOL MONTAUT MONTIGNAC-DE-LAUZUN NICOLE PAILLOLES PINEL-HAUTERIVE SAINT-BARTHELEMY-D'AGENAIS SAINT-COLOMB-DE-LAUZUN SAINT-EUTROPE-DE-BORN SAINT-LEGER SAINT-LEON SAINT-PASTOUR SAINT-PIERRE-DE-BUZET SAINTE-GEMME-MARTAILLAC SEGALAS SERIGNAC-PEBOUDOU TOMBEBOEUF TONNEINS TOURTRES VERTEUIL-D'AGENAIS VILLEBRAMAR VILLETON 29.3.2017 CANCON LOUGRATTE MONBAHUS MONVIEL MOULINET PUCH-D'AGENAIS RAZIMET SAINT-MAURICE-DE-LESTAPEL VILLEFRANCHE-DU-QUEYRAN 21.3.2017 to 29.3.2017 Les communes suivantes dans le dÃ ©partement des PYRENEES-ATLANTIQUES AAST BARZUN ESPOEY GER GOMER HOURS LIVRON LUCGARIER PONSON-DEBAT-POUTS PONSON-DESSUS 9.3.2017 to 18.3.2017 ABERE ANOS ANOYE ARRICAU-BORDES ARROSES ARTHEZ-DE-BEARN AUBIN AUBOUS AURIONS-IDERNES AYDIE BAIGTS-DE-BEARN BALANSUN BALEIX BARINQUE BALANSUN BALEIX BARDOS BARINQUE BELLOCQ BENTAYOU-SEREE BERENX BERNADETS BIDACHE BONNUT BOUILLON BOURNOS CABIDOS CADILLON CAME CARRESSE-CASSABER CASTERA-LOUBIX CASTILLON (CANTON DE LEMBEYE) CAUBIOS-LOOS CONCHEZ-DE-BEARN DOUMY ESCOUBES ESCURES FICHOUS-RIUMAYOU GABASTON GAROS GAYON GERDEREST GEUS-D'ARZACQ GUICHE HAGETAUBIN HASTINGUES HIGUERES-SOUYE LABATUT LACADEE LAHONTAN LALONGUE LAMAYOU LARREULE LEREN LESPIELLE LONCON LOUVIGNY LUCARRE LUSSAGNET-LUSSON MASPIE-LALONQUERE-JUILLACQ MAUCOR MAURE MESPLEDE MIALOS MOMAS MOMY MONASSUT-AUDIRACQ MONSEGUR MONT-DISSE MONTAGUT MONTARDON MORLANNE NAVAILLES-ANGOS OEYREGAVE ORTHEZ PEYRELONGUE-ABOS PIETS-PLASENCE-MOUSTROU POMPS PONTIACQ-VIELLEPINTE RIUPEYROUS SAINT-ARMOU SAINT-CASTIN SAINT-JEAN-POUDGE SAINT-LAURENT-BRETAGNE SAINT-PE-DE-LEREN SALIES-DE-BEARN SALLES-MONGISCARD SALLESPISSE SAMES SAUVAGNON SEBY SERRES-CASTET SIMACOURBE UZAN VIALER 29.3.2017 ARGELOS ARGET ARZACQ-ARRAZIGUET ASTIS AUGA AURIAC BALIRACQ-MAUMUSSON BASSILLON-VAUZE BETRACQ BOUEILH-BOUEILHO-LASQUE BUROSSE-MENDOUSSE CARRERE CASTEIDE-CANDAU CASTETPUGON CLARACQ CORBERE-ABERES COSLEDAA-LUBE-BOAST COUBLUCQ CROUSEILLES DIUSSE GARLEDE-MONDEBAT GARLIN LABEYRIE LALONQUETTE LANNECAUBE LASCLAVERIES LASSERRE LEMBEYE LEME LUC-ARMAU MALAUSSANNE MASCARAAS-HARON MERACQ MIOSSENS-LANUSSE MONCAUP MONCLA MONPEZAT MOUHOUS PORTET POULIACQ POURSIUGUES-BOUCOUE PUYOO RAMOUS RIBARROUY SAINT-GIRONS-EN-BEARN SAINT-MEDARD SAMSONS-LION SAULT-DE-NAVAILLES SEMEACQ-BLACHON SEVIGNACQ TADOUSSE-USSAU TARON-SADIRAC-VIELLENAVE THEZE VIGNES VIVEN 21.3.2017 to 29.3.2017 ANDOINS ANGAIS ARRIEN ARTIGUELOUTAN BAUDREIX BEDEILLE BENEJACQ BEUSTE BOEIL-BEZING BORDERES BORDES CASTEIDE-DOAT COARRAZE ESLOURENTIES-DABAN ESPECHEDE LABATMALE LAGOS LESPOURCY LIMENDOUS LOMBIA LOURENTIES MIREPEIX MONTANER NOUSTY PONTACQ SAINT-VINCENT SAUBOLE SEDZE-MAUBECQ SEDZERE SOUMOULOU UROST 18.3.2017 Les communes suivantes dans le dÃ ©partement du TARN ALMAYRAC AMARENS BLAYE-LES-MINES BOURNAZEL CAGNAC-LES-MINES CARMAUX CASTANET COMBEFA CORDES-SUR-CIEL DONNAZAC FRAUSSEILLES ITZAC JOUQUEVIEL LABARTHE-BLEYS LABASTIDE-GABAUSSE LACAPELLE-SEGALAR LAPARROUQUIAL LE GARRIC LE RIOLS LE SEGUR LES CABANNES LIVERS-CAZELLES LOUBERS MAILHOC MARNAVES MILHARS MILHAVET MIRANDOL-BOURGNOUNAC MONESTIES MONTIRAT MONTROSIER MOULARES MOUZIEYS-PANENS NOAILLES PAMPELONNE ROSIERES ROUSSAYROLLES SAINT-BENOIT-DE-CARMAUX SAINT-CHRISTOPHE SAINT-JEAN-DE-MARCEL SAINT-MARCEL-CAMPES SAINT-MARTIN-LAGUEPIE SAINTE-CROIX SAINTE-GEMME SALLES SOUEL TAIX TANUS TONNAC TREVIEN VALDERIES VILLENEUVE-SUR-VERE VINDRAC-ALAYRAC VIRAC 8.3.2017 Les communes suivantes dans le dÃ ©partement du TARN-ET-GARONNE LAGUEPIE MAUBEC VAREN VERFEIL 8.3.2017 Member State: Croatia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC PodruÃ je dijelova opÃ ine Tordinci, naselje Korog, opÃ ine MarkÃ ¡ica naselja GaboÃ ¡, Ostrovo, Podrinje, KaradÃ ¾iÃ evo i MarkuÃ ¡ica, opÃ ine Jarmina naselje Jarmina, opÃ ine Trpinja naselja Bobota, Ã elije, Ludvinci i PaÃ etin, opÃ ine NuÃ ¡tar naselja CeriÃ  i NuÃ ¡tar, opÃ ine Vinkovci naselje Vinkovci u Vukovarsko- srijemskoj Ã ¾upaniji te podruÃ je dijelova opÃ ine Ã odolovci naselja SilaÃ ¡, Ada i PalaÃ a i opÃ ine Ernestinovo naselja Laslovo u OsjeÃ ko- baranjskoj Ã ¾upaniji koji se nalaze na podruÃ ju u obliku kruga radijusa deset kilometra sa srediÃ ¡tem na GPS koordinatama N45,3788; E18,7722 15.3.2017 PodruÃ je dijelova opÃ ine Tordinci, naselja Antin, Mlaka Antinska i Tordinci u Vukovarsko- srijemskoj Ã ¾upaniji koji se nalaze na podruÃ ju u obliku kruga radijusa tri kilometra sa srediÃ ¡tem na GPS koordinatama N45,3788; E18,7722 7.3.2017 to 15.3.2017 Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Comune di Porto Viro: a sud di localitÃ Ca' Giustinian  Comune di Taglio di Po: a est di SS309, a nord di via Lombardia e via Trentino Alto Adige  Comune di Ariano nel Polesine: a est di SS309 e a nord-ovest dell'arrivo dell'idrovora Conca  Comune di Porto Tolle: a est di via Aldo Moro e di Via Po di Gnocca-SP83  Comune di Mesola: a nord di via Biverare 27.2.2017 to 7.3.2017  Comune di Porto Viro: a nord di localitÃ Ca' Giustinian  Comune di Taglio di Po: a ovest di SS309, a sud di via Lombardia e via Trentino Alto Adige  Comune di Ariano nel Polesine: a ovest di SS309 e a sud-est dell'arrivo dell'idrovora Conca  Comune di Porto Tolle: a ovest di via Aldo Moro e di Via Po' di Gnocca SP83  Comune di Corbola  Comune di Loreo  Comune di Rosolina  Comune di Mesola: a sud di via Biverare  Comune di Goro 7.3.2017  Comune di Sorbolo: a sud di Strada Certosino, Stradone Dell'Aia, Via della Mina, Strada del Ferrari  Comune di Brescello: a est della Strada provinciale SP62R e strada della Cisa  Comune di Mezzani: a ovest della Strada provinciale SP72  Comune di Parma, a est della Strada provinciale SP9, a nord della tangenziale di Parma (fino all'uscita n. 7) e della Strada statale SS9  Intero territorio dei comuni di:  Gattatico  Poviglio  Boretto  Brescello  Torrile  Colorno  Comune di Castelnovo di Sotto: a nord di via A. Alberici e a ovest di via Villafranca e a ovest di Strada Pescatora e di via Tolara  Comune di Campegine: a nord di Strada provinciale SP112 e a ovest di Strada Pescatora 12.3.2017  Comune di Viadana: a sud ovest di Via Ottoponti Bragagnina  Via Ottoponti Salina, a ovest di Via Ottoponti e dell'abitato di Salina  Comune di Casalmaggiore: a sud est di S.P. 343 R  Ponte Asolana e a sud di S.P. ex S.S. 420, a ovest di Case San Quirico, a sud di Case Sparse Quattro Case  Via Valle e a ovest di Via Manfrassina 12.3.2017  Comune di Volta Mantovana (MN): a sud dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Marmirolo (MN): a nord di Corte Cantagallo  Comune di Valeggio sul Mincio (VR): a est del Monte Magrino  Comune di Villafranca di Verona (VR): a ovest di via Carlo Poma, Via De Amicis, via Gorizia, via dei Dossi, SP24, SP54  Comune Sommacampagna (VR): a ovest via Cappello, strada Staffalo, golf club Verona  Comune di Sona (VR): a ovest di strada LocalitÃ Casa Stefania, a sud di via Santini, a ovest di via Cason  Comune di Castelnuovo del Garda (VR): a ovest via Palazzina, via Crosara  Comune di Lazise (VR): a sud di Strada della Crosona, strada della Pelarola, a ovest di via Belvedere, a sud di via Marengo, a est di via Peschiera, a sud di strada del Capitel e strada dell'Orba  Comune di Peschiera del Garda (VR)  Comune di Ponti sul Mincio (MN): a nord di SP106, a nord di via Zigagnolo, di SP19, a nord-est di Cascina La Valle, di Monte Casale, di Cascina Marchino e di Campuzzo  Comune di Sirmione (BS): a sud di via Brescia  Comune di Desenzano del Garda (BS): a sud di via Francesco Agello, via Giuseppe di Vittorio, sud-est di via Benedetto Croce, a est di Pratomaggiore, a sud di strada LocalitÃ Montonale Basso, a sud di strada LocalitÃ Conta e via San Pietro  Comune di Pozzolengo (BS): a nord-ovest di torrente Redone e cascina Vagriolo  Comune di Lonato del Garda (BS): a sud-est di via Centenaro, di via Castel Venzago, via Petra Pizzola  Comune di Solferino  Comune di Cavriana (MN): a sud-ovest di SP18, Cascina Primavera e Cascina Sternera  Comune di Medole (MN): a nord-est SPex SS236  Comune di Guidizzolo (MN): a nord-est di SPex SS236, a est di Guido Rossa, a nord di strada San Martino, a est di via Claudio Monteverdi, a nord di via Sant'Andrea, a est di strada Zanina, via Marchionale 22.3.2017  Comune di Volta Mantovana (MN): a nord dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Cavriana (MN): a est di SP18, Cascina Primavera e Cascina Sternera  Comune di Pozzolengo (MN): a sud-est di torrente Redone e cascina Vagriolo  Comune di Ponti sul Mincio (MN): a sud di SP106, a sud di via Zigagnolo, di SP19, a sud-ovest di Cascina La Valle, di Monte Casale, di Cascina Marchino e di Campuzzo 14.3.2017 to 22.3.2017  Comune di Valeggio sul Mincio (VR): a est del Monte Magrino, a nord LocalitÃ Corte Teresa, a ovest SR 249, a nord di LocalitÃ CÃ Verte  Comune Sommacampagna (VR): a ovest di via Tre Ponti, a nord di Via Cimitero, via XXIV Maggio, a ovest via Ossario, a ovest Strada Staffalo  Comune di Castelnuovo del Garda (VR): a sud di SR11, a ovest di via 11 aprile 1848, via Renaldo, via Spagnoi, a sud via Fontanon e strada della Crosona  Comune di Sona (VR): a sud A4 e a ovest di Via Segradi, via Belvedere, via CelÃ 23.3.2017 to 29.3.2017  Comune di Volta Mantovana (MN): a sud dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Marmirolo (MN): a nord di Corte Cantagallo  Comune di Lazise (VR): a sud di Strada della Crosona, strada della Pelarola, a ovest di via Belvedere, a sud di via Marengo, a est di via Peschiera, a sud di strada del Capitel e strada dell'Orba  Comune di Peschiera del Garda (VR)  Comune di Ponti sul Mincio (MN): a nord di SP106, SP20, a ovest e a nord di SP19, a nord di Cascina Marchino e di Zona Campuzzo e Centrale termoelettrica  Comune di Sirmione (BS)  Comune di Desenzano del Garda (BS): a est SP572 e SP567  Comune di Pozzolengo (BS): a nord SP106, via Martiri Pozzolenghesi, a est e a nord di via Sirmione, a ovest di LocalitÃ Mondotella, a nord-ovest di SP13  Comune di Lonato del Garda (BS): a est della SP567, e via del Benaco  Comune di Castiglione delle Stiviere: a est di via Benaco, via Napoleone III, via Giuseppe Mazzini  Comune di Cavriana (MN): a ovest di SP8, via Georgiche, via Madonna della Porta, a sud-ovest della SP12, a sud di via Monte Pagano, strada Colli  Comune di Medole (MN): a est della SPex SS236, a sud-est di via Ca' Morino, via San Martino, a nord di via Pieve e via Matteotti, e a nord-est di via Guidizzolo  Comune di Solferino (MN)  Comune di Guidizzolo (MN) 29.3.2017  Comune di Ostiglia (MN): a sud di SP80, SP482,  Comune di Casaleone (VR): a est del fiume Tregnone  Comune di Gazzo Veronese (VR): a nord di via Frassino, via Olmo Maccari, via Dante, via FrescÃ , via Bocche, via Belvedere, Piazza Pradelle, via Rossini, a ovest di via San Pietro, via Piazza, via Chiesone, a nord via Selici, a ovest SP79  Comune di Legnago (VR): a ovest SP46, 46C  Comune di Cerea (VR): a sud della Ferrovia, via Barbugine, Via Campagnol e via Nuova  Comune di Concamarise (VR)  Comune di Sanguinetto (VR)  Comune di Salizzole (VR): a sud di via Castelletto, LocalitÃ Albero e Alberetto, via Pezzamaia, via Visegna, a est di Cabellina, via Campagnol, a sud di via Capitello  Comune di Nogara (VR)  Comune di SorgÃ (VR): a sud SP10  Comune di Villimpenta (MN)  Comune di Roccoferraro (MN): a est della SP30, SP33  Comune di Sustinente (MN)  Comune di Serravalle a Po (MN)  Comune di Quingentole (MN): a nord SP43  Comune di Pieve di Coriano (MN)  Comune di Revere (MN)  Comune di Borgofranco sul Po (MN): a ovest di via Brasile, a nord di via Arginino Bonizzo, via Arginino Masi  Comune di Melara (RO)  Comune di Bergantino (RO): a nord di via Guglielmo Oberdan, a ovest SP10, a nord SR482, a ovest di via Bugno 23.3.2017  Comune di Ostiglia (MN): a nord di SP80, SP482  Comune di Casaleone (VR): a ovest del fiume Tregnone  Comune di Gazzo Veronese (VR): a sud di via Frassino, via Olmo Maccari, via Dante, via FrescÃ , via Bocche, via Belvedere, Piazza Pradelle, via Rossini, a est di via San Pietro, via Piazza, via Chiesone, a sud via Selici, a est SP79 15.3.2017 to 23.3.2017  Comune di Ponti sul Mincio (MN): a sud di SP106, SP20, a est e a sud di SP19, a sud di Cascina Marchino e di Zona Campuzzo e Centrale termoelettrica  Comune di Pozzolengo (BS): a sud SP106, via Martiti Pozzolenghesi, a ovest e a sud di via Sirmione, a est di LocalitÃ Mondotella, a sud-est di SP13  Comune di Cavriana (MN): a est di SP8, via Georgiche, via Madonna della Porta, a nord est della SP12, a nord di via Monte Pagano, strada Colli 21.3.2017 to 29.3.2017  Comune di Monzambano (MN)  Comune di Volta Mantovana (MN): a nord dell'abitato di Bezzetti, Vinaldi e Pradetti  Comune di Valeggio sul Mincio (VR): a ovest del Monte Magrino 21.3.2017 to 29.3.2017 Member State: Hungary Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC BÃ ¡cs-Kiskun Ã ©s Tolna megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 23.3.2017 BÃ ¡cs-Kiskun Ã ©s Tolna megyÃ ©nek az N46.254465, E18.963625 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 15.3.2017 to 23.3.2017 VeszprÃ ©m megyÃ ©nek az N47.291639, E17.577593 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 14.3.2017 VeszprÃ ©m megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott rÃ ©szÃ ©n kÃ ­vÃ ¼li, az N47.291639, E17.577593 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 5.3.2017 to 14.3.2017 Somogy megyÃ ©nek az megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott terÃ ¼leten kÃ ­vÃ ¼li N46.2391 Ã ©s az E17.5382 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 19.3.2017 Somogy megyÃ ©nek az N46.2391 Ã ©s az E17.5382 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 11.3.2017 to 19.3.2017 JÃ ¡sz-Nagykun-Szolnok Ã ©s Heves megyÃ ©nek a vÃ ©dÃ kÃ ¶rzet vonatkozÃ ¡sÃ ¡ban meghatÃ ¡rozott terÃ ¼leten kÃ ­vÃ ¼li, az N47.45979 Ã ©s az E20.61417 Ã ©s az N47.44069 Ã ©s az E 20.61595 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 10 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei, valamint KiskÃ ¶re kÃ ¶zigazgatÃ ¡si terÃ ¼letÃ ©nek a JÃ ¡szsÃ ¡gi-fÃ csatornÃ ¡tÃ ³l dÃ ©lre esÃ  rÃ ©sze 29.3.2017 JÃ ¡sz-Nagykun-Szolnok megyÃ ©nek az N47.45979 Ã ©s az E20.61417 Ã ©s az N47.44069 Ã ©s az E 20.61595 GPS koordinÃ ¡tÃ ¡k Ã ¡ltal meghatÃ ¡rozott pont kÃ ¶rÃ ¼li 3 km sugarÃ º kÃ ¶rÃ ¶n belÃ ¼l esÃ  terÃ ¼letei 21.3.2017 to 29.3.2017 Member State: Austria Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Katastralgemeinden der Marktgemeinde Brand-Nagelberg  KG Nagelberg  KG Steinbach Stadtgemeinde GmÃ ¼nd Katastralgemeinden der Marktgemeinden GroÃ dietmanns  KG Dietmanns  KG Ehrendorf  KG Eichberg  KG HÃ ¶henberg  KG Reinpolz  KG Unterlembach  KG Wielands Katastralgemeinden der Gemeinde Unserfrau-Altweitra  Altweitra  Heinrichs bei Weitra  Oberlembach  Pyhrabruck  KG Schagges  KG Unserfrau Katastralgemeinde der Stadtgemeinde Weitra  KG BrÃ ¼hl 19.3.2017 Gemeinde Marchegg Gemeinde Weiden an der March 20.3.2017 Member State: Poland Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno granica obszaru biegnie w kierunku pÃ ³Ã nocno wschodnim do skrzyÃ ¼owania drÃ ³g powiatowych nr 1414F i 1419F. NastÃpnie granica dalej biegnie w kierunku pÃ ³Ã nocno wschodnim przez oddziaÃ y leÃ ne nr 6, 5, 4 do punktu przeciÃcia obszaru leÃ nego nr 3, 4, 14, 15 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 37, 38, 87, 88 (NadleÃ nictwo Bogdaniec). W tym miejscu granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 232, 233, 272, 273 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389 skraj lasu (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 279, 280, 348, 349 (NadleÃ nictwo Bogdaniec). Tutaj granica zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 143, 144, 191, 192 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 48, 49 (NadleÃ nictwo Bogdaniec). NastÃpnie biegnie w kierunku pÃ ³Ã nocno wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1414F z drogÃ polnÃ przy posesji nr 46 w miejscowoÃ ci BrzeÃ ºno, gdzie koÃ czy siÃ opis 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu na moÃ cie na rzece NoteÃ  w miejscowoÃ ci Santok linia granicy obszaru biegnie w kierunku poÃ udniowo-wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci Nowe Polichno. W tym miejscu granica zmienia swÃ ³j kierunek na poÃ udniowy i biegnie przecinajÃ c drogi wojewÃ ³dzkie nr 158 i 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 80, 81, 112, 113 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do skrzyÃ ¼owania drogi powiatowej nr 1352F z drogÃ prowadzÃ cÃ do posesji nr 27 w miejscowoÃ ci Dobrojewo. Dalej linia granicy biegnie w kierunku poÃ udniowo-zachodnim do skrzyÃ ¼owania drogi powiatowej nr 1351F z drogÃ prowadzÃ cÃ do posesji nr 12 i 13 w miejscowoÃ ci GoÃ cinowo. W tym miejscu linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno-zachodnim, przecinajÃ c rzekÃ WartÃ, do punktu przeciÃcia oddziaÃ u leÃ nego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1398F z drogÃ prowadzÃ cÃ do posesji nr 78 w miejscowoÃ ci Borek. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, do 66-go kilometra na rzece Warta, gdzie zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie wzdÃ uÃ ¼ rzeki Warty. NastÃpnie linia granicy przebiega wzdÃ uÃ ¼ dolnego biegu rzeki NoteÃ  do mostu, skÃ d rozpoczÃto opis. 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 182, 202, 121/1 w miejscowoÃ ci Nowe Polichno. NastÃpnie linia granicy biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ wojewÃ ³dzkÃ nr 159, po czym lekko siÃ zaÃ amuje i biegnie po Ã uku do punktu na drodze nr 159 na wysokoÃ ci posesji nr 23 w miejscowoÃ ci Dobrojewo. NastÃpnie linia granicy biegnie wzdÃ uÃ ¼ drogi wojewÃ ³dzkiej nr 159, do skrzyÃ ¼owania tej drogi wojewÃ ³dzkiej z drogÃ powiatowÃ nr 1352F, po czym zmienia kierunek na poÃ udniowo-zachodni, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1351F z drogÃ gminnÃ nr 004911F. NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, do punktu przeciÃcia oddziaÃ u leÃ nego nr 22, 23, 28, 29 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 8, 9, 14, 15 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, do punktu przeciÃcia dziaÃ ki katastralnej nr 217/1 w miejscowoÃ ci GÃ ³rki z dziaÃ kÃ katastralnÃ 250/3 w miejscowoÃ ci Borek i dziaÃ kÃ katastralnÃ nr 290 w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do przeciÃcia dziaÃ ek katastralnych nr 398, 397 w miejscowoÃ Ã  Santok z dziaÃ kami katastralnymi nr 88 i 81 w miejscowoÃ ci Stare Polichno, skÃ d rozpoczÃto opis. 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14 w miejscowoÃ ci KoszÃcin linia granicy biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 18, 23 (NadleÃ nictwo Lubniewice), po czym skrÃca w kierunku wschodnim i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 17, 22, 23. W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie od skrzyÃ ¼owania ulicy Platynowej z drogÃ polnÃ , przy posesji 3B w miejscowoÃ ci DzierÃ ¼Ã ³w. NastÃpnie linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo  wschodnim, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 23 i 25 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy dalej biegnie w tym samym kierunku, do drogi gminnej 001321F, przy posesji nr 89 w miejscowoÃ ci Bolemin, po czym zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1397F, do punktu przesuniÃcia oddziaÃ u leÃ nego nr 49, 50, 72, 73 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy biegnie w kierunki zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 55, 78, 79 (NadleÃ nictwo Lubniewice), po czym zmienia kierunek na pÃ ³Ã nocno-zachodni, omija od pÃ ³Ã nocy miejscowoÃ Ã  Rudnica, i biegnie do skrzyÃ ¼owania drogi kolejowej z ulicÃ LubuskÃ w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 39 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 173, 201, 202, po czym dalej w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ, biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 142/4, 142/5 w miejscowoÃ ci ChwaÃ owice, po czym dalej na pÃ ³Ã noc do skrzyÃ ¼owania drÃ ³g gminnych nr 000416F i 000414F, a nastÃpnie zmienia swÃ ³j kierunek na wschodni i biegnie do punktu poczÃ tkowego, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, linia granicy biegnie w kierunku wschodnim, przecinajÃ c rzekÃ NoteÃ , do punktu przeciÃcia dziaÃ ki katastralnej nr 9, 11/1, 11/2 w miejscowoÃ ci Stare Polichno. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1401F z drogÃ prowadzÃ cÃ do posesji nr 13 w miejscowoÃ ci MaÃ e Polichno. Dalej linia granicy biegnie w kierunku poÃ udniowo-wschodnim, po Ã uku, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 20, 21, 48, 49 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 146, 147 (NadleÃ nictwo Karwin). NastÃpnie linia granicy biegnie w kierunku zachodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 336, 288, 289 w miejscowoÃ ci GoÃ cinowo, po czym biegnie dalej w tym samym kierunku, po Ã uku, do punktu przeciÃcia dziaÃ ki katastralnej nr 202, 194/6, 195/7 w miejscowoÃ ci Warcin. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi gminnej nr 001328F z drogÃ prowadzÃ cÃ do posesji 85, 83a, 83 w miejscowoÃ ci Borek, po czym zmienia kierunek na pÃ ³Ã nocny, i biegnie do punktu przeciÃcia dziaÃ ki katastralnej nr 212, 213, 200 w miejscowoÃ ci Santok, po czym biegnie, przecinajÃ c rzekÃ WartÃ i drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia dziaÃ ki katastralnej nr 410, 405, 404 w miejscowoÃ ci Santok, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, granica obszaru biegnie w kierunku poÃ udniowo-wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 13, 14, 20, 21 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22 oraz drogÃ powiatowÃ nr 1395F miÃdzy posesjami nr 6 i 4 w miejscowoÃ ci BiaÃ obÃ ocie, do skrzyÃ ¼owania drÃ ³g na wysokoÃ ci posesji nr 44 w miejscowoÃ ci BiaÃ obÃ ocie. NastÃpnie linia granicy zaÃ amuje siÃ i dalej biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 22, drogÃ powiatowÃ nr 1397F, KanaÃ  KieÃ piÃ ski, omijajÃ c od strony pÃ ³Ã nocnej zabudowania miejscowoÃ ci KieÃ pin, do punktu przeciÃcia oddziaÃ u leÃ nego nr 54, 77, 78 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku pÃ ³Ã nocno-zachodnim do punktu przeciÃcia dziaÃ ki katastralnej nr 77/1, 88/1, 80 w miejscowoÃ ci Ã Ã kÃ ³w. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c KanaÃ  Bema, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z drogÃ prowadzÃ cÃ do posesji nr 80 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy biegnie po Ã uku dalej w kierunku pÃ ³Ã nocnym, do skrzyÃ ¼owania drogi powiatowej nr 1393F z drogÃ przebiegajÃ cÃ obok posesji nr 75 w miejscowoÃ ci ChwaÃ owice. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie, przecinajÃ c rzekÃ WartÃ, w kierunku pÃ ³Ã nocno-wschodnim, do punktu przeciÃcia dziaÃ ki katastralnej nr 310, 299, 205 w miejscowoÃ ci Ulim przy drodze gminnej nr 001349F. Tutaj linia granicy zmienia swÃ ³j kierunek na kierunek wschodni i biegnie do skrzyÃ ¼owania drÃ ³g gminnych nr 001343F i 001341F w miejscowoÃ ci Ulim, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od 52-go kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, linia granicy obszaru biegnie po Ã uku w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania drogi gminnej nr 001320F z drogÃ prowadzÃ cÃ do drogi gminnej nr 001318F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowym do skrzyÃ ¼owania drogi powiatowej nr 1397F z drogÃ gminnÃ nr 001318F. NastÃpnie, po Ã uku, linia granicy biegnie omijajÃ c od strony zachodniej wiÃkszoÃ Ã  zabudowaÃ  miejscowoÃ ci Orzelec, do punktu przeciÃcia nr 101, 102, 123, 124 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zaÃ amuje siÃ i biegnie dalej w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 221, 222, 253, 254 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, do punktu przeciÃcia oddziaÃ u leÃ nego nr 115, 116, 138, 139 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ prowadzÃ cÃ do posesji nr 14A w miejscowoÃ ci Rudnica. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania drogi powiatowej nr 1282F z drogÃ powiatowÃ nr 1397F w miejscowoÃ ci PÃ onica. NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 48 w miejscowoÃ ci Krasowiec. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie do 52-go kilometra drogi wojewÃ ³dzkiej nr 22 w miejscowoÃ ci Krasowiec, skÃ d rozpoczÃto opis. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim obszar ograniczony od strony poÃ udniowego zachodu: od drogi krajowej nr S8 na zachÃ ³d do granicy lasu, wschodniÃ granicÃ lasu na pÃ ³Ã noc, po granicy lasu do drogi krajowej nr 25, wÃ Ã czajÃ c przysiÃ ³Ã ek Katiusza na poÃ udnie drogÃ krajowej nr 25 i granicÃ lasu na wschÃ ³d do drogi krajowej nr S8, przekraczajÃ c drogÃ krajowÃ nr S8 w kierunku wschodnim wÃ Ã czajÃ c miejscowoÃ Ã  CieÃ le do torÃ ³w kolejowych, torami kolejowymi na poÃ udnie do drogi powiatowej BogusÃ awice-OleÃ nica, tÃ drogÃ do miasta OleÃ nica do ulicy Warszawskiej na zachÃ ³d. UlicÃ WarszawskÃ w OleÃ nicy do Boguszyckiej, ulicÃ BoguszyckÃ drogÃ powiatowÃ na Boguszyce, wÃ Ã czajÃ c miejscowoÃ Ã  Boguszyce w kierunku pÃ ³Ã nocnym do drogi krajowej nr S8. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: SokoÃ owice, CieÃ le, Spalice. 2.3.2017 to 10.3.2017 W wojewÃ ³dztwie wielkopolskim obszar ograniczony od pÃ ³Ã nocy: od punktu na poÃ Ã czeniu dziaÃ ek ewidencyjnych o nr 225 i 240 w miejscowoÃ ci BÃdlewo (droga powiatowa nr 431) biegnie dalej w kierunku pÃ ³Ã nocno wschodni wzdÃ uÃ ¼ dziaÃ ek o nr 240, 236, 235, 85, 18, 316, 318 (Jezioro Dymaczewskie), dalej na wschÃ ³d wzdÃ uÃ ¼ dziaÃ ek nr 338, 2, 3/1, 7-9, 11-14, 345, 343, 349, 346, 361, 363, 364 do drogi powiatowej nr 431. Od wschodu: od drogi powiatowej nr 431 wzdÃ uÃ ¼ dziaÃ ek ewidencyjnych nr 138/30, 138/34, 218, 265/4, 330, 267, 134, 136, 135/2, 21/1, dalej KanaÃ em Szymanowo Grzybno do drogi Pecna-Bieczyny. Od poÃ udnia: od przeciÃcia KanaÃ u Szymanowo Grzybno z drogÃ Pecna-Bieczyny wzdÃ uÃ ¼ drogi na zachÃ ³d do miejscowoÃ ci Sierniki. Od zachodu: w miejscowoÃ ci Sierniki od punktu na poÃ Ã czeniu dziaÃ ki nr 128 oraz 7070/1 na pÃ ³Ã noc wzdÃ uÃ ¼ zachodniego brzegu dziaÃ ki nr 7070/1, 7066, 7063 do KanaÃ u MosiÃ skiego, nastÃpnie wzdÃ uÃ ¼ zachodniego brzegi dziaÃ ek nr 245, 265, 254, 253, dalej na pÃ ³Ã nocny wschÃ ³d wzdÃ uÃ ¼ dziaÃ ek nr 253, 241, 252, 259, 251, 247, 258, 232, 225 do poÃ Ã czenia z drogÃ powiatowÃ nr 431. 25.2.2017 to 7.3.2017 W wojewÃ ³dztwie wielkopolskim obszar ograniczony od pÃ ³Ã nocy: od punktu przy zbiegu drÃ ³g gminnych w Kaliszkowicach Kaliskich (powiat ostrzeszowski, gmina Mikstat) przy tablicy informacyjnej (przy dziaÃ kach ewidencyjnych nr 856, 983, 462) linia obszaru biegnie w kierunku wschodnim po Ã uku do punktu na drodze wojewÃ ³dzkiej nr 447 przed rondem w Grabowie nad ProsnÃ koÃ o transformatora w rejonie posesji nr 29 (GrabÃ ³w  Pustkowie) i dalej po Ã uku w kierunku poÃ udniowym do punktu na drodze wojewÃ ³dzkiej nr 449 przy posesji ul. Ostrzeszowska 6c, GrabÃ ³w nad ProsnÃ . Od wschodu: od punktu na drodze wojewÃ ³dzkiej nr 449 przy posesji ul. Ostrzeszowska 6c, GrabÃ ³w nad ProsnÃ w kierunku poÃ udniowym po Ã uku do punktu na drodze wojewÃ ³dzkiej nr 449 w km 29+800 przez ul. PolnÃ przy posesji nr 8a i ZagrodowÃ przy posesji nr 8 w KsiÃ Ã ¼nicach. Od poÃ udnia: od punktu na drodze wojewÃ ³dzkiej nr 449 w km 29+800 po Ã uku do nieczynnej linii kolejowej przy zabudowaniach nr 195 Bukownica i dalej w kierunku zachodnim do skrzyÃ ¼owania drogi powiatowej nr P5584 z drogÃ leÃ nÃ (przy dz. ew. nr 557 i 559) i dalej po Ã uku do drogi powiatowej nr 5583 przy skrzyÃ ¼owaniu z drogÃ gminnÃ przy posesji nr 21 w miejscowoÃ ci PrzedborzÃ ³w. Od zachodu: od punktu przy skrzyÃ ¼owaniu drogi powiatowej nr 5583 z drogÃ gminnÃ przy posesji nr 21 w miejscowoÃ ci PrzedborÃ ³w w kierunku pÃ ³Ã nocnym po Ã uku do drogi wojewÃ ³dzkiej nr 447 w km 12+700 i dalej do drogi powiatowej nr 5583 przy skrzyÃ ¼owaniu z drogÃ dojazdowÃ do posesji nr 63-65 (Kaliszkowice Kaliskie) i po Ã uku do punktu wyjÃ ciowego. 27.2.2017 to 7.3.2017 W wojewÃ ³dztwie warmiÃ sko-mazurskim obszar ograniczony od pÃ ³Ã nocy  pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci Woryty; od wschodu  zachodniÃ granicÃ miejscowoÃ ci Ã ajsy; od poÃ udnia  pÃ ³Ã nocnÃ liniÃ brzegowÃ jeziora Guzowy Piec; od zachodu  wschodniÃ granicÃ miejscowoÃ ci Zdrojek 1.3.2017 to 9.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim obszar ograniczony od pÃ ³Ã nocy: od skrzyÃ ¼owania drogo krajowej nr 5 z drogÃ gminnÃ prowadzÃ cÃ do miejscowoÃ ci Mienice do Mienic nastÃpnie drogÃ polnÃ w kierunku Wilczyna i dalej wzdÃ uÃ ¼ granicy obszaru leÃ nego do miejscowoÃ ci Wilczyn; z Wilczyna drogÃ gminnÃ do GolÃdzinowa; od wschodu: z miejscowoÃ ci Kryniczno droga krajowÃ nr 5 do miejscowoÃ ci Wisznia MaÃ a do skrzyÃ ¼owania drogo krajowej nr 5 z drogÃ gminnÃ prowadzÃ cÃ do miejscowoÃ ci Mienice; od poÃ udnia: z miejscowoÃ ci Szewce przez miejscowoÃ Ã  RogoÃ ¼ do Kryniczna drogÃ gminnÃ ; od zachodu: od miejscowoÃ ci GolÃdzinÃ ³w droga nr 342 poprzez miejscowoÃ ci PÃgÃ ³w, ZajÃ czkÃ ³w do miejscowoÃ ci Szewce. 6.3.2017 to 14.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od ul. 28 grudnia w StÃszewie, przez dziaÃ kÃ nr 60/5 dalej przez Jezioro DÃbno, Ã ukiem do poczÃ tku dziaÃ ki nr 279, dalej przez dziaÃ kÃ nr 281 do ul. PowstaÃ cÃ ³w Wielkopolskich, w DÃbienku, przez dziaÃ kÃ nr 374/4, Ã ukiem do dziaÃ ki nr 376, dalej do ul. PodgÃ ³rnej i CzereÃ niowej w DÃbnie, przez posesjÃ nr 5 przy ul. CzereÃ niowej, dalej ukosem do ul. Nowej do dziaÃ ki nr 71/5, Ã ukiem do ul. GeneraÃ a Sikorskiego przez dziaÃ kÃ nr 227/1, po Ã uku przez las do dziaÃ ki nr 414/2, przez dziaÃ kÃ nr 438/2; od wschodu: od dziaÃ ki nr 438/2 Ã ukiem przez pola i za miejscowoÃ ciÃ Trzebaw przecinajÃ c dziaÃ kÃ nr 77/1, przechodzÃ c przez ul. KoÃ cielnÃ i dalej przez ul. MosiÃ skÃ Ã ukiem przez las, przez dziaÃ kÃ nr 407, przez dziaÃ kÃ nr 218, przechodzÃ c za miejscowoÃ ciÃ Ã Ã ³dÃ º, przez dziaÃ kÃ nr 392, przez Jezioro Dymaczewskie, przecinajÃ c drogÃ nr 306, na dziaÃ ce nr 292; od poÃ udnia: od drogi nr 306, przez ul. PodgÃ ³rnÃ na dziaÃ ce nr 252/3, wzdÃ uÃ ¼ dziaÃ ki nr 225, przez pola miejscowoÃ ci BÃdlewo, przecinajÃ c Ã ukiem do drogi nr 5 PoznaÃ   WrocÃ aw; od zachodu: od drogi 5, przy dziaÃ ce nr 466  Ã ukiem przez las, przez dziaÃ kÃ nr 463, przecinajÃ c ul. TwardowskÃ w ZamysÃ owie, przez dziaÃ ki nr 385/2, 342/2, Ã ukiem do ul. Moderskiej przez dziaÃ kÃ nr 340/3, Ã ukiem przez pola i dziaÃ kÃ nr 158/2, przecinajÃ c ul. GrodziskÃ przez dziaÃ ki nr 116/5 i 117/5, dalej Ã ukiem przez dziaÃ ki nr 118/2, 87/11, 80/4 i dalej Ã ukiem przez dziaÃ kÃ nr 76/5, przecinajÃ c ul. SadowÃ na wysokoÃ ci dziaÃ ki nr 33/4 i dalej Ã ukiem przez ul. BukowskÃ wzdÃ uÃ ¼ dziaÃ ki nr 56/4, wzdÃ uÃ ¼ dziaÃ ki nr 218/2 i dalej wzdÃ uÃ ¼ 295/5 przecinajÃ c ul. KanaÃ owÃ i dochodzÃ c do Jeziora DÃbno. 6.3.2017 to 14.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim obszar ograniczony od pÃ ³Ã nocy: z miejscowoÃ ci GolÃdzinÃ ³w drogÃ gminnÃ do miejscowoÃ ci Wilczyn. Z Wilczyna drogÃ nr 340 do miejscowoÃ ci Trzebnica; od wschodu: z miejscowoÃ ci Kryniczno drogÃ nr 5 do miejscowoÃ ci Wisznia MaÃ a do (terenÃ ³w podmokÃ ych)  rzeczka Ã awa, nastÃpnie wzdÃ uÃ ¼ rzeczki i nastÃpnie drogÃ gminnÃ do miejscowoÃ ci PierwoszÃ ³w (MiÃ ocin) i dalej wzdÃ uÃ ¼ torÃ ³w kolejowych do miejscowoÃ ci Trzebnica; od strony poÃ udniowej: z miejscowoÃ ci Szewce przez miejscowoÃ Ã  RogoÃ ¼ do Kryniczna drogÃ gminnÃ ; od strony zachodniej: od miejscowoÃ ci GolÃdzinÃ ³w droga nr 342 poprzez miejscowoÃ ci PÃgÃ ³w, ZajÃ czkÃ ³w do miejscowoÃ ci Szewce. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim obszar ograniczony od poÃ udniowego zachodu: od drogi nr S8 na zachÃ ³d do granicy lasu, wschodniÃ granicÃ lasu na pÃ ³Ã noc, po granicy lasu do drogi nr 25, wÃ Ã czajÃ c przysiÃ ³Ã ek Katiusza na poÃ udnie drogÃ nr 25 i granicÃ lasu na wschÃ ³d do drogi nr S8, przekraczajÃ c drogÃ nr S8 w kierunku wschodnim wÃ Ã czajÃ c miejscowoÃ Ã  CieÃ le do torÃ ³w kolejowych, torami kolejowymi na poÃ udnie do drogi powiatowej BogusÃ awice-OleÃ nica, tÃ drogÃ do miasta OleÃ nica do ulicy Warszawskiej na zachÃ ³d. UlicÃ WarszawskÃ w OleÃ nicy do ulicy Boguszyckiej, ulicÃ BoguszyckÃ , drogÃ powiatowÃ na Boguszyce, wÃ Ã czajÃ c miejscowoÃ Ã  Boguszyce w kierunku pÃ ³Ã nocnym do drogi nr S8. W obszarze zapowietrzonym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: SokoÃ owice, CieÃ le, Spalice. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od strony pÃ ³Ã nocnej: wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy ewidencyjnej wsi ChruszczobrÃ ³d, nastÃpnie poÃ udniowÃ granicÃ lasÃ ³w paÃ stwowych do pÃ ³Ã nocnej granicy ewidencyjnej wsi Wysoka, dalej granicÃ tÃ do skrzyÃ ¼owania z ulicÃ LeÃ nÃ , wzdÃ uÃ ¼ ulicy LeÃ nej do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 796, nastÃpnie wzdÃ uÃ ¼ drogi nr 796 od skrzyÃ ¼owania z ul. OgrodowÃ , wzdÃ uÃ ¼ ul. Ogrodowej do skrzyÃ ¼owania z ul. KoÃ ciuszki, wzdÃ uÃ ¼ ul. KoÃ ciuszki do skrzyÃ ¼owania z ul. Paderewskiego, nastÃpnie ul. Paderewskiego do wschodniej granicy ewidencyjnej wsi Wysoka; od strony zachodniej: wzdÃ uÃ ¼ zachodniej granicy wsi ChruszczobrÃ ³d; od strony poÃ udniowej: wzdÃ uÃ ¼ poÃ udniowej granicy ewidencyjnej wsi ChruszczobrÃ ³d, nastÃpnie wzdÃ uÃ ¼ poÃ udniowej granicy ewidencyjnej wsi Trzebyczka; od strony wschodniej: wzdÃ uÃ ¼ wschodniej granicy ewidencyjnej wsi Wysoka, nastÃpnie wzdÃ uÃ ¼ wschodniej granicy ewidencyjnej wsi WiesiÃ ³Ã ka i dalej wzdÃ uÃ ¼ wschodniej granicy ewidencyjnej wsi Trzebyczka. 5.3.2017 to 13.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od ul. 28 grudnia w StÃszewie, przez dziaÃ kÃ nr 60/5 dalej przez Jezioro DÃbno, Ã ukiem do poczÃ tku dziaÃ ki nr 279, dalej przez dziaÃ kÃ nr 281 do ul. PowstaÃ cÃ ³w Wielkopolskich, w DÃbienku, przez dziaÃ kÃ nr 374/4, Ã ukiem do dziaÃ ki nr 376, dalej do ul. PodgÃ ³rnej i CzereÃ niowej w DÃbnie, przez posesjÃ nr 5 przy ul. CzereÃ niowej, dalej ukosem do ul. Nowej do dziaÃ ki nr 71/5, Ã ukiem do ul. GeneraÃ a Sikorskiego przez dziaÃ kÃ nr 227/1, po Ã uku przez las do dziaÃ ki nr 414/2, przez dziaÃ kÃ nr 438/2; od wschodu: od dziaÃ ki nr 438/2 Ã ukiem przez pola i za miejscowoÃ ciÃ Trzebaw przecinajÃ c dziaÃ kÃ nr 77/1, przechodzÃ c przez ul. KoÃ cielnÃ i dalej przez ul. MosiÃ skÃ Ã ukiem przez las, przez dziaÃ kÃ nr 407, przez dziaÃ kÃ nr 218, przechodzÃ c za miejscowoÃ ciÃ Ã Ã ³dÃ º, przez dziaÃ kÃ nr 392, przez Jezioro Dymaczewskie, przecinajÃ c drogÃ nr 306, na dziaÃ ce nr 292; od poÃ udnia: od drogi nr 306, przez ul. PodgÃ ³rnÃ na dziaÃ ce nr 252/3, wzdÃ uÃ ¼ dziaÃ ki nr 225, przez pola miejscowoÃ ci BÃdlewo, przecinajÃ c Ã ukiem do drogi nr 5 PoznaÃ   WrocÃ aw; od zachodu: od drogi 5, przy dziaÃ ce nr 466  Ã ukiem przez las, przez dziaÃ kÃ nr 463, przecinajÃ c ul. TwardowskÃ w ZamysÃ owie, przez dziaÃ ki nr 385/2, 342/2, Ã ukiem do ul. Moderskiej przez dziaÃ kÃ nr 340/3, Ã ukiem przez pola i dziaÃ kÃ nr 158/2, przecinajÃ c ul. GrodziskÃ przez dziaÃ ki nr 116/5 i 117/5, dalej Ã ukiem przez dziaÃ ki nr 118/2, 87/11, 80/4 i dalej Ã ukiem przez dziaÃ kÃ nr 76/5, przecinajÃ c ul. SadowÃ na wysokoÃ ci dziaÃ ki nr 33/4 i dalej Ã ukiem przez ul. BukowskÃ wzdÃ uÃ ¼ dziaÃ ki nr 56/4, wzdÃ uÃ ¼ dziaÃ ki nr 218/2 i dalej wzdÃ uÃ ¼ 295/5 przecinajÃ c ul. KanaÃ owÃ i dochodzÃ c do Jeziora DÃbno. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od pÃ ³Ã nocy na wschÃ ³d: od kÃ adki przy drodze krajowej nr 941 przez rzekÃ przy przystanku autobusowym UstroÃ -SpÃ ³Ã dzielnia wzdÃ uÃ ¼ drogi na Krzywaniec do skrzyÃ ¼owania z ulicÃ Bernadka i dalej wzdÃ uÃ ¼ tej ulicy. NastÃpnie wzdÃ uÃ ¼ Ã ¼Ã ³Ã tego szlaku turystycznego pieszego do granicy lasu na wzgÃ ³rzu Ã »arnowiec. Od wschodu: wzdÃ uÃ ¼ drogi leÃ nej do skrzyÃ ¼owania z Ã ¼Ã ³Ã tym szlakiem turystycznym pieszym w kierunku poÃ udniowym do jej skrzyÃ ¼owania z ulicÃ Ã ¹rÃ ³dlanÃ . NastÃpnie wzdÃ uÃ ¼ ulicy Leczniczej, Ubocznej, Szpitalnej i GraÃ ¼yÃ skiego do ronda im. GraÃ ¼yÃ skiego. Od poÃ udnia: z ronda im. GraÃ ¼yÃ skiego idÃ c ulicÃ 3-go Maja do ulicy PartyzantÃ ³w i po przejÃ ciu przez drogÃ krajowÃ nr 941 ulicÃ Jelenica do przysiÃ ³Ã ka Kympa. Od zachodu: od przysiÃ ³Ã ka Kympa wzdÃ uÃ ¼ granicy lasu do potoku Czantoria i dalej wzdÃ uÃ ¼ potoku w kierunku pÃ ³Ã nocnym i dalej wzdÃ uÃ ¼ Ã Ã czÃ cego siÃ z nim potoku RadoÃ , aÃ ¼ do drogi GodziszÃ ³w  BÃ adnice GÃ ³rne. Od pÃ ³Ã nocy: droga lokalna do skrzyÃ ¼owania z ulicÃ BÃ adnickÃ , a nastÃpnie ulicÃ SzkolnÃ i WiejskÃ w kierunku drogi krajowej nr 941. 8.3.2017 to 16.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: od granicy paÃ stwa z RepublikÃ FederalnÃ Niemiec od wiaduktu kolejowego Zgorzelec Ujazd wzdÃ uÃ ¼ torÃ ³w przebiegajÃ cych przez Zgorzelec (linia kolejowa Ã Ã czÃ ca Zgorzelec Ujazd  LubaÃ ) przecinajÃ ca ulice: PowstaÃ cÃ ³w Ã lÃ skich, Ã uÃ ¼ycka, Andersa, Cmentarna przy obwodnicy Zgorzelca. Od wschodu: linia kolejowa relacji Zgorzelec -LubaÃ  ciÃ gnÃ ca siÃ na wschÃ ³d w odlegÃ oÃ ci okoÃ o 800 m od miejscowoÃ ci Jerzmanki, prowadzÃ ca nastÃpnie do wiaduktu nad drogÃ Ã Ã czÃ cÃ Studniska Dolne ze Studniskami GÃ ³rnymi, nastÃpnie od wiaduktu drogÃ na zachÃ ³d do Studnisk Dolnych. Od poÃ udnia: ze Studnisk Dolnych drogÃ do Kunowa, nastÃpnie z Kunowa drogÃ przy zabudowaniach nr 22 w kierunku MaÃ ej Wsi Dolnej do zabudowaÃ  nr 8 i 9 w MaÃ ej Wsi Dolnej, nastÃpnie drogÃ gminnÃ z MaÃ ej Wsi Dolnej w kierunku Zgorzelca do skrzyÃ ¼owania drogi KunÃ ³w-KoÃ ºmin i nastÃpnie na zachÃ ³d do drogi 352 do KoÃ ºmina. Od zachodu: nastÃpnie drogÃ nr 352 do skrzyÃ ¼owania z drogÃ nr 355, od tego skrzyÃ ¼owania na zachÃ ³d drogÃ polnÃ koÃ o elektrowni wiatrowych w kierunku Osieka Ã uÃ ¼yckiego, nastÃpnie na pÃ ³Ã noc drogÃ do KoÃ ºlic i wzdÃ uÃ ¼ rzeki Nysa Ã uÃ ¼ycka (granica paÃ stwa), do kolejowego przejÃ cia granicznego Zgorzelec  Goerlitz. W obszarze zapowietrzonym znajdujÃ siÃ miejscowoÃ ci: Tylice, Zgorzelec Ujazd, KoÃ ºlice, Osiek Ã uÃ ¼ycki, KunÃ ³w, KoÃ ºmin, Studniska Dolne. 10.3.2017 to 18.3.2017 W wojewÃ ³dztwie podlaskim, obszar ograniczony, od pÃ ³Ã nocy  wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy miejscowoÃ ci Krypno KoÃ cielne Ã ukiem w kierunku poÃ udniowo  wschodnim do drogi Ã Ã czÃ cej miejscowoÃ Ã  Krypno KoÃ cielne z miejscowoÃ ciÃ Ruda przecinajÃ c drogÃ od zachodniej strony miejscowoÃ ci Ruda; od wschodu  od drogi Ã Ã czÃ cej miejscowoÃ Ã  Krypno KoÃ cielne z miejscowoÃ ciÃ Ruda wzdÃ uÃ ¼ linii prostej w kierunku poÃ udniowym po wschodniej stronie brzegÃ ³w rzeki Jaskranki do pÃ ³Ã nocnej granicy miejscowoÃ ci GÃ ³ra; od poÃ udnia  od pÃ ³Ã nocnej granicy miejscowoÃ ci GÃ ³ra Ã ukiem w kierunku pÃ ³Ã nocno  zachodnim do drogi nr 671 przecinajÃ c drogÃ na poÃ udnie od miejscowoÃ ci Zygmunty; od zachodu  od drogi nr 671 w linii prostej w kierunku pÃ ³Ã nocnym do wschodniej granicy miejscowoÃ ci DÃ ugoÃ Ãka i nastÃpnie w kierunku wschodnim do miejscowoÃ ci Krypno KoÃ cielne. 16.3.2017 to 24.3.2017 W wojewÃ ³dztwie wielkopolskim od posesji nr 57 we wsi Chojnik w kierunku poÃ udniowo wschodnim do jazu na rzece Polska Woda koÃ o jazu, ktÃ ³ry znajduje siÃ na dziaÃ ce ewidencyjnej nr 346, nastÃpnie do drogi polnej na wysokoÃ ci poÃ owy dziaÃ ki ewidencyjnej nr 223 (KuÃ ºnica KÃ cka, gmina SoÃ nie), dalej podÃ Ã ¼ajÃ c na poÃ udnie do granic powiatu ostrowskiego z ostrzeszowskim przy zbiegu granic dziaÃ ek nr 257, 258 oraz dziaÃ ki nr 2 w powiecie oleÃ nickim, nastÃpnie od granicy powiatu ostrowskiego na styku dziaÃ ek nr 307, 3/1 oraz 313, kolejno linia przebiega do zabudowaÃ  we wsi Kocina dziaÃ ka ew. nr 86, kolejno do skrzyÃ ¼owania duktÃ ³w leÃ nych na Ã rodku dziaÃ ki 282 (obrÃb Kocina), nastÃpnie do zabudowaÃ  we wsi Chojniki nr posesji 77A, dziaÃ ka ewidencyjna nr 742, dalej do punktu poczÃ tkowego (Chojnik posesja nr 57). 16.3.2017 to 24.3.2017 W wojewÃ ³dztwie mazowieckim, w powiecie biaÃ obrzeskim w gminie Promna miejscowoÃ ci: Promna, AdamÃ ³w, Biejkowska Wola, FalÃcice, FalÃcice Wola, GÃ ³ry, FalÃcice Parcela, Kolonia Promna, StansÃ awÃ ³w. 17.3.2017 to 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od punktu na drodze przy posesji nr 91 Biskupice Zabaryczne na dziaÃ ce ewidencyjnej. nr 395 (obrÃb ewidencyjny Biskupice Zabaryczne) linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze na granicy powiatÃ ³w ostrzeszowskiego i ostrowskiego przy dziaÃ ce ewidencyjnej nr 64 przy posesji nr 135 Biskupice Zabaryczne i dalej przez punkt na drodze przy dziaÃ ce ewidencyjnej nr 55 miÃdzy posesjami nr 132 a 133 (Biskupice Zabaryczne) do punktu na drodze przy granicy dziaÃ ek nr 12 i 13 (obrÃb ewidencyjny Kaliszkowice OÃ obockie), a nastÃpnie po Ã uku do punktu na drodze przy granicy dziaÃ ek ewidencyjnych nr 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie). Od strony wschodniej: od punktu na drodze przy granicy dziaÃ ek ewidencyjnych nr 410/1 i 410/11 przy posesji nr 62C (Kaliszkowice OÃ obockie) linia obszaru biegnie w kierunku poÃ udniowym do punktu na drodze przy granicy dziaÃ ek nr 136 i 137 obrÃb Kaliszkowice Kaliskie i dalej do punktu na drodze przy posesji nr 134 (Kaliszkowice Kaliskie), a nastÃpnie do punktu na drodze wojewÃ ³dzkiej nr 447 przy na granicy lasu z dziaÃ kÃ ewidencyjnÃ nr 265/2 (obrÃb ewidencyjny PrzedborÃ ³w), dalej Ã ukiem do punktu na drodze przy granicy z dziaÃ kÃ ewidencyjnÃ nr 89 (obrÃb ewidencyjny KomorÃ ³w) przy granicy z lasem. Od strony poÃ udniowej: od punktu na drodze przy granicy z dziaÃ kÃ ewidencyjnÃ nr 89 (obrÃb ewidencyjny KomorÃ ³w) po Ã uku w kierunku zachodnim do punktu na skrzyÃ ¼owaniu drÃ ³g powiatowej z gminnÃ przy posesjach nr 66 i 66A (KomorÃ ³w), nastÃpnie do punktu na drodze wojewÃ ³dzkiej nr 447 w km 7+700 przy granicy dziaÃ ek ewidencyjnych 805 i 807 (obrÃb ewidencyjny Mikstat-Pustkowie) i dalej do punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ewidencyjnej nr 981 (obrÃb ewidencyjny Mikstat-Pustkowie). Od strony zachodniej: od punktu przeciÃcia drogi w miejscowoÃ ci Mikstat-Pustkowie z liniÃ sieci gazowej biegnÃ cej wzdÃ uÃ ¼ zachodniej granicy dziaÃ ki ewidencyjnej nr 981 (obrÃb ewidencyjny Mikstat-Pustkowie) po Ã uku w kierunku pÃ ³Ã nocnym przez punkt na drodze powiatowej przy posesji nr 120 (KotÃ Ã ³w) do punktu na drodze przy posesji nr 7 (Stara WieÃ  powiat ostrowski) i dalej po Ã uku do punktu poczÃ tkowego. 17.3.2017 to 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od posesji nr 57 we wsi Chojnik w kierunku poÃ udniowo wschodnim do jazu na rzece Polska Woda koÃ o jazu, ktÃ ³ry znajduje siÃ na dziaÃ ce ewidencyjnej nr 346, nastÃpnie do drogi polnej na wysokoÃ ci poÃ owy dziaÃ ki ewidencyjnej nr 223 (KuÃ ºnica KÃ cka, gmina SoÃ nie), dalej podÃ Ã ¼ajÃ c na poÃ udnie do granic powiatu ostrowskiego z ostrzeszowskim przy zbiegu granic dziaÃ ek nr 257, 258 oraz dziaÃ ki nr 2 w powiecie oleÃ nickim, nastÃpnie od granicy powiatu ostrowskiego na styku dziaÃ ki nr 307, 3/1 oraz 313, kolejno linia przebiega do zabudowaÃ  we wsi Kocina dziaÃ ka ewidencyjna nr 86, kolejno do skrzyÃ ¼owania duktÃ ³w leÃ nych na Ã rodku dziaÃ ki nr 282 (obrÃb Kocina), nastÃpnie do zabudowaÃ  we wsi Chojniki numer posesji nr 77A, dziaÃ ka ewidencyjna nr 742, dalej do punktu poczÃ tkowego (Chojnik posesja nr 57). 18.3.2017 to 26.3.2017 W wojewÃ ³dztwie kujawsko-pomorskim, obszar ograniczony, od wschodu  wzdÃ uÃ ¼ wschodniej granicy miejscowoÃ ci BrÃ ³dzki, do drogi krajowej nr 62 Ã Ã czÃ cej KruszwicÃ z Radziejowem; od poÃ udnia  od drogi krajowej nr 62 w kierunku zachodnim przez Jezioro GopÃ o do drogi Ã Ã czÃ cej Baranowo z miejscowoÃ ciÃ Kruszwica; od poÃ udniowego zachodu  od drogi powiatowej Ã Ã czÃ cej KruszwicÃ z miejscowoÃ ciÃ Baranowo dalej wzdÃ uÃ ¼ poÃ udniowo  zachodnich granic miejscowoÃ Ã  Ã agiewniki do skrzyÃ ¼owania z drogÃ krajowÃ nr 62, nastÃpnie wzdÃ uÃ ¼ zachodniej granicy miejscowoÃ ci Kobylniki w kierunku pÃ ³Ã nocnym do Jeziora GopÃ o; od pÃ ³Ã nocy  od Jeziora GopÃ o w kierunku wschodnim do drogi Ã Ã czÃ cej KruszwicÃ z Ã ojewem, dalej wzdÃ uÃ ¼ poÃ udniowej granicy miejscowoÃ ci Karczyn, dalej w kierunku poÃ udniowo-wschodnim do miejscowoÃ ci BrÃ ³dzki. 17.3.2017 to 25.3.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od pÃ ³Ã nocy od przeciÃcia linii energetycznej z granicÃ gminy KoÃ ¼uchÃ ³w, dalej na poÃ udniowy wschÃ ³d wzdÃ uÃ ¼ linii energetycznej przecinajÃ c drogÃ nr 297 do przeciÃcia linii energetycznej z nieczynnÃ liniÃ kolejowÃ KoÃ ¼uchÃ ³w  Nowa SÃ ³l, dalej w linii prostej na poÃ udnie do rozwidlenia drÃ ³g Czciradz- KoÃ ¼uchÃ ³w SokoÃ Ã ³w, nastÃpnie na poÃ udniowy  zachÃ ³d wyÃ Ã czajÃ c wieÃ  Czciradz do przeciÃcia z drogÃ nr 283 i dalej w linii prostej na poÃ udniowy  zachÃ ³d do drogi nr 297 wzdÃ uÃ ¼ granicy miasta KoÃ ¼uchÃ ³w (wyÃ Ã czajÃ c wieÃ  Podbrzezie GÃ ³rne) przecinajÃ c drogÃ nr 296, potem w kierunku pÃ ³Ã nocno  zachodnim do skrzyÃ ¼owania drÃ ³g Mirocin GÃ ³rny  Bulin  KoÃ ¼uchÃ ³w, nastÃpnie w linii prostej w kierunku pÃ ³Ã nocnym do drogi nr 283, potem na pÃ ³Ã nocny-wschÃ ³d obejmujÃ c wieÃ  SÃ ocina w obszarze zapowietrzonym od strony pÃ ³Ã nocnej. W obszarze zapowietrzonym znajdujÃ siÃ miejscowoÃ ci poÃ oÃ ¼one w gminie KoÃ ¼uchÃ ³w: KoÃ ¼uchÃ ³w, Podbrzezie Dolne, SÃ ocina. 18.3.2017 to 26.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (NadleÃ nictwo RÃ ³Ã ¼aÃ sko) granica obszaru biegnie w kierunku wschodnim do skrzyÃ ¼owania drogi powiatowej nr 1420F z drogÃ gminnÃ miÃdzy posesjami nr 29 i 95A w miejscowoÃ ci Staw, nastÃpnie w kierunku poÃ udniowo wschodnim wzdÃ uÃ ¼ drogi powiatowej nr 1420F do skrzyÃ ¼owania z drogÃ powiatowÃ nr 1422F. NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie wzdÃ uÃ ¼ drogi powiatowej nr 1422F w kierunku wschodnim do granicy powiatu gorzowskiego (wojewÃ ³dztwo lubuskie) i powiatu myÃ liborskiego (wojewÃ ³dztwo zachodniopomorskie). NastÃpnie od pÃ ³Ã nocy linia granicy biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punktu przeciÃcia na pÃ ³Ã nocy oddziaÃ u leÃ nego nr 462, 463 (NadleÃ nictwo RÃ ³Ã ¼aÃ sko). Tutaj granica zmienia kierunek i biegnie w kierunku poÃ udniowym do punktu przeciÃcia oddziaÃ u leÃ nego nr 26, 27, 74, 75 (NadleÃ nictwo Bogdaniec). Dalej granica biegnie w kierunku poÃ udniowym wzdÃ uÃ ¼ granic oddziaÃ Ã ³w leÃ nych do punktu przeciÃcia oddziaÃ u leÃ nego nr 261, 262, 303, 304 (NadleÃ nictwo Bogdaniec). NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku poÃ udniowo zachodnim omijajÃ c od strony zachodniej miejscowoÃ Ã  Marwice do punktu przeciÃcia oddziaÃ u leÃ nego nr 585, 586, 589, 590 (NadleÃ nictwo Bogdaniec). Dalej w kierunki poÃ udniowo zachodnim linia granicy omija od strony zachodniej miejscowoÃ Ã  RacÃ aw i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 697, 698, 727, 728 (NadleÃ nictwo Bogdaniec). NastÃpnie granica zmienia kierunek i biegnie w kierunku poÃ udniowo zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 736, 737, 764, 765 (NadleÃ nictwo Bogdaniec). Dalej w kierunku zachodnim granica biegnie omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  BiaÃ cz do skrzyÃ ¼owania ulicy Cementowej (droga powiatowa nr 1410F) z ulicÃ JagodowÃ w miejscowoÃ ci Witnica. NastÃpnie linia granicy zmienia kierunek i biegnie w kierunku pÃ ³Ã nocno zachodnim omijajÃ c od pÃ ³Ã nocy miejscowoÃ Ã  Witnica do punktu przeciÃcia oddziaÃ u leÃ nego nr 411, 526, 527 (NadleÃ nictwo Bogdaniec). Dalej w kierunku pÃ ³Ã nocno zachodnim linia granicy biegnie przecinajÃ c od poÃ udnia Jezioro Wielkie do punktu przeciÃcia oddziaÃ u leÃ nego nr 366, 410 (NadleÃ nictwo Bogdaniec, granica wojewÃ ³dztwa lubuskiego i zachodniopomorskiego). Od tego punktu granica od zachodu biegnie wzdÃ uÃ ¼ granicy powiatu gorzowskiego i myÃ liborskiego do punku przeciÃcia oddziaÃ u leÃ nego nr 275, 276 na pÃ ³Ã nocy (NadleÃ nictwo RÃ ³Ã ¼aÃ sko), skÃ d rozpoczÃto opis. W wojewÃ ³dztwie zachodniopomorskim: od wschodu granicÃ obszaru stanowi granica pomiÃdzy powiatem myÃ liborskim a powiatem gorzowskim w wojewÃ ³dztwie lubuskim, od poÃ udnia droga powiatowa nr 130 od granicy z powiatem gorzowskim do drogi gminnej Ã Ã czÃ cej Dolsk z BaranÃ ³wkiem, od zachodu drogÃ Ã Ã czÃ ca drogÃ nr 130 z miejscowoÃ ci Dolsk aÃ ¼ do duktu leÃ nego, duktem leÃ nym do rzeki MyÃ li, MyÃ lÃ w kierunku pÃ ³Ã nocno-wschodnim, a nastÃpnie skrajem skraju lasu rÃ ³wnolegle do drogi krajowej nr 23 aÃ ¼ do skraju lasu na przeciÃciu z drogÃ gminnÃ biegnÃ cÃ do drogi 23 do miejscowoÃ ci Dolsk, od pÃ ³Ã nocy do tego przeciÃcia liniÃ prostÃ biegnÃ cÃ w kierunku zachodnim aÃ ¼ do granicy z powiatem gorzowskim. W obszarze znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: Borne Dolska, Skrodno Turze w gminie DÃbno. 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ od punktu przeciÃcia oddziaÃ u leÃ nego nr 592, 591, 604, 605 (NadleÃ nictwo KÃ odawa) linia granicy biegnie w kierunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 657, 658, 672 (NadleÃ nictwo KÃ odawa), po czym biegnie w tym samym kierunku do miejsca przeciÃcia drogi powiatowej nr 1365F z przejazdem kolejowym linii kolejowej relacji GorzÃ ³w Wlkp.- KrzyÃ ¼. W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie do 2150-go kilometra rzeki NoteÃ . NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 1, 28, 29 (NadleÃ nictwo Karwin), po czym zaÃ amuje siÃ i biegnie po Ã uku, w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 258, 259, 291, 292 (NadleÃ nictwo Karwin). NastÃpnie, w dalszym ciÃ gu w kierunku poÃ udniowym, linia granicy biegnie po Ã uku, w kierunku do punktu przeciÃcia oddziaÃ u leÃ nego nr 355, 356, 416, 417 (NadleÃ nictwo MiedzychÃ ³d). W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-zachodni i biegnie wzdÃ uÃ ¼ granicy obszarÃ ³w leÃ nych, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425 (NadleÃ nictwo MiÃdzychÃ ³d). W tym miejscu linia granicy obszaru zmienia kierunek na zachodni, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 65, 176, 177 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i omijajÃ c jezioro Glinik od strony zachodniej biegnie do skrzyÃ ¼owania drogi powiatowej nr 1397 F z drogÃ gminnÃ nr 001315F. NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z UlicÃ WÃdkarskÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zaÃ amuje siÃ i biegnie w kierunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, ulicÃ KobyligÃ ³rskÃ , rzekÃ WartÃ, linie kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania ulicy Podmiejskiej i ulicy PartyzantÃ ³w. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno wschodni i biegnie, omijajÃ c od strony poÃ udniowej miejscowoÃ Ã  RÃ ³Ã ¼anki, do punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 555, 565, 566 (NadleÃ nictwo KÃ odawa). NastÃpnie linia granicy biegnie w kierunku wschodnim, przecinajÃ c jezioro Grzybno, do punktu przeciÃcia oddziaÃ u leÃ nego nr 592,591,604,605 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 9.3.2017 W wojewodzie lubuskim rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 564, 565 (NadleÃ nictwo KÃ odawa) linia granicy biegnie w kierunku wschodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 388, 389, 392 (NadleÃ nictwo Strzelce KrajeÃ skie). W tym miejscu linia granicy zmienia kierunek na poÃ udniowo-wschodni i biegnie, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do punktu przeciÃcia dziaÃ ki katastralnej nr 106/1, 107/5, 112/2 w miejscowoÃ ci Lipki MaÃ e. NastÃpnie linia granicy zmienia kierunek na poÃ udniowy i biegnie po Ã uku, przecinajÃ c drogÃ powiatowÃ nr 1359F, mijajÃ c od strony zachodniej miejscowoÃ Ã  Baranowice, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 3, 4, 31, 32 (NadleÃ nictwo Karwin). W tym miejscu linia granicy dalej biegnie w kierunku poÃ udniowym, do punktu przeciÃcia oddziaÃ u leÃ nego nr 257, 258, 290, 291 (NadleÃ nictwo Karwin), po czym dalej po Ã uku, w kierunku poÃ udniowym, linia granicy biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 353, 354, 414, 415 (NadleÃ nictwo MiÃdzychÃ ³d). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej 159 i drogi wojewÃ ³dzkiej 159, po czym zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, do punktu przeciÃcia przedziaÃ u leÃ nego nr 141, 142, 185, 186 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ gminnÃ nr 001315F, i biegnie dalej w tym samym kierunku, przecinajÃ c drogÃ ekspresowÃ S3, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, do skrzyÃ ¼owania ulicy KobylogÃ ³rskiej z ulicÃ KujawskÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, przecinajÃ c KanaÃ  Siedlicki, rzekÃ WartÃ, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z ulicÃ LawendowÃ . NastÃpnie, dalej w kierunku pÃ ³Ã nocno-wschodnim, linia granicy biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 554, 564, 565 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 9.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda SzczeciÃ skiego w miejscowoÃ ci GorzÃ ³w Wlkp., linia granicy biegnie w kierunku wschodnim, po Ã uku, wzdÃ uÃ ¼ ulicy MyÃ liborskiej, do ronda MyÃ liborskiego, po czym wzdÃ uÃ ¼ Alei Konstytucji 3 Maja biegnie do skrzyÃ ¼owania z ulicÃ Estkowskiego. NastÃpnie, przecinajÃ c rzekÃ WartÃ, biegnie w kierunku ronda Ã w. Jerzego. NastÃpnie linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do punktu ulicy Wylotowej przy posesji nr 109 (droga powiatowa nr 1398F). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, po Ã uku, do skrzyÃ ¼owania drogi gminnej 001306F (ulica Brzozowa, Osiedle PoznaÃ skie) z drogÃ nr 001417F prowadzÃ cÃ do posesji nr 75. NastÃpnie, biegnÃ c po Ã uku w kierunku poÃ udniowym, linia granicy dociera do skrzyÃ ¼owania ulicy KrupczyÃ skiej z drogÃ prowadzÃ cÃ miÃdzy posesjami nr 28 i 29 w miejscowoÃ ci Deszczno. NastÃpnie linia granicy biegnie w tym samym kierunku, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp. -Skwierzyna, do punktu przeciÃcia oddziaÃ u leÃ nego nr 32, 33, 45, 46 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 70, 71, 91, 92 (NadleÃ nictwo Skwierzyna), po czym biegnie w tym samym kierunku, po Ã uku, do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego nr 137, 138, 181, 182 (NadleÃ nictwo Skwierzyna). NastÃpnie, biegnÃ c dalej w tym samym kierunku, linia granicy dociera do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego nr 285, 286, 318, 319 (NadleÃ nictwo Skwierzyna), po czym po Ã uku linia granicy dociera do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ 136, do punktu przeciÃcia oddziaÃ u leÃ nego nr 361, 362, 389, 390 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do kolejnego punktu przeciÃcia oddziaÃ u leÃ nego, nr 323, 324, 372, 373 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny, i biegnie po Ã uku, przecinajÃ c drogÃ krajowÃ nr 22, omijajÃ c od strony wschodniej miejscowoÃ Ã  KrasnoÃ Ãg, po czym przecina kanaÃ  Bema i biegnie do skrzyÃ ¼owania drogi powiatowej nr 1283F z drogÃ prowadzÃ cÃ do posesji nr 22 w miejscowoÃ ci CzartÃ ³w. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, po Ã uku, przecinajÃ c rzekÃ WartÃ, do skrzyÃ ¼owania drogi powiatowej nr 1391F z drogÃ prowadzÃ cÃ do posesji nr 22 w miejscowoÃ ci Podjenin. W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, po Ã uku, do skrzyÃ ¼owania drogi powiatowej nr 132 (ulica Mickiewicza) z ulicÃ SzkolnÃ w miejscowoÃ ci Bogdaniec. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocno-zachodnim do punktu przeciÃcia oddziaÃ u leÃ nego nr 721, 722, 749, 750 (NadleÃ nictwo Bogdaniec), po czym, dalej biegnÃ c po Ã uku w kierunku pÃ ³Ã nocno-wschodnim linia dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 659, 660, 676 (NadleÃ nictwo Bogdaniec). W tym miejscu linia granicy zmienia swÃ ³j kierunek na wschodni i przecinajÃ c drogÃ ekspresowÃ S3 biegnie w kierunku wschodnim do ronda SzczeciÃ skiego w miejscowoÃ ci GorzÃ ³w Wlkp., skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od punktu przeciÃcia oddziaÃ u leÃ nego nr 602, 603, 616, 617 (NadleÃ nictwo KÃ odawa), linia granicy biegnie w kierunku wschodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 393, 392, 389 (NadleÃ nictwo Strzelce KrajeÃ skie), po czym biegnie dalej, przecinajÃ c liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania ulicy Zamkowej z ulicÃ KolejowÃ w miejscowoÃ ci GÃ ³rki Noteckie. Dalej biegnÃ c w tym samym kierunku, po Ã uku, linia granicy przecina drogÃ powiatowÃ nr 1365F i dociera do mostku na rzece MaÃ lanka, ktÃ ³ry prowadzi do drogi na posesjÃ nr 8 w miejscowoÃ ci GÃ ³rczyna. NastÃpnie linia granicy zmienia kierunek na poÃ udniowy i biegnie, przecinajÃ c rzekÃ NoteÃ , kanaÃ  Goszczanowski, drogÃ wojewÃ ³dzkÃ nr 158, do punktu przeciÃcia oddziaÃ u leÃ nego nr 27, 28, 57, 58 (NadleÃ nictwo Karwin). NastÃpnie, biegnÃ c dalej po Ã uku w kierunku poÃ udniowym, linia granicy dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 217, 218, 281, 282 (NadleÃ nictwo MiÃdzychÃ ³d), po czym zmienia swÃ ³j kierunek na poÃ udniowo-zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 159, do punktu przeciÃcia oddziaÃ u leÃ nego nr 363, 364, 424, 425. W tym miejscu linia granicy zmienia kierunek na zachodni i biegnie, przecinajÃ c rzekÃ WartÃ, drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 164, 165, 176, 1777 (NadleÃ nictwo Skwierzyna). Tutaj linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania ulicy Lipowej z ulicÃ BrzozowieckÃ w miejscowoÃ ci Glinik, po czym dalej w tym samym kierunku, po Ã uku, linia granicy biegnie do skrzyÃ ¼owania drogi powiatowej nr 1395F z drogÃ prowadzÃ cÃ do posesji nr 12, w miejscowoÃ ci Maszewo. NastÃpnie linia granicy biegnie po Ã uku w kierunku pÃ ³Ã nocnym, przecinajÃ c drogÃ ekspresowÃ S3, do skrzyÃ ¼owania ulicy Ã agodziÃ skiej z ulicÃ KarniÃ skÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym do skrzyÃ ¼owania ulicy StraÃ ¼ackiej z ulicÃ WylotowÃ w miejscowoÃ ci GorzÃ ³w Wlkp., po czym zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie, przecinajÃ c rzekÃ WartÃ, liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 158 z drogÃ powiatowÃ nr 1406F w miejscowoÃ ci WawrÃ ³w. NastÃpnie linia granicy biegnie dalej w tym samym kierunku, po Ã uku i dociera do punktu przeciÃcia oddziaÃ u leÃ nego nr 553, 554, 563, 564 (NadleÃ nictwo KÃ odawa), po czym zmienia kierunek na wschodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1405F do punktu przeciÃcia oddziaÃ u leÃ nego nr 602, 603, 616, 617 (NadleÃ nictwo KÃ odawa), skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda SÃ owiaÃ skiego w miejscowoÃ ci GorzÃ ³w Wlkp., granica obszaru biegnie w kierunku na wschÃ ³d do skrzyÃ ¼owania ulicy Borowskiego z ulicÃ Gen. JarosÃ awa DÃ browskiego w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie dalej w kierunku wschodnim, do ronda Santockiego w miejscowoÃ ci GorzÃ ³w Wlkp., po czym dalej w tym samym kierunku (wschodnim) linia granicy biegnie do przejazdu kolejowego linii kolejowej relacji GorzÃ ³w Wlkp.  KrzyÃ ¼, na wysokoÃ ci posesji przy ulicy PoÃ udniowej 298 w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy zmienia swÃ ³j kierunek na poÃ udniowy, i przecinajÃ c rzekÃ WartÃ, biegnie do skrzyÃ ¼owania drogi gminnej nr 001438F z ulicÃ ChabrowÃ w miejscowoÃ ci Ciecierzyce. NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowym, do skrzyÃ ¼owania ulicy Ã ubinowej z ulicÃ MakowÃ w miejscowoÃ ci Deszczno. NastÃpnie granica biegnie po Ã uku w kierunku poÃ udniowym, przecinajÃ c drogÃ ekspresowÃ S3, do punktu przeciÃcia oddziaÃ u leÃ nego nr 112, 113, 134, 135 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy zmienia swÃ ³j kierunek i biegnie w kierunku poÃ udniowo-zachodnim, przecinajÃ c drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 319, 320, 355, 356 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie dalej w kierunku poÃ udniowozachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 306, 307, 353, 356 (NadleÃ nictwo Lubniewice). Tutaj linia granicy zmienia swÃ ³j kierunek na zachodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 136 oraz drogÃ powiatowÃ nr 1895F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 318, 319, 366, 337 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-zachodni i biegnie do skrzyÃ ¼owania drogi krajowej nr 22 z drogÃ , ktÃ ³ra prowadzi do posesji nr 5 w miejscowoÃ ci Ã ukomin. NastÃpnie linia granicy biegnie dalej w kierunku pÃ ³Ã nocno-zachodnim, do skrzyÃ ¼owania drÃ ³g powiatowych nr 1283F i 1293F. Tutaj linia granicy zmienia swÃ ³j kierunek i biegnie po Ã uku, w kierunku pÃ ³Ã nocnym, przecinajÃ c rzekÃ WartÃ do skrzyÃ ¼owania drogi powiatowej nr 1391F z drogÃ gminnÃ nr 000409F w miejscowoÃ ci Podjenin. NastÃpnie linia granicy dalej biegnie w kierunku pÃ ³Ã nocnym do punktu przeciÃcia oddziaÃ u leÃ nego nr 722, 723, 750, 751 (NadleÃ nictwo Bogdaniec). Tutaj linia granicy zmienia swÃ ³j kierunek na pÃ ³Ã nocno-wschodni i biegnie do skrzyÃ ¼owania ulicy OdlewnikÃ ³w z ulicÃ StalowÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy zmienia swÃ ³j kierunek na wschodni i biegnie, przecinajÃ c drogÃ wojewÃ ³dzkÃ nr 130, do ronda SÃ owiaÃ skiego w miejscowoÃ ci GorzÃ ³w Wlkp., skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie lubuskim: rozpoczynajÃ c od ronda Marcina Kasprzaka w Gorzowie Wlkp., linia granicy biegnie w kierunku poÃ udniowo-wschodnim, do skrzyÃ ¼owania ulicy Wylotowej z ulicÃ SkrajnÃ w miejscowoÃ ci GorzÃ ³w Wlkp. NastÃpnie linia granicy biegnie w kierunku poÃ udniowo-wschodnim, przecinajÃ c drogÃ powiatowÃ nr 13899F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 12, 19, 20 (NadleÃ nictwo Karwin). W tym miejscu linia granicy zmienia kierunek na poÃ udniowy i biegnie po Ã uku i przecina drogÃ powiatowÃ nr 1398F, omijaj miejscowoÃ Ã  Brzozowiec od strony wschodniej, przecina liniÃ kolejowÃ relacji GorzÃ ³w Wlkp.  Skwierzyna, omija od strony zachodniej miejscowoÃ Ã  Trzebiszewo, przecina drogÃ ekspresowÃ S3 i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 172, 173, 199, 200 (NadleÃ nictwo Skwierzyna). NastÃpnie linia granicy biegnie w kierunku poÃ udniowym, przecinajÃ c drogÃ krajowÃ nr 24, do punktu przeciÃcia oddziaÃ u leÃ nego nr 344, 345, 386, 387 (NadleÃ nictwo Skwierzyna). W tym miejscu linia granicy zaÃ amuje siÃ i biegnie w kierunku poÃ udniowo-zachodnim, do punktu przeciÃcia oddziaÃ u leÃ nego nr 588, 589, 615, 616 (NadleÃ nictwo Skwierzyna), omijajÃ c od strony pÃ ³Ã nocnej miejscowoÃ Ã  Osiecko, po czym zmienia kierunek na zachodni, omija od strony zachodniej miejscowoÃ Ã  Lubniewice, TrzciÃ ce i biegnie do punktu przeciÃcia oddziaÃ u leÃ nego nr 454, 455, 478, 479 (NadleÃ nictwo Lubniewice). NastÃpnie linia granicy zmienia kierunek na pÃ ³Ã nocno-zachodni i biegnie, przecinajÃ c drogÃ powiatowÃ nr 1278F, do punktu przeciÃcia oddziaÃ u leÃ nego nr 273, 275, 321, 322 (NadleÃ nictwo Lubniewice). W tym miejscu linia granicy zmienia kierunek na pÃ ³Ã nocny i biegnie, przecinajÃ c drogÃ krajowÃ nr 22, rzekÃ WartÃ, do skrzyÃ ¼owania drogi gminnej nr 000414F z droga gminnÃ nr 000495F. NastÃpnie linia granicy biegnie w kierunku pÃ ³Ã nocnym, po Ã uku, do skrzyÃ ¼owania drogi gminnej nr 000408F z droga prowadzÃ cÃ do posesji nr 40 w miejscowoÃ ci Jeniniec. Dalej, biegnÃ c po Ã uku w tym samym kierunku, linia granicy przecina drogÃ powiatowÃ nr 1394F, po czym lekko zmienia kierunek na pÃ ³Ã nocno-wschodni i biegnie po Ã uku, przecinajÃ c drogÃ ekspresowÃ S3, do skrzyÃ ¼owania ulicy Dolnej z ulica WiÃ niowÃ w miejscowoÃ ci GorzÃ ³w Wlkp. W tym miejscu linia granicy zmienia kierunek na wschodni i biegnie, przecinajÃ c rzekÃ WartÃ, KanaÃ  Ulgi, do ronda Marcina Kasprzaka, skÃ d rozpoczÃto opis. 16.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od strony zachodniej: na drodze nr S8 na skrzyÃ ¼owaniu drÃ ³g StÃpiÃ -Dobroszyce, na pÃ ³Ã noc do drogi powiatowej DobrzeÃ -Dobra, w kierunku pÃ ³Ã nocnym wÃ Ã czajÃ c miejscowoÃ Ã  Dobra do drogi powiatowej Dobroszyce-DobrzeÃ , w kierunku pÃ ³Ã nocnej do drogi wojewÃ ³dzkiej nr 340, wÃ Ã czajÃ c miejscowoÃ Ã  Strzelce w kierunku wschodnim po granicy Ã ¼wirowni i lasu do miejscowoÃ ci Miodary, wÃ Ã czajÃ c Miodary w kierunku wschodnim po granicy lasu do drogi leÃ nej, drogÃ leÃ nÃ na pÃ ³Ã noc do miejscowoÃ ci OstrowinÃ do drogÃ nr DK25, drogÃ nr DK 25 na pÃ ³Ã nocny wschÃ ³d wÃ Ã czajÃ c miejscowoÃ Ã  Ostrowina, nastÃpnie drogami lokalnymi w kierunku pÃ ³Ã nocnym do drogi nr S8, przecinajÃ c drogÃ nr S8 w kierunku pÃ ³Ã nocnym wÃ Ã czajÃ c miejscowoÃ Ã  DÃbowy DwÃ ³r, na pÃ ³Ã noc granicÃ lasu wÃ Ã czajÃ c przysiÃ ³Ã ek GutkÃ ³w drogÃ lokalnÃ na pÃ ³Ã noc do miejscowoÃ ci Jemielna, wÃ Ã czajÃ c miejscowoÃ Ã  Jemielna na pÃ ³Ã noc polami do drogi powiatowej Wabienice  Stronia, nastÃpnie drogami polnymi na pÃ ³Ã nocny-zachÃ ³d wyÃ Ã czajÃ c miejscowoÃ Ã  GorzesÃ aw do miejscowoÃ ci StrzaÃ kowa, wÃ Ã czajÃ c miejscowoÃ Ã  StrzaÃ kowa do drogi powiatowej BierutÃ ³w-Solniki, nastÃpnie drogami polnymi na zachÃ ³d do granicy lasu, pÃ ³Ã nocnÃ granicÃ lasu w kierunku zachodnim wÃ Ã czajÃ c miejscowoÃ Ã  Smolna, drogami polnymi z miejscowoÃ ci Smolna do miejscowoÃ ci Zimnica, wÃ Ã czajÃ c miejscowoÃ Ã  Zimnica na zachÃ ³d drogami polnymi do granicy lasu na skrzyÃ ¼owaniu z drogÃ Piszkawa-Ligota Wielka, pÃ ³Ã nocno- wschodniÃ granicÃ lasu na zachÃ ³d do miejscowoÃ ci NieciszÃ ³w, wÃ Ã czajÃ c NieciszÃ ³w, z Nieciszowa drogÃ powiatowÃ NieciszÃ ³w-SmardzÃ ³w do drogi nr S8. W obszarze zagroÃ ¼onym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: DÃ browa, Jenkowice, Boguszyce, Dobra, Nowosiedlice, Dobroszyce, Strzelce, Nowica, Miodary, Brzezinka, Ostrowina, Ligota Polska, Poniatowice, Jemielna, Stronia, Zarzysko, StrzaÃ kowa, WszechÃ wiÃte, WyszogrÃ ³d, Nowoszyce, Solniki Wielkie, BogusÃ awice, Ã wierzna, GrÃboszyce, Smolna, Zimnica, Ligota Wielka, Bystre, NieciszÃ ³w, OleÃ nica, SmardzÃ ³w. 10.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od ronda w StÃszewie (skrzyÃ ¼owanie drogi krajowej nr 5 z drogÃ powiatowÃ nr 306) wzdÃ uÃ ¼ droga krajowÃ nr 5 w kierunku Poznania do pÃ ³Ã nocnej granicy miejscowoÃ ci RosnÃ ³wko, nastÃpnie na skrzyÃ ¼owaniu z drogÃ na Walerianowo w kierunku poÃ udniowo-wschodnim wzdÃ uÃ ¼ dziaÃ ek nr 313/2, 292/1, 292/2, dalej w linii prostej do ul. Stromej w Puszczykowie (dziaÃ ka o nr 293), dalej wzdÃ uÃ ¼ ulic Studziennej, Sosnowej, Nowej, PowstaÃ cÃ ³w Wielkopolskich, BolesÃ awa Chrobrego, Mickiewicza do brzegu rzeki Warty; od wschodu: wzdÃ uÃ ¼ rzeki Warty do miejscowoÃ ci Baranowo, nastÃpnie w kierunku zachodnim wzdÃ uÃ ¼ KanaÃ u Szymanowo Grzybno do przeciÃcia z drogÃ Mosina-Ã »abno, dalej wzdÃ uÃ ¼ drogi do Ã »abna, z Ã »abna do Sulejewa i dalej do miejscowoÃ ci SzoÃ dry do drogi nr 310 w kierunku zachodnim do Borowa; od poÃ udnia: wzdÃ uÃ ¼ drogi nr 310 na zachÃ ³d do miejscowoÃ ci JasieÃ , Ã ukiem przez miejscowoÃ Ã  Kawczyn do Roszkowa; od zachodu: od Roszkowa po Ã uku w kierunku pÃ ³Ã nocno-zachodnio do wschodniej granicy miejscowoÃ ci DroÃ ¼dÃ ¼yce, nastÃpnie na pÃ ³Ã noc do Modrza i dalej do Strykowa, potem Ã ukiem w kierunku pÃ ³Ã nocnym do miejscowoÃ ci Antoninek i dalej na pÃ ³Ã noc do Wielkiej Wsi przecinajÃ c Jezioro Dymaczewskie do RosnÃ ³wka. 7.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od zbiegu ulic Lipowej i PoÃ udniowej w Masanowie (powiat ostrowski) po Ã uku w kierunku wschodnim do drogi wojewÃ ³dzkiej nr 450 w km 23+100 i dalej do punktu na moÃ cie na drodze wojewÃ ³dzkiej nr 449 rzeka Ã uÃ ¼yca. NastÃpnie dalej w kierunku poÃ udniowym do skrzyÃ ¼owaniu ulic Kwiatowej i Grabowskiej w Kraszewicach; od wschodu: od skrzyÃ ¼owania ulic Kwiatowej i Grabowskiej w Kraszewicach do skrzyÃ ¼owania drÃ ³g gminnych w rejonie posesji JaÃ ºwiny nr 3 (gmina Kraszewice) i dalej po Ã uku w kierunku poÃ udniowym do drogi powiatowej nr P5587 przy posesji nr 30 w m. DÃbicze, nastÃpnie przez rz. ProsnÃ do punktu na drodze w miejscowoÃ ci Bobrowniki nr 28 przy przystanku autobusowym i nastÃpnie do drogi powiatowej przy posesji nr 63 GruszkÃ ³w i dalej po Ã uku do zbiegu ulic KÃpiÃ skiej i Tokarskiej w Doruchowie; od poÃ udnia: od zbiegu ulic KÃpiÃ skiej i Tokarskiej w Doruchowie w kierunku zachodnim po Ã uku przez nieczynnÃ liniÃ kolejowÃ do drogi wojewÃ ³dzkiej nr 449 w km 27+400 w m. OstrzeszÃ ³w-Pustkowie, dalej do drogi powiatowej nr P5574 przy posesji ul. CzereÃ niowa 21 w PotaÃ ni i dalej przez liniÃ kolejowÃ i drogÃ gminnÃ nr G-828030 przy posesji nr 13 w m. MarydÃ ³Ã  do drogi wojewÃ ³dzkiej nr 447 w km 4+500; od zachodu: od drogi wojewÃ ³dzkiej nr 447 w km 4+500 w kierunku pÃ ³Ã nocnym po Ã uku przez drogÃ na granicy powiatÃ ³w ostrzeszowskiego i ostrowskiego (przy posesji nr 34 w miejscowoÃ ci Mikstat-Pustkowie) biegnie dalej Ã ukiem do skrzyÃ ¼owania drogi powiatowej nr P5316 z ulicÃ KoÃ cielnÃ w StrzyÃ ¼ewie (powiat ostrowski) i dalej Ã ukiem do punktu poczÃ tkowego. 7.3.2017 W wojewÃ ³dztwie warmiÃ sko-mazurskim, obszar ograniczony, od pÃ ³Ã nocy: pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci WoÃ owno, obszarem leÃ nym NadleÃ nictwa Kudypy oraz pÃ ³Ã nocnÃ liniÃ brzegowÃ jeziora IsÃ g; od zachodu: w kierunku poÃ udniowo-zachodnim przechodzi przez oddziaÃ y leÃ ne do wschodniego brzegu jeziora Czarne, dalej pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci KÃ tno, wzdÃ uÃ ¼ wschodniego brzegu jeziora SzelÃ g Wielki do przesmyku pomiÃdzy jeziora SzelÃ g Wielki a SzelÃ g MaÃ y, pomiÃdzy jeziorami Ã »abie i Motylek; od poÃ udnia pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci ElgnÃ ³wko, poprzez pÃ ³Ã nocne granice administracyjne miejscowoÃ ci Mycyny i Zezuty; od wschodu zachodniÃ granicÃ miejscowoÃ ci Majdy i miejscowoÃ ci Naterki, w kierunku pÃ ³Ã nocnozachodnim pomiÃdzy miejscowoÃ ciami WarkaÃ y i Giedajty. 9.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: z RoÃ cisÃ awic do miejscowoÃ ci Wielka Lipa. Z Wielkiej Lipy drogÃ wojewÃ ³dzkÃ nr 342 przez miejscowoÃ ci Osolin, BrzeÃ ºno do skrzyÃ ¼owania z drogÃ gminnÃ na wysokoÃ ci miejscowoÃ ci BorÃ ³wek. NastÃpnie drogÃ gminÃ przez miejscowoÃ ci Chodlewko, Jagoszyce, KroÃ cina MÃ . w kierunku Prusic do skrzyÃ ¼owania drogi gminnej z drogÃ krajowÃ nr 5. dalej wzdÃ uÃ ¼ drogi krajowej nr 5 do miasta Trzebnica DW; od wschodu: z miasta Trzebnica drogÃ powiatowÃ do miejscowoÃ ci Skarszyn. Dalej z miejscowoÃ ci Skarszyn drogÃ gminnÃ prowadzÃ cÃ przez miejscowoÃ ci Godzieszowa, Siedlec, Pasikurowice wraz z caÃ ym obszarem tych miejscowoÃ ci, (powiat wrocÃ awski) Cienin, RakÃ ³w do KrzyÃ ¼anowic; od poÃ udnia: wzdÃ uÃ ¼ AOW do drogi nr 453 WrocÃ aw  Skarszyn; od zachodu: od miejscowoÃ ci RoÃ cisÃ awice do miejscowoÃ ci Uraz drogÃ powiatowÃ , z miejscowoÃ ci Uraz wzdÃ uÃ ¼ rzeki Odra do ujÃ cia rzeki Widawa w kierunku poÃ udniowo-wschodnim do wiaduktu AOW. 14.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od miejscowoÃ ci PodÃ oziny, wzdÃ uÃ ¼ autostrady A2, do miejscowoÃ ci GÃ uchowo i dalej wzdÃ uÃ ¼ ul. Spacerowej na wysokoÃ ci dziaÃ ki nr 1045/29, Ã ukiem przez ul. Ã »wirowÃ do nr 640/32, dalej Ã ukiem do ul. JeÃ ¼ynowej, przez dziaÃ ki nr 641/15, 641/19, dalej przez ul. SadowÃ obok posesji nr 19 przy ul Sadowej, Ã ukiem do dziaÃ ki nr 695/3, dalej po polach, przez dziaÃ kÃ nr 695/3 przecinajÃ c ul. SzreniawskÃ w Wirach na wys. DziaÃ ki nr 702/19, Ã ukiem przez pola, dziaÃ kÃ nr 719/4, dalej Ã ukiem przez pola, przecinajÃ c drogÃ przy dziaÃ ce nr 737/25, dalej przez pola, lasy, dziaÃ kÃ nr 794/2, do Puszczykowa; od wschodu: od Puszczykowa przez dziaÃ ki nr 32/2, 82/9, przez dziaÃ kÃ nr 203/2 do ul. Klasztornej, przez dziaÃ kÃ nr 202/3 do poczÃ tku dziaÃ ki nr 262 i 265, przekraczajÃ c na dziaÃ ce nr 264 ul. ZapÃ aty, dalej do Puszczykowa przez ul. WysokÃ przez dziaÃ kÃ nr 2200, do dziaÃ ki nr 2154/4 przez ul. Ks. Posadzego do dziaÃ ki nr 583, dalej do ul. Akacjowej przy dziaÃ ce nr 741 w Puszczykowie, przez ul. NowÃ i dziaÃ ki nr 886 i 885, 890, do ul. StraÃ ¼ackiej, przez dziaÃ kÃ nr 912 do ul. Magazynowej, przez dziaÃ ki nr 935 i 938/1 do ul. PowstaÃ cÃ ³w Wielkopolskich w Puszczykowie oraz B. Chrobrego i dalej przez dziaÃ kÃ nr 1176 do dziaÃ ek nr 1184, 1185 przecinajÃ c ul. M. Kopernika przez dziaÃ ki nr 1232 1231, wzdÃ uÃ ¼ ul. J. Ã »upaÃ skiego, przez dziaÃ kÃ nr 1271, przez dziaÃ kÃ nr 1290, przez ul. Libelta i GwarnÃ , przez ul. DworcowÃ , wzdÃ uÃ ¼ ul. T. KoÃ ciuszki, przez dziaÃ kÃ nr 678/12, przez lasy Puszczykowo  Niwka, przez ul. JastrzÃbiÃ , dziaÃ kÃ nr700/1, przecinajÃ c ul. 3 Maja w Mosinie, Ã ukiem przez lasy, przecinajÃ c drogÃ Mosina-KÃ ³rnik na wysokoÃ ci dziaÃ ki nr 912, po Ã uku do dziaÃ ki nr 1274/5, i dalej przez miasto Mosina do dziaÃ ki nr 2009/8, przez dziaÃ kÃ nr 1975/3, dalej po Ã uku dziaÃ ki nr 2119/1, dalej po Ã uku do dziaÃ ki nr 2503/2 i po Ã uku do koÃ ca dziaÃ ki nr 2768/17, przecinajÃ c dziaÃ kÃ nr 426 w KroÃ nie, do koÃ ca dziaÃ ki nr 321/1 przez dziaÃ kÃ nr 322/4, przez dziaÃ kÃ nr 329 do Krosna; od poÃ udnia: od miejscowoÃ ci Krosno, dziaÃ ka nr 94/1 i wzdÃ uÃ ¼ dziaÃ ek nr 52/4, 461 do miejscowoÃ ci DruÃ ¼yna, dalej po Ã uku przez dziaÃ kÃ nr 33/2, 30/1 (DruÃ ¼yna) po Ã uku przez las (dziaÃ ka nr 88/2), do miejscowoÃ ci IÃ Ã ³wiec, po Ã uku zachodnio  pÃ ³Ã nocnym za miejscowoÃ ciÃ Piotrowo Drugie do miejscowoÃ ci DÃbina; od zachodu: od miejscowoÃ ci DÃbina, w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ zachodnich granic miejscowoÃ ci Bielawy, Zemsko do miejscowoÃ ci Jeziorki, po Ã uku w kierunku pÃ ³Ã nocno- wschodnim do miejscowoÃ ci PodÃ oziny. 14.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: droga gminna z RoÃ cisÃ awic do miejscowoÃ ci Wielka Lipa. Z Wielkiej Lipy drogÃ wojewÃ ³dzkÃ nr 342 przez miejscowoÃ ci Osolin, BrzeÃ ºno do skrzyÃ ¼owania z drogÃ gminnÃ na wysokoÃ ci miejscowoÃ ci BorÃ ³wek. NastÃpnie drogÃ gminÃ przez miejscowoÃ ci Chodlewko, Jagoszyce, KroÃ cina MÃ . do Prusic. NastÃpnie z Prusic drogÃ gminnÃ do Kaszyc Wielkich, nastÃpnie do Domanowic, nastÃpnie do miejscowoÃ ci PrzyborÃ ³w, nastÃpnie do miejscowoÃ ci UjeÃ ºdziec Wielki, nastÃpnie do miejscowoÃ ci BiedaszkÃ ³w Wielki, nastÃpnie drogÃ gminnÃ przez miejscowoÃ Ã  MasÃ owiec do skrzyÃ ¼owania z drogÃ krajowÃ nr 15 na wysokoÃ ci miejscowoÃ ci KuÃ ºniczysko i drogÃ krajowÃ nr 15 do miejscowoÃ ci Ligota Trzebnicka; od wschodu: od Ligoty Trzebnickiej przez MasÃ Ã ³w, KaÃ owice i dalej drogÃ gminÃ do Suchej Wielkiej i do Zawoni nastÃpnie z Zawoni przez Tarnowiec, Skotniki, Piersno, BoleÃ cin, Skarszyn i drogÃ Skarszyn-Ã oziny do granicy powiatu. Od granicy powiatu do Ã oziny i dalej z Ã oziny drogÃ powiatowÃ Ã ozina-WrocÃ aw w kierunku BÃ kowa i dalej do skrzyÃ ¼owania z drogÃ Bukowina-Pasikurowice nastÃpnie w kierunku zachodnim Ã Ã cznikiem do skrzyÃ ¼owania z ulicÃ ParkowÃ i dalej ul. ParkowÃ do skrzyÃ ¼owania z ulicÃ SÃ onecznÃ w miejscowoÃ ci Pruszowice, dalej w kierunku zachodnim do kompleksu Rekreacyjnego Cztery Stawy  i dalej w kierunku poÃ udniowym drogÃ Ã Ã czÃ cÃ oÃ rodek rekreacyjny do wiaduktu na Ã Ã czniku DÃ ugoÃ Ãka; od poÃ udnia: od Ã Ã cznika DÃ ugoÃ Ãka wzdÃ uÃ ¼ AOW do mostu RÃdziÃ skiego i od mostu RÃdziÃ skiego wzdÃ uÃ ¼ Odry do ujÃ cia Widawy. Od ujÃ cia rzeki Widawy wzdÃ uÃ ¼ do miejscowoÃ ci Uraz nastÃpnie drogÃ Uraz  RoÃ cisÃ awice; od zachodu: od miejscowoÃ ci RoÃ cisÃ awice do miejscowoÃ ci Uraz drogÃ powiatowÃ , z miejscowoÃ ci Uraz wzdÃ uÃ ¼ rzeki Odra do ujÃ cia rzeki Widawa w kierunku poÃ udniowo-wschodnim do wiaduktu AOW. 16.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od zachodu: na drodze nr S8 na skrzyÃ ¼owaniu drÃ ³g StÃpiÃ -Dobroszyce, na pÃ ³Ã noc do drogi powiatowej DobrzeÃ -Dobra, w kierunku pÃ ³Ã nocnym wÃ Ã czajÃ c miejscowoÃ Ã  Dobra do drogi powiatowej Dobroszyce DobrzeÃ , w kierunku pÃ ³Ã nocnym do drogi wojewÃ ³dzkiej nr 340, wÃ Ã czajÃ c miejscowoÃ Ã  Strzelce w kierunku wschodnim po granicy Ã ¼wirowni i lasu do miejscowoÃ ci Miodary, wÃ Ã czajÃ c Miodary w kierunku wschodnim po granicy lasu do drogi leÃ nej, drogÃ leÃ nÃ na pÃ ³Ã noc do miejscowoÃ ci Ostrowina do drogi droho krajowej nr 25, drogÃ nr 25 na pÃ ³Ã nocny wschÃ ³d wÃ Ã czajÃ c miejscowoÃ Ã  Ostrowina, nastÃpnie drogami lokalnymi w kierunku pÃ ³Ã nocnym do drogo nr S8, przecinajÃ c drogÃ nr S8 w kierunku pÃ ³Ã nocnym wÃ Ã czajÃ c miejscowoÃ Ã  DÃbowy DwÃ ³r, na pÃ ³Ã noc granicÃ lasu wÃ Ã czajÃ c przysiÃ ³Ã ek GutkÃ ³w, drogÃ lokalnÃ na pÃ ³Ã noc do miejscowoÃ ci Jemielna, wÃ Ã czajÃ c miejscowoÃ Ã  Jemielna na pÃ ³Ã noc polami do drogi powiatowej Wabienice-Stronia, nastÃpnie drogami polnymi na pÃ ³Ã nocny zachÃ ³d wyÃ Ã czajÃ c miejscowoÃ Ã  GorzesÃ aw do miejscowoÃ ci StrzaÃ kowa, wÃ Ã czajÃ c miejscowoÃ Ã  StrzaÃ kowa do drogi powiatowej BierutÃ ³w-Solniki, nastÃpnie drogami polnymi na zachÃ ³d do granicy lasu, pÃ ³Ã nocnÃ granicÃ lasu w kierunku zachodnim wÃ Ã czajÃ c miejscowoÃ Ã  Smolna, drogami polnymi z miejscowoÃ ci Smolna do miejscowoÃ ci Zimnica, wÃ Ã czajÃ c miejscowoÃ Ã  Zimnica na zachÃ ³d drogami polnymi do granicy lasu na skrzyÃ ¼owaniu z drogÃ Piszkawa-Ligota Wielka, pÃ ³Ã nocno- wschodniÃ granicÃ lasu na zachÃ ³d do miejscowoÃ ci NieciszÃ ³w, wÃ Ã czajÃ c NieciszÃ ³w, z Nieciszowa drogÃ powiatowÃ NieciszÃ ³w-SmardzÃ ³w do drogi nr S8. W obszarze zagroÃ ¼onym znajdujÃ siÃ nastÃpujÃ ce miejscowoÃ ci: DÃ browa, Jenkowice, Boguszyce, Dobra, Nowosiedlice, Dobroszyce, Strzelce, Nowica, Miodary, Brzezinka, Ostrowina, Ligota Polska, Poniatowice, Jemielna, Stronia, Zarzysko, StrzaÃ kowa, WszechÃ wiÃte, WyszogrÃ ³d, Nowoszyce, Solniki Wielkie, BogusÃ awice, Ã wierzna, GrÃboszyce, Smolna, Zimnica, Ligota Wielka, Bystre, NieciszÃ ³w, OleÃ nica, SmardzÃ ³w. 16.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od strony pÃ ³Ã nocnej: od pÃ ³Ã nocno-zachodniej granicy powiatu zawierciaÃ skiego, wzdÃ uÃ ¼ linii kolejowej Zawiercie-Tarnowskie GÃ ³ry do zachodniej granicy ewidencyjnej wsi KuÃ ºnica MasÃ oÃ ska, wzdÃ uÃ ¼ poÃ udniowej granicy wsi KuÃ ºnica MasÃ oÃ ska, aÃ ¼ do pÃ ³Ã nocnej granicy ewidencyjnej wsi Rokitno Szlacheckie; od strony wschodniej: wzdÃ uÃ ¼ wschodniej granicy ewidencyjnej wsi Rokitno Szlacheckie do skrzyÃ ¼owania drogi wojewÃ ³dzkiej nr 790, wzdÃ uÃ ¼ drogi nr 790 do pÃ ³Ã nocno-wschodniej granicy ewidencyjnej wsi Niegowonice, nastÃpnie wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy ewidencyjnej wsi Niegowoniczki do granicy powiatu zawierciaÃ skiego z granicÃ m. DÃ browa GÃ ³rnicza; od strony poÃ udniowej: od granicy powiatu zawierciaÃ skiego z granicÃ m. DÃ browa GÃ ³rnicza wzdÃ uÃ ¼ kolejnych ulic w miejscowoÃ ci DÃ browa GÃ ³rnicza: ul. Sztorcowa, ul. Ã »oÃ nierska, ul. Ã azy BÃ Ãdowskie, ul. Wypaleniska, ul. Ã askowa, ul. Koksownicza, ul. JodÃ owa, ul. Torowa, ul. TworzeÃ , al. PiÃ sudskiego, ul. Parkowa, ul. ZakÃ adowa; od strony zachodniej: od granicy powiatu zawierciaÃ skiego, drogÃ krajowÃ nr 78 w kierunku miasta Siewierz, nastÃpnie obwodnicÃ miasta Siewierz i drogÃ krajowÃ nr E75 do skrzyÃ ¼owania z ul. KuÃ ºnica PodleÃ na w kierunku zbiornika wodnego KuÃ ºnica WarÃÃ ¼yÃ ska, nastÃpnie zachodnim brzegiem zbiornika wodnego KuÃ ºnica WarÃÃ ¼yÃ ska. 13.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od miejscowoÃ ci PodÃ oziny, wzdÃ uÃ ¼ autostrady A2, do miejscowoÃ ci GÃ uchowo i dalej wzdÃ uÃ ¼ ul. Spacerowej na wysokoÃ ci dziaÃ ki nr 1045/29, Ã ukiem przez ul. Ã »wirowÃ do 640/32, dalej Ã ukiem do ul. JeÃ ¼ynowej, przez dziaÃ ki nr 641/15, 641/19, dalej przez ul. SadowÃ obok posesji nr 19 przy ul Sadowej, Ã ukiem do dziaÃ ki nr 695/3, dalej po polach, przez dziaÃ kÃ nr 695/3 przecinajÃ c ul. SzreniawskÃ w Wirach na wysokoÃ ci dziaÃ ki nr 702/19, Ã ukiem przez pola, dziaÃ kÃ nr 719/4, dalej Ã ukiem przez pola, przecinajÃ c drogÃ przy dziaÃ ce nr 737/25, dalej przez pola, lasy, dziaÃ kÃ nr 794/2, do Puszczykowa; od wschodu: od Puszczykowa przez dziaÃ ki nr 32/2, 82/9, przez dziaÃ kÃ nr 203/2 do ul. Klasztornej, przez dziaÃ kÃ 202/3 do poczÃ tku dziaÃ ki nr 262 i 265, przekraczajÃ c na dziaÃ ce nr 264 ul. ZapÃ aty, dalej do Puszczykowa przez ul. WysokÃ przez dziaÃ kÃ nr 2200, do dziaÃ ki nr 2154/4 przez ul. Ks. Posadzego do dziaÃ ki nr 583, dalej do ul. Akacjowej przy dziaÃ ce nr 741 w Puszczykowie, przez ul. NowÃ i dziaÃ ki nr 886 i 885, 890, do ul. StraÃ ¼ackiej, przez dziaÃ kÃ nr 912 do ul. Magazynowej, przez dziaÃ ki nr 935 i 938/1 do ul. PowstaÃ cÃ ³w Wielkopolskich w Puszczykowie oraz B. Chrobrego i dalej przez dziaÃ kÃ nr 1176 do dziaÃ ek nr 1184, 1185 przecinajÃ c ul. M. Kopernika przez dziaÃ ki nr 1232 1231, wzdÃ uÃ ¼ ul. J. Ã »upaÃ skiego, przez dziaÃ kÃ nr 1271, przez dziaÃ kÃ nr 1290, przez ul. Libelta i GwarnÃ , przez ul. DworcowÃ , wzdÃ uÃ ¼ ul. T. KoÃ ciuszki, przez dziaÃ kÃ nr 678/12, przez lasy Puszczykowo  Niwka, przez ul. JastrzÃbiÃ , dziaÃ kÃ nr 700/1, przecinajÃ c ulicÃ 3 Maja w Mosinie, Ã ukiem przez lasy, przecinajÃ c drogÃ Mosina-KÃ ³rnik na wysokoÃ ci dziaÃ ki nr 912, po Ã uku do dziaÃ ki nr 1274/5, i dalej przez miasto Mosina do dziaÃ ki nr 2009/8, przez dziaÃ kÃ nr 1975/3, dalej po Ã uku dziaÃ ki nr 2119/1, dalej po Ã uku do dziaÃ ki nr 2503/2 i po Ã uku do koÃ ca dziaÃ ki nr 2768/17, przecinajÃ c dziaÃ kÃ nr 426 w KroÃ nie, do koÃ ca dziaÃ ki nr 321/1 przez dziaÃ kÃ nr 322/4, przez dziaÃ kÃ nr 329 do Krosna; od poÃ udnia: od miejscowoÃ ci Krosno, dziaÃ ka nr 94/1 i wzdÃ uÃ ¼ dziaÃ ek nr 52/4, 461 do miejscowoÃ ci DruÃ ¼yna, dalej po Ã uku przez dziaÃ kÃ nr 33/2, 30/1 (DruÃ ¼yna) po Ã uku przez las (dziaÃ ka nr 88/2), do miejscowoÃ ci IÃ Ã ³wiec, po Ã uku zachodnio  pÃ ³Ã nocnym za miejscowoÃ ciÃ Piotrowo Drugie do miejscowoÃ ci DÃbina; od zachodu: od miejscowoÃ ci DÃbina, w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ zachodnich granic miejscowoÃ ci Bielawy, Zemsko do miejscowoÃ ci Jeziorki, po Ã uku w kierunku pÃ ³Ã nocno- wschodnim do miejscowoÃ ci PodÃ oziny. 16.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od poÃ udnia: od przeciÃcia ul. Jerzego Niemca w miejscowoÃ ci WisÃ a z granicÃ Rzeczypospolitej Polskiej z RepublikÃ CzeskÃ i nastÃpnie wzdÃ uÃ ¼ tej granicy w kierunku pÃ ³Ã nocno-zachodnim, aÃ ¼ do przeciÃcia tej granicy z ul. KojkowickÃ w miejscowoÃ ci PuÃ cÃ ³w. Dalej ul. KojkowickÃ w kierunku pÃ ³Ã nocnym do przeciÃcia z ul. CieszyÃ skÃ . Od zachodu: od przeciÃcia ul. Kojkowickiej z ul. CieszyÃ skÃ w kierunki zachodnim, dalej ul. CieszyÃ skÃ do skrzyÃ ¼owania z ul. PuÃ cowskÃ i dalej tÃ ulicÃ aÃ ¼ do skrzyÃ ¼owania z ul. DÃbowÃ i ul. JastrzÃbiÃ . NastÃpnie ul. JastrzÃbiÃ w mieÃ cie Cieszyn w kierunku pÃ ³Ã nocnym i nastÃpnie ul. SÃ owiczÃ do poÃ Ã czenia z ul. UstroÃ skÃ . Dalej w kierunku pÃ ³Ã nocno-zachodnim ul. UstroÃ skÃ do jej skrzyÃ ¼owania z ul. BielskÃ i dalej tÃ ulicÃ w kierunku pÃ ³Ã nocno-wschodnim aÃ ¼ do ul. DÃbowieckiej obejmujÃ c miejscowoÃ ci Gumna i Kostkowice. WzdÃ uÃ ¼ ul. DÃbowieckiej do jej przejÃ cia w ul. CieszyÃ skÃ w kierunku miejscowoÃ ci DÃbowiec do jej skrzyÃ ¼owania z ul. SkoczowskÃ i ul. SzkolnÃ . NastÃpnie ul. SkoczowskÃ w kierunku wschodnim do brzegu stawÃ ³w hodowlanych w DÃbowcu i dalej wzdÃ uÃ ¼ poÃ udniowo-wschodnich brzegÃ ³w stawÃ ³w hodowlanych poÃ oÃ ¼onych pomiÃdzy miejscowoÃ ciami DÃbowiec i Ochaby MaÃ e, aÃ ¼ do ul. Simoradzkiej w miejscowoÃ ci Ochaby MaÃ e. Od pÃ ³Ã nocy: wzdÃ uÃ ¼ ul. Simoradzkiej do skrzyÃ ¼owania z drogÃ krajowÃ nr 81 i dalej tÃ drogÃ w kierunku poÃ udniowym aÃ ¼ do przeciÃcia z pÃ ³Ã nocnÃ granicÃ administracyjnÃ miasta SkoczÃ ³w. Dalej wzdÃ uÃ ¼ granicy administracyjnej miasta SkoczÃ ³w w kierunku wschodnim do ul. Prezydenckiej. NastÃpnie wzdÃ uÃ ¼ ul. Prezydenckiej do zachodniej granicy administracyjnej wsi Bielowicko i dalej w kierunku poÃ udniowym wzdÃ uÃ ¼ wschodniej granicy powiatu cieszyÃ skiego do granicy lasu w okolicy Rezerwatu Dolina Ã aÃ skiego Potoku. Od wschodu: zachodniÃ granicÃ lasÃ ³w od Rezerwatu Dolina Ã aÃ skiego Potoku w kierunku poÃ udniowym do miejscowoÃ ci Brenna obejmujÃ c tÃ miejscowoÃ Ã  i dalej granicÃ lasu do wschodniej granicy administracyjnej miejscowoÃ ci UstroÃ . NastÃpnie wzdÃ uÃ ¼ granicy administracyjnej miejscowoÃ ci UstroÃ  w kierunku poÃ udniowym, a dalej zachodnim do drogi nr 941. WzdÃ uÃ ¼ drogi nr 941 w kierunku poÃ udniowym do skrzyÃ ¼owania z ul. Jawornik, a nastÃpnie tÃ drogÃ w kierunku zachodnim do skrzyÃ ¼owania z ul. Jerzego Niemca. 16.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: miejscowoÃ Ã  Ã »arka nad NysÃ Ã uÃ ¼yckÃ drogÃ nr 351 w do miejscowoÃ ci LasÃ ³w nastÃpnie drogÃ na WÃ osieÃ  przez Ã »arki Ã rednie do Ã »arskiej Wsi do drogi nr 94, od wschodu: przez drogÃ nr 94 drogÃ lokalnÃ w kierunku z Ã »arskiej Wsi na Pokrzywnik (nad autostradÃ ) do miejscowoÃ ci TrÃ ³jca do drogi nr 30 relacji LubaÃ -Zgorzelec w kierunku Gozdanin do granicy powiatu w kierunku Rudzicy i nastÃpnie do drogi nr 357, nastÃpnie drogÃ nr 358 przez WÃ osieÃ  do miejscowoÃ ci PlaterÃ ³wka i z PlaterÃ ³wki drogÃ lokalnÃ do Radzimowa. Od poÃ udnia: z Radzimowa do skrzyÃ ¼owania z drogÃ na WielichÃ ³w, z Wielichowa do skrzyÃ ¼owania drÃ ³g w kierunku Stary ZawidÃ ³w, drogÃ do Zawidowa, z Zawidowa wzdÃ uÃ ¼ granicy paÃ stwa z Republika CzeskÃ do miejscowoÃ ci Lutogniewice do skrzyÃ ¼owania z drogÃ wojewÃ ³dzkÃ nr 352 relacji Zgorzelec-Bogatynia, przez miejscowoÃ Ã  Krzewina do granicy paÃ stwa z RepublikÃ Federalna Niemiec, od zachodu: granica paÃ stwa wzdÃ uÃ ¼ Nysy Ã uÃ ¼yckiej. 18.3.2017 W wojewÃ ³dztwie podlaskim, obszar ograniczony, od pÃ ³Ã nocy  od pÃ ³Ã nocnej granicy miejscowoÃ ci Czechowizna Ã ukiem w kierunku poÃ udniowo  wschodnim do drogi nr 671 przecinajÃ c drogÃ na wysokoÃ ci pÃ ³Ã nocnej granicy miejscowoÃ ci Knyszyn, nastÃpnie w kierunku poÃ udniowym do wschodniej granicy miejscowoÃ ci ChraboÃ y; od wschodu  od wschodniej granicy miejscowoÃ ci ChraboÃ y w linii prostej w kierunku poÃ udniowym do drogi nr 65 przecinajÃ c drogÃ na wysokoÃ ci poÃ udniowej granicy miejscowoÃ ci KoziÃ ce i nastÃpnie w kierunku poÃ udniowym do zachodniej granicy miejscowoÃ ci GniÃ a, nastÃpnie Ã ukiem w kierunku poÃ udniowym przecinajÃ c drogÃ pomiÃdzy miejscowoÃ ciami Rybaki i JaworÃ ³wka, nastÃpnie po zachodniej stronie miejscowoÃ ci JaworÃ ³wka w linii prostej do pÃ ³Ã nocnej granicy miejscowoÃ ci ZÃ otoria; od poÃ udnia  od pÃ ³Ã nocnej granicy miejscowoÃ ci ZÃ otoria w linii prostej w kierunku zachodnim do miejscowoÃ ci Sawino i wzdÃ uÃ ¼ jej poÃ udniowej granicy do drogi nr 671 przecinajÃ c drogÃ na wysokoÃ ci Odkrywkowego ZakÃ adu GÃ ³rniczego w Tykocinie; od zachodu  od Odkrywkowego ZakÃ adu GÃ ³rniczego w Tykocinie w linii prostej w kierunku pÃ ³Ã nocno  zachodnim do miejscowoÃ ci Pentowo i wzdÃ uÃ ¼ jej zachodniej granicy w kierunku pÃ ³Ã nocnym, wzdÃ uÃ ¼ zachodniego brzegu rzeki NereÃ l, do miejscowoÃ ci Ã aziuki, nastÃpnie wzdÃ uÃ ¼ zachodniej granicy tej miejscowoÃ ci drogÃ do miejscowoÃ ci Ã »uki i nastÃpnie wzdÃ uÃ ¼ jej zachodniej granicy drogÃ leÃ nÃ w kierunku pÃ ³Ã nocnym do rzeki NereÃ l, nastÃpnie wzdÃ uÃ ¼ zachodniego brzegu rzeki przez miejscowoÃ Ã  Stare Bajki do pÃ ³Ã nocnej granicy miejscowoÃ ci Boguszewo, nastÃpnie w linii prostej w kierunku wschodnim do drogi nr 65 przecinajÃ c drogÃ na wysokoÃ ci miejscowoÃ ci Czechowizna. 24.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od boiska szkolnego w Granowcu ulica Odolanowska 19, w kierunku wschodnim do rozjazdu na dukcie leÃ nym przy dziaÃ ce ewidencyjnej nr 2078 z dziaÃ kÃ nr 2089, nastÃpnie do zabudowaÃ  pod lasem w miejscowoÃ ci Czarnylas (dziaÃ ka ew. nr 967), kolejno drogÃ z miejscowoÃ ci Czarnylas do miejscowoÃ ci HetmanÃ ³w nr 4, nastÃpnie w kierunku poÃ udniowo-wschodnim do granic powiatu ostrowskiego na poÃ Ã czeniu dziaÃ ek ew. nr 686 i 685/ 1 w obrÃbie Czarnylas oraz dziaÃ ki w powiecie ostrzeszowskim, obrÃb Szklarka Przygodzka nr 609. W powiecie ostrzeszowskim od granicy powiatu ostrowskiego przy dziaÃ ce ew. nr 686 w kierunku poÃ udniowo-wschodnim do zabudowaÃ  na dziaÃ ce ewidencyjnej nr 517 obrÃb Szklarka Przygodzka, nastÃpnie do zabudowaÃ  we wsi Jesiona dziaÃ ka ew. nr 66/1, nastÃpnie do zabudowaÃ  we wsi Szklarka MyÃ lniewska dziaÃ ka nr 237/1, nastÃpnie do zabudowaÃ  we wsi BierzÃ ³w gm. Kobyla GÃ ³ra dziaÃ ka ewidencyjna nr 356, kolejno do wsi MyÃ lniew gm. Kobyla GÃ ³ra posesja nr 49 (dziaÃ ka ew. nr. 296), dalej w linii prostej do zabudowaÃ  we wsi Ligota dziaÃ ka ew. nr 30/1, nastÃpnie przebiega do zabudowaÃ  we wsi Pisarzowice dziaÃ ka nr 382, kolejno od punktu na drodze SycÃ ³w-DziesÃ awice w miejscowoÃ ci KomorÃ ³w przy dziaÃ ce nr 125/3. PodÃ Ã ¼ajÃ c w kierunku zachodnim przez Ã rodek dziaÃ ki nr 55 dalej idÃ c na skraju lasu do poÃ udniowo-zachodniego naroÃ ¼nika dziaÃ ki nr 43. Dalej w linii prostej przez las do poÃ udniowego zejÃ cia dwÃ ³ch dziaÃ ek nr 311,322. Dalej w linii prostej do skrzyÃ ¼owania drÃ ³g oznaczonych, jako dziaÃ ki nr 141, 274, 275, 80 w woj. dolnoÃ lÃ skim. Od zachodu  podÃ Ã ¼ajÃ c na pÃ ³Ã noc od dziaÃ ki nr 245/2, 245/1 (powiat ostrowski, gmina SoÃ nie, obrÃb KonradÃ ³w). NastÃpnie w linii prostej do zabudowaÃ  JanisÃ awice nr 71, nastÃpnie dalej w kierunku pÃ ³Ã nocno-wschodnim do sÃ upa wysokiego napiÃcia znajdujÃ cego siÃ w pobliÃ ¼u posesji Szklarka Ã lÃ ska 1 (dziaÃ ka nr 480). NastÃpnie w linii prostej do rzeki Polska Woda przy dziaÃ ce nr 179. Dalej do punktu poczÃ tkowego (boisko szkolne Granowiec). 24.3.2017 W wojewÃ ³dztwie mazowieckim, w powiecie biaÃ obrzeskim: w gminie BiaÃ obrzegi miejscowoÃ ci: BiaÃ obrzegi, LeopoldÃ ³w, BrzeÃ ºce, Budy Brankowskie, Jasionna, KamieÃ , MikÃ ³wka, OkrÃglik, Pohulanka, Stawiszyn, Sucha, Szczyty, WojciechÃ ³wka, Brzeska Wola, Kolonia BrzeÃ ºce, DÃ brÃ ³wka; w gminie Stara BÃ otnica miejscowoÃ Ã  PÃ gowiec; w gminie Promna miejscowoÃ ci: BiejkÃ ³w, Broniszew, DaltrozÃ ³w, Domaniewice, StrupiechÃ ³w, Karolin, Lekarcice, Lisew, MaÃ a WieÃ , Lekarcice Nowe, Olkowice, Olszany, OsuchÃ ³w, Pacew, PelinÃ ³w, Piekarty, Sielce PiotrÃ ³w, Pnie, Przybyszew, RykaÃ y, Lekarcice Stare, Wola Braniecka, Zbrosza MaÃ a, HelenÃ ³w, JadwigÃ ³w; w gminie WyÃ mierzyce miejscowoÃ ci: KorzeÃ , Klany, KoÃ ¼uchÃ ³w, Redlin, Witaszyn, WÃ ³lka KoÃ ¼uchowska; w gminie RadzanÃ ³w miejscowoÃ Ã  Branica; w gminie Stromiec miejscowoÃ ci: Ducka Wola, Niedabyl, Pokrzywna, Stromiec, Wola Stromiecka, Mokry Las, Stara WieÃ , Pietrusin, PirÃ ³g (prawa strona od drogi powiatowej nr 1127W w kierunku na Bobrek). W powiecie grÃ ³jeckim: w gminie Goszczyn miejscowoÃ ci: Goszczyn, DÃ ugowola, Nowa DÃ ugowola, JÃ ³zefÃ ³w, Kolonia BÃ dkÃ ³w; w gminie Jasieniec miejscowoÃ ci: Ã ychÃ ³w, MichaÃ Ã ³wka, LeÃ ¼ne, Trzcianka, Zbrosza DuÃ ¼a, KoziegÃ owy, PrzydrÃ ³Ã ¼ek, Dobra Wola, Orzechowo, Wierzchowina; w gminie Mogielnica miejscowoÃ Ã  DÃbnowola, w gminie Warka miejscowoÃ ci: Wola Palczewska, Palczew-Parcele, BoÃ cza, MichaÃ Ã ³w  Parcele, MichaÃ Ã ³w Dolny, MichaÃ Ã ³w GÃ ³rny, Budy MichaÃ owskie, BrankÃ ³w. 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od strony pÃ ³Ã nocnej: od punktu na ul. Ostrowskiej w miejscowoÃ ci Sieroszewice (powiat ostrowski) przy posesji nr 129 linia obszaru biegnie po Ã uku w kierunku wschodnim do punktu na drodze wojewÃ ³dzkiej nr 450 przy posesji nr 8 (MÃ ynik), nastÃpnie dalej do punktu na drodze przy granicach dziaÃ ek nr 58 i 59 przy posesjach nr 8 i 7 (obrÃb ew. Biernacice). Od strony wschodniej: od punktu na drodze przy granicach dziaÃ ek ew. nr 58 i 59 przy posesjach nr 8 i 7 (obrÃb ew. Biernacice) linia obszaru biegnie do Ã uku w kierunku poÃ udniowym przez punkt na granicy powiatÃ ³w ostrowskiego i ostrzeszowskiego na rzece ProÃ nie koÃ o dziaÃ ki ew. nr 1 (obrÃb ew. GrabÃ ³w nad ProsnÃ ) do punktu na moÃ cie drogi wojewÃ ³dzkiej nr 449 nad MÃ ynÃ ³wkÃ , nastÃpnie do punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej z drogÃ dojazdowÃ do posesji nr 18 w miejscowoÃ ci Smolniki i dalej po Ã uku do punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej nr 449 z drogÃ poÃ ¼arowÃ nr 1. Od strony poÃ udniowej: od punktu na skrzyÃ ¼owaniu drogi wojewÃ ³dzkiej nr 449 z drogÃ poÃ ¼arowÃ nr 1 linia obszaru biegnie w kierunku zachodnim do punktu na drodze powiatowej przy znaku drogowym D-42 oraz z nazwÃ miejscowoÃ ci PotaÃ nia, nastÃpnie do punktu na strzeÃ ¼onym przejeÃ ºdzie kolejowym (miÃdzy peronami) w ciÃ gu drogi gminnej w miejscowoÃ ci NiedÃ ºwiedÃ º i biegnie dalej tÃ liniÃ kolejowÃ po strzeÃ ¼onego przejazdu kolejowego w miejscowoÃ ci Antonin (powiat ostrowski) w ciÃ gu drogi wojewÃ ³dzkiej nr 447, nastÃpnie do punktu na drodze przy dziaÃ kach ew. nr 1097, 1098 (obrÃb ew. Przygodzice). Od strony zachodniej: od punktu na drodze przy dziaÃ kach ew. nr 1097, 1098 (obrÃb ew. Przygodzice) linia obszaru biegnie w kierunku pÃ ³Ã nocnym po Ã uku do punktu na drodze przy posesji nr 8 w miejscowoÃ ci Westrza i biegnie dalej po Ã uku do punktu poczÃ tkowego. 25.3.2017 W wojewÃ ³dztwie wielkopolskim, obszar ograniczony, od pÃ ³Ã nocy: od boiska szkolnego w Granowcu ulica Odolanowska 19, w kierunku wschodnim do rozjazdu na dukcie leÃ nym przy dziaÃ ce ewidencyjnej nr 2078 z dziaÃ kÃ nr 2089, nastÃpnie do zabudowaÃ  pod lasem w miejscowoÃ ci Czarnylas (dziaÃ ka ew.nr 967), kolejno drogÃ z miejscowoÃ ci Czarnylas do miejscowoÃ ci HetmanÃ ³w nr 4, nastÃpnie w kierunku poÃ udniowo-wschodnim do granic powiatu ostrowskiego na poÃ Ã czeniu dziaÃ ek ew. nr 686 i 685/ 1 w obrÃbie Czarnylas oraz dziaÃ ki w powiecie ostrzeszowskim, obrÃb Szklarka Przygodzka nr 609. W powiecie ostrzeszowskim od granicy powiatu ostrowskiego przy dziaÃ ce ew. nr 686 w kierunku poÃ udniowo-wschodnim do zabudowaÃ  na dziaÃ ce ewidencyjnej nr 517 obrÃb Szklarka Przygodzka, nastÃpnie do zabudowaÃ  we wsi Jesiona dziaÃ ka ew. nr 66/1, nastÃpnie do zabudowaÃ  we wsi Szklarka MyÃ lniewska dziaÃ ka nr 237/1, nastÃpnie do zabudowaÃ  we wsi BierzÃ ³w gm. Kobyla GÃ ³ra dziaÃ ka ewidencyjna nr 356, kolejno do wsi MyÃ lniew gm. Kobyla GÃ ³ra posesja nr 49 (dziaÃ ka ew. nr. 296), dalej w linii prostej do zabudowaÃ  we wsi Ligota dziaÃ ka ew. nr 30/1, nastÃpnie przebiega do zabudowaÃ  we wsi Pisarzowice dziaÃ ka nr 382, kolejno od punktu na drodze SycÃ ³w-DziesÃ awice w miejscowoÃ ci KomorÃ ³w przy dziaÃ ce nr 125/3. PodÃ Ã ¼ajÃ c w kierunku zachodnim przez Ã rodek dziaÃ ki nr 55 dalej idÃ c na skraju lasu do poÃ udniowo-zachodniego naroÃ ¼nika dziaÃ ki nr 43. Dalej w linii prostej przez las do poÃ udniowego zejÃ cia dwÃ ³ch dziaÃ ek nr 311,322. Dalej w linii prostej do skrzyÃ ¼owania drÃ ³g oznaczonych, jako dziaÃ ki nr 141, 274, 275, 80 w woj. dolnoÃ lÃ skim. Od zachodu  podÃ Ã ¼ajÃ c na pÃ ³Ã noc od dziaÃ ki nr 245/2, 245/1 (powiat ostrowski, gmina SoÃ nie, obrÃb KonradÃ ³w). NastÃpnie w linii prostej do zabudowaÃ  JanisÃ awice 71, nastÃpnie dalej w kierunku pÃ ³Ã nocno-wschodnim do sÃ upa wysokiego napiÃcia znajdujÃ cego siÃ w pobliÃ ¼u posesji Szklarka Ã lÃ ska 1 (dziaÃ ka nr 480). NastÃpnie w linii prostej do rzeki Polska Woda przy dziaÃ ce nr 179. Dalej do punktu poczÃ tkowego (boisko szkolne Granowiec). 26.3.2017 W wojewÃ ³dztwie kujawsko-pomorskim, obszar ograniczony, od wschodu  od drogi wojewÃ ³dzkiej nr 252 Ã Ã czÃ cej miejscowoÃ Ã  DÃ browa Biskupia z InowrocÃ awiem, wzdÃ uÃ ¼ wschodniej granicy administracyjnej miejscowoÃ ci: Radojewice, Dziewa, Konary, Papros  powiat inowrocÃ awski oraz wzdÃ uÃ ¼ wschodniej granicy administracyjnej miejscowoÃ ci Szostka, Broniewo, Broniewek  powiat radziejowski do miejscowoÃ ci Morgi  powiat inowrocÃ awski dalej do drogi krajowej numer 62 Ã Ã czÃ cej RadziejÃ ³w z KruszwicÃ ; od poÃ udnia  od drogi krajowej nr 62, wzdÃ uÃ ¼ poÃ udniowej granicy administracyjnej miejscowoÃ ci: CheÃ miczki, Kicko, Lachmirowice; od zachodu  od miejscowoÃ ci Lachmirowice do zachodniej granicy administracyjnej miejscowoÃ ci Sukowy i dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ zachodnich granic administracyjnych miejscowoÃ ci: KsiÃ Ã ¼, SÃ awsko Dolne, Ã »egotki, Busewo, WymysÃ owice znajdujÃ cych siÃ w powiecie mogileÃ skim; od pÃ ³Ã nocy  od pÃ ³Ã nocnej granicy administracyjnej miejscowoÃ ci Markowice (powiat mogileÃ ski) do poÃ udniowych granic administracyjnych miejscowoÃ ci Krusza Duchowna (powiat inowrocÃ awski), dalej w kierunku wschodnim przecinajÃ c miejscowoÃ Ã  InowrocÃ aw na wysokoÃ ci Soda MÃ twy S.A. do drogi wojewÃ ³dzkiej nr 252 pomiÃdzy miejscowoÃ ciami Trzaski i Dziennice, dalej w kierunku wschodnim do miejscowoÃ ci Radojewice. 25.3.2017 W wojewÃ ³dztwie lubuskim, obszar ograniczony, od pÃ ³Ã nocy, od przeciÃcia drogi nr S3 z drogÃ Konradowo  Ã ugi wzdÃ uÃ ¼ tej drogi w kierunku zachodnim do granicy wsi Ã ugi (wÃ Ã czajÃ c Ã ugi), potem prosto na pÃ ³Ã noc do granicy powiatu, nastÃpnie wzdÃ uÃ ¼ granicy powiatu obejmujÃ c obszar zagroÃ ¼ony od strony pÃ ³Ã nocnej, zachodniej i poÃ udniowej do przeciÃcia granicy powiatu z drogÃ nr 328, dalej wzdÃ uÃ ¼ drogi nr 328 do jej przeciÃcia z nieczynnÃ linia kolejowÃ KoÃ ¼uchÃ ³w  Nowe Miasteczko, wzdÃ uÃ ¼ tej linii kolejowej do jej przeciÃcia z drogÃ BorÃ ³w Polski-Nowe Miasteczko, potem na pÃ ³Ã nocny  wschÃ ³d do drogi nr S3 wyÃ Ã czajÃ c miejscowoÃ Ã  GoÃ aszyn, nastÃpnie wzdÃ uÃ ¼ drogi nr S3 w kierunku pÃ ³Ã nocnym do jej przeciÃcia z granicÃ administracyjnÃ miasta Nowa SÃ ³l i dalej w kierunku pÃ ³Ã nocnym wzdÃ uÃ ¼ granicy administracyjnej miasta Nowa SÃ ³l, wyÃ Ã czajÃ c miasto Nowa SÃ ³l, do przeciÃcia granic miasta z liniÃ kolejowÃ Zielona GÃ ³ra  Nowa SÃ ³l dalej wzdÃ uÃ ¼ linii kolejowej na pÃ ³Ã noc do jej przeciÃcia z drogÃ nr S3 na wysokoÃ ci miejscowoÃ ci Konradowo, (wyÃ Ã czajÃ c Konradowo, ZakÃcie) potem drogÃ Konradowo  Ã ugi w kierunku pÃ ³Ã nocno-zachodnim. Na terenie powiatu nowosolskiego  w gminie KoÃ ¼uchÃ ³w: caÃ y obszar miejscowoÃ ci Podbrzezie GÃ ³rne, Czciradz, Bielice, BroniszÃ ³w, Bulin, CisÃ ³w, Drwalewice, Dziadoszyce, Kierzkowice, KsiÃ Ã ¼ Ã lÃ ski, Lasocin, Mirocin Dolny, Mirocin GÃ ³rny, Mirocin Ã redni, RadwanÃ ³w, SokoÃ Ã ³w, Solniki, Studzieniec, StypuÃ Ã ³w, Zawada; w gminie Nowa SÃ ³l: CiepielÃ ³w, LelechÃ ³w, LubieszÃ ³w, Nowe Ã »abno, Rudno, Stary Staw, WrociszÃ ³w; w gminie OtyÃ : caÃ y obszar miejscowoÃ ci CzasÃ aw i Ã ugi; w gminie Nowe Miasteczko: caÃ y obszar miejscowoÃ ci BorÃ ³w Polski, BorÃ ³w Wielki, Nieciecz, Szyba, Konin. 26.3.2017 W wojewÃ ³dztwie Ã lÃ skim, obszar ograniczony, od strony zachodniej: od granicy paÃ stwowej Rzeczypospolitej Polskiej wzdÃ uÃ ¼ autostrady A1 w kierunku pÃ ³Ã nocno wschodnim do miejscowoÃ ci Podbucze a nastÃpnie do miejscowoÃ ci SkrzyszÃ ³w; od strony pÃ ³Ã nocnej: od wiaduktu nad autostradÃ A1 ul. 1-go Maja w miejscowoÃ ci SkrzyszÃ ³w do skrzyÃ ¼owania z ul. PowstaÃ cÃ ³w Ã lÃ skich. NastÃpnie ul. PowstaÃ cÃ ³w Ã lÃ skich do granicy miasta na prawach powiatu JastrzÃbie-ZdrÃ ³j-dzielnica Szotkowice. NastÃpnie ul. JÃ ³zefa DÃ browskiego, ul. Komuny Paryskiej do ul. Ranoszka (dzielnica Moszczenica). NastÃpnie ul. Ranoszka, ul. PiaskowÃ , ul. Ã »wirki i Wigury, do ul. Wyzwolenia (dzielnica Ruptawa). NastÃpnie ul. Wyzwolenia do skrzyÃ ¼owania z drogÃ krajowÃ nr 937; od strony wschodniej: drogÃ krajowÃ nr 937 w kierunku poÃ udniowym od skrzyÃ ¼owania z ul. Wyzwolenia w JastrzÃbiu Zdroju do miejscowoÃ ci Zebrzydowice do przeciÃcia z liniÃ kolejowÃ nr 90 (Zebrzydowice  Cieszyn; kolejno drugi most kolejowy), nastÃpnie wzdÃ uÃ ¼ linii kolejowej nr 90 (Zebrzydowice  Cieszyn) w kierunku poÃ udniowym do przeciÃcia z granicÃ administracyjnÃ miasta na prawach powiatu Cieszyn. NastÃpnie wzdÃ uÃ ¼ pÃ ³Ã nocnej granicy administracyjnej miasta na prawach powiatu -Cieszyn w kierunku zachodnim do granicy paÃ stwowej Rzeczypospolitej Polskiej i Republiki Czeskiej; od strony poÃ udniowej: granicÃ paÃ stwowÃ Rzeczypospolitej Polskiej i Republiki Czeskiej. 30.3.2017 W wojewÃ ³dztwie dolnoÃ lÃ skim, obszar ograniczony, od pÃ ³Ã nocy: od granicy paÃ stwa (od miejsca przeciÃcia z granicÃ powiatÃ ³w jeleniogÃ ³rskiego i kamiennogÃ ³rskiego), wzdÃ uÃ ¼ granicy powiatu jeleniogÃ ³rskiego i kamiennogÃ ³rskiego w kierunku wschodnim, do drogi krajowej nr 369, od drogi nr 369 pÃ ³Ã nocnÃ granicÃ miejscowoÃ ci Jarkowice, Miszkowice, Paprotki do drogi powiatowej Kamienna GÃ ³ra Miszkowice, drogÃ powiatowÃ do przeciÃcia z granicÃ gmin Kamienna GÃ ³ra i Lubawka, dalej wzdÃ uÃ ¼ granicy gmin Kamienna GÃ ³ra i Lubawka w kierunku poÃ udniowo  wschodnim do drogi krajowej nr 5, wzdÃ uÃ ¼ drogi krajowej nr 5 na dÃ ugoÃ ci 1 km w kierunku poÃ udniowym; od wschodu: od drogi krajowej nr 5, wzdÃ uÃ ¼ drogi polnej w kierunku wschodnim do drogi powiatowej Ã Ã czÃ cej KrzeszÃ ³w i LubawkÃ, na wysokoÃ ci granicy miejscowoÃ ci Lipienica i KrzeszÃ ³w (pÃ ³Ã nocna granica miejscowoÃ ci Lipienica), wzdÃ uÃ ¼ pÃ ³Ã nocno-wschodniej i wschodniej granicy miejscowoÃ ci Lipienica, JawiszÃ ³w, Olszyny i CheÃ msko Ã lÃ skie do granicy z powiatem waÃ brzyskim; od poÃ udnia: granicÃ powiatu kamiennogÃ ³rskiego i waÃ brzyskiego do granicy paÃ stwa z RepublikÃ CzeskÃ , wzdÃ uÃ ¼ granicy paÃ stwa z RepublikÃ CzeskÃ w kierunku zachodnim, do przejÃ cia turystycznego NiedamirÃ ³w  Alberice; od zachodu: od przejÃ cia turystycznego NiedamirÃ ³w  Alberice do granicy paÃ stwa (do miejsca przeciÃcia z granicÃ powiatÃ ³w jeleniogÃ ³rskiego i kamiennogÃ ³rskiego). 26.3.2017 Member State: Romania Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Localitatea ONCESTI, comuna STANESTI, judeÃ £ul GIURGIU. Localitatea GHIZDARU, comuna STANESTI, judeÃ £ul GIURGIU. Localitatea BALANU, comuna STANESTI, judeÃ £ul GIURGIU. Localitatea BRANISTEA, comuna OINACU, judeÃ £ul GIURGIU. Localitatea PLOPSORU, comuna DAIA, judeÃ £ul GIURGIU. Localitatea DAIA, comuna DAIA, judeÃ £ul GIURGIU. Localitatea SFANTU GHEORGHE, comuna BANEASA, judeÃ £ul GIURGIU. Localitatea FRASINU, comuna BANEASA, judeÃ £ul GIURGIU. 19.3.2017 Municipiul GIURGIU, judeÃ £ul GIURGIU. Localitatea CETATEA, comuna Fratesti, judeÃ £ul GIURGIU. Localitatea REMUS, comuna FRATESTI, judeÃ £ul GIURGIU. Localitatea OINACU, comuna Oinacu, judeÃ £ul GIURGIU. Localitatea FRATESTI, comuna FRATESTI, judeÃ £ul GIURGIU. 11.3.2017 to 19.3.2017 Localitatea ALMALAU, comuna OSTROV, judeÃ £ul ConstanÃ £a. 15.3.2017 to 23.3.2017 Localitatea OSTROV, comuna OSTROV, judeÃ £ul ConstanÃ £a. Localitatea BUGEAC, comuna OSTROV, judeÃ £ul ConstanÃ £a. Localitatea ESECHIOI, comuna OSTROV, judeÃ £ul ConstanÃ £a. 23.3.2017 Localitatea GARLITA, comuna OSTROV, judeÃ £ul ConstanÃ £a. 11.3.2017 to 19.3.2017 Localitatea Cardon, comuna C.A.Rosetti, judeÃ £ul Tulcea. 14.3.2017 Localitatea BALILESTI, comuna BALILESTI, judeÃ ul Arges. Localitatea BAJESTI, comuna BALILESTI, judeÃ ul Arges. Localitatea GOLESTI, comuna BALILESTI, judeÃ ul Arges. Localitatea POIENITA, comuna BALILESTI, judeÃ ul Arges. Localitatea ULITA, comuna BALILESTI, judeÃ ul Arges. Localitatea VALEA MARE-BRATIA, comuna BALILESTI, judeÃ ul Arges. Localitatea ANINOASA, comuna ANINOASA, judeÃ ul Arges. Localitatea VALEA SILISTII, comuna ANINOASA, judeÃ ul Arges. Localitatea VALEA RIZII, comuna DARMANESTI, judeÃ ul Arges. Localitatea CAPU PISCULUI, comuna GODENI, judeÃ ul Arges. Localitatea COTESTI, comuna GODENI, judeÃ ul Arges. Localitatea HARTIESTI, comuna HARTIESTI, judeÃ ul Arges. Localitatea BARZESTI, comuna VULTURESTI, judeÃ ul Arges. Localitatea DEALU, comuna HARTIESTI, judeÃ ul Arges. Localitatea HULUBA, comuna VULTURESTI, judeÃ ul Arges. Localitatea LUCIENI, comuna HARTIESTI, judeÃ ul Arges. Localitatea VULTURESTI, comuna VULTURESTI, judeÃ ul Arges. Localitatea VACAREA, comuna MIHAESTI, judeÃ ul Arges. Localitatea JUGUR, comuna POIENARII DE MUSCEL, judeÃ ul Arges Localitatea SCHITU GOLESTI, comuna SCHITU GOLESTI, judeÃ ul Arges. Localitatea BURNESTI, comuna SCHITU GOLESTI, judeÃ ul Arges. Localitatea COSTITA, comuna SCHITU GOLESTI, judeÃ ul Arges. Localitatea LAZARESTI, comuna SCHITU GOLESTI, judeÃ ul Arges. Localitatea VALEA PECHII, comuna SCHITU GOLESTI, judeÃ ul Arges. Localitatea STALPENI, comuna STALPENI, judeÃ ul Arges. Localitatea DEALU FRUMOS, comuna STALPENI, judeÃ ul Arges. Localitatea LIVEZENI, comuna STALPENI, judeÃ ul Arges. Localitatea OGREZEA, comuna STALPENI, judeÃ ul Arges. Localitatea OPRESTI, comuna STALPENI, judeÃ ul Arges. Localitatea PITIGAIA, comuna STALPENI, judeÃ ul Arges. Localitatea RADESTI, comuna STALPENI, judeÃ ul Arges. Localitatea CISMEA, comuna TITESTI, judeÃ ul Arges. Localitatea VALEA MANASTIRII, comuna TITESTI, judeÃ ul Arges. Localitatea VLADESTI, comuna VLADESTI, judeÃ ul Arges. Localitatea COTEASCA, comuna VLADESTI, judeÃ ul Arges. Localitatea DRAGHESCU, comuna VLADESTI, judeÃ ul Arges. Localitatea PUTINA, comuna VLADESTI, judeÃ ul Arges. 30.3.2017 Member State: Slovakia Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC Okres Malacky MestÃ ¡:  Stupava Obce:  ZÃ ¡horskÃ ¡ Ves  PlaveckÃ ½ Ã tvrtok  LÃ ¡b  Lozorno  Zohor 20.3.2017 Okres Malacky Obce:  VysokÃ ¡ pri Morave 11.3.2017 to 20.3.2017 (d) the entry for the United Kingdom is replaced by the following: Member State: the United Kingdom Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC The area of the parts of Lancashire County (ADNS code 00151 ) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N53.925 and W2.9503 16.3.2017 The area of the parts of Lancashire County (ADNS code 00151 ) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N53.9325 and W2.9503 8.3.2017 to 16.3.2017 Those parts of Suffolk and Norfolk County (ADNS code 00162 and 00154 ) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N52.3669 and E0.9819 20.3.2017 Those parts of Suffolk and Norfolk County (ADNS code 00162 and 00154 ) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N52.3669 and E0.9819 12.3.2017 to 20.3.2017 Those parts of Northumberland County (ADNS code 00169 ) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N54.6625 and E2.5069 27.3.2017 Those parts of Northumberland County (ADNS code 00169 ) contained within a circle of a radius of three kilometres, centred on WGS84 dec. coordinates N54.6625 and E2.5069 19.3.2017 to 27.3.2017